Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 1 of 147

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

ACUTE CARE AMBULANCE
SERVICE, L.L.C.,

Plaintiff,

vs.

CIVIL ACTION NO. 7:20-cev-217

ALEX M. AZAR II, Secretary,

UNITED STATES

DEPARTMENT OF HEALTH

AND HUMAN SERVICES,
Defendant.

QGP MN LF Le Ll LP LO LP UP LP SP

DECLARATION UNDER PENALTY OF PERJURY OF JUAN CARLOS ROJAS

I, Juan Carlos Rojas, hereby declare:

1. “My name is Juan Carlos Rojas. | am competent to make this declaration. The
facts stated in this declaration are within my personal knowledge and are true and correct.

2. ! am the President and owner of Acute Care Ambulance Services, L.L.C. (“Acute
Care”), which is an ambulance company located in Mercedes, Texas, and have acted in that
capacity at all times relevant to the issues underlying the lawsuit.

3. Acute Care is an ambulance supplier that is certified to participate in the Medicare
program. It has been in operation in the Rio Grande Valley for over 9 years. It employs some 43
medics, drivers, and administrative staff. The supplier derives approximately 90% of its revenue
from Medicare payments, and it has an estimated value of approximately $2.1 million.

4. Many of the ambulance transports are due to COVID-19. The ambulance supplier
also has a diverse census of approximately 50 regular patients it transports on a scheduled and/or
nonrepetitive basis. Although it provides emergency transportation when a patient experiences a

sudden medical emergency and it endangers his or her health, many patients rely on Acute Care

EXHIBIT

if

tabbies
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 2 of 147

for nonemergency, scheduled repetitive ambulance services. Medicare covers nonemergency
transportation when medically necessary, and patients have a written order from their physicians
that ambulance transportation is medically necessary. Ambulance services are necessary for
medical transport for these patients to and from life-saving medical treatments. For example,
patients that must rely on ambulance transport for dialysis will die if they do not receive this life-
saving treatment. These transports are covered when the ambulance supplier furnishing the
service obtains a written order from the beneficiary’s attending physician certifying that the
medical necessity requirements have been met, The physician’s order must be dated no earlier
than 60 days before the date the service is furnished.

5. On July 24, 2020, Qlarant issued to Plaintiff a notice of suspension of Medicare
payments that informed the hospice that CMS had suspended its Medicare payments effective
that day. (A true and correct copy is attached hereto as Ex. A). The suspension took effect on
July 22, 2020. The suspension was brought under 42 C.F.R. §405.371(a)(2) and based upon a
“credible allegation of fraud.”

6. CMS based its decision to suspend upon its belief the ambulance supplier had
failed to describe beneficiaries’ symptoms at the time of transport and that any other means of
transportation would be contraindicated. The list of sample claims indicates a single incident
where a patient’s transportation claim was denied due to deficient documentation. As a result,
all Medicare payments owed to the ambulance company are being withheld pending resolution
of the ongoing investigation.

liz Unfortunately, the suspension action could not come at a worse time. President
Donald Trump declared a national emergency over the COVID-19 outbreak on March 13, 2020.

Dr. Deborah Birx, White House Coronavirus Response Coordinator, has reported that U.S.

Page 2 of 6
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 3 of 147

deaths cause by COVID-19 may be catastrophic. She stated that Dr. Anthony Fauci, National
Institute of Allergies and Infectious Diseases, has predicted U.S. deaths could range from 1.6 to
2.2 million in a worst-case scenario and projects 100,000 to 200,000 in a best-case scenario. To
date, there are now in excess of 200,000 COVID-19 related deaths. The surge in confirmed
coronavirus cases is having an overwhelming effect on our nation’s hospitals. And it is having a
cascading effect on ancillary providers, suppliers and practitioners as well, like our home health
agency.

8. Governor Gregg Abbott also declared a state of disaster in Texas due to COVID-
19 on March 13, 2020.

9. The surge in confirmed coronavirus cases is overwhelming south-Texas. The Rio
Grande Valley is particularly vulnerable to COVID-19 with more than 90% of its residents being
Latinx and having one of the highest poverty rates in the State. Chronic health conditions
abound. For example, the rate of diabetes is triple that of the national average. Also, it is
chronically underfunded and underserved. Recently, Governor Abbott sent Navy teams to assist
the area’s hard-hit hospitals deal with the COVID-19 outbreak. The valley health community is
so overrun by coronavirus that a field hospital or some other type of repurposed facility is now
being built because current resources are failing in the fight to curb the COVID-19 outbreak.

10. And the problem is exacerbated by Hurricane Hanna striking the south-Texas
coast on July 25, 2020.

11. Dr. Ivan Melendez, Hidalgo County Health Authority, was quoted as saying that
“The Rio Grande Valley has become the hotspot of a hotspot of a hotspot.”

12. Ambulance companies in the Rio Grande Valley are in crisis due to the pandemic.

Hospitals are in “divert” status — unable to accept new patients through ER. Ambulances are

Page 3 of 6
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 4 of 147

being forced to wait in hospital parking sometimes for as long as 12 hours for bed to become
available for their patients. In early-July 2020, the Texas Emergency Medical Task Force
deployed “ambulance strike teams” to the Rio Grande Valley to help the local ambulance
companies deal with such problems associated with the COVID-19 emergency.

13. On August 3, 2020, a Rebuttal Statement was presented by Acute Care to Qlarant
informing the UPIC that the Medicare suspension during the COVID-19 epidemic and national
emergency that informed the contractor that the Medicare suspension during the COVID-19
national emergency was improper. (A true and correct copy is attached hereto as Ex. B). It
explained that the suspension would force the supplier to close and file bankruptcy, and doing so
in the midst of the COVID-19 epidemic jeopardized the supplier’s patients and was a danger to
their life and health.

14. Shortly thereafter, on September 9, 2020, CMS issued a reply stating that the
payment suspension “will not jeopardize the ability of Acute Care’s patients to obtain ambulance
services” essentially because there are other Medicare ambulance suppliers. (A true and correct
copy is attached hereto as Ex. C). Defendant continued the suspension action and Plaintiff had
no right to an administrative appeal or right to a hear to contest this determination.

15. In early-August, 2020, Acute Care filed suit against HHS alleging procedural Due
Process and ultra vires claims. (A true and correct copy of the Verified Complaint is attached
hereto as Ex. D). The Verified Complaint alleged that its Due Process and ultra vires claims are
collateral to the Applicant’s administrative process, invoking Mathews v. Eldridge, 424 U.S. 319,
326-32 (1976). Additionally, the asserted claims rely on Shalala v. Ill. Council on Long Term

Care, Inc., 529 U.S. 1, 19 (2000), and jurisdiction lies because §405 “would not simply channel

Page 4 of 6
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 5 of 147

review through the agency, but would mean no review at all.” In such situation jurisdiction is
available under 28 U.S.C. §1331.

16. Onor about October 1, 2020, we filed a Motion for Preliminary Injunction with
this Court.

17. Acute Care is struggling to survive financially as it continues to provide
ambulance services to our very sick patients during the COVID-19 emergency, and with the
unique challenges faced in transporting patients in a coronavirus “hot spot.” The impact of the
Medicare payment suspension threatens to force Acute Care’s closure and filing of bankruptcy.
The provider derives approximately 90% of its revenue from Medicare, and revenues from the
federal program are critical to the survival of the ambulance supplier. Because the supplier is not
being paid for medical transports it provides to Medicare beneficiaries, it will soon be compelled
to terminate its employees as well as cease operations.

18. If Acute Care is forced to close, our patients will have to obtain their medical
transports elsewhere. This will cause our patients to obtain ambulance services from other
suppliers in the midst of the pandemic when the availability of arranging for such transports is
severely limited by COVID-19, and many of our patients may be unable to access essential!
healthcare under the federal Medicare program.

19. | CMS has imposed the suspension even though its impact will force Acute Care’s
closure and despite the fact it jeopardizes the health and safety of the provider’s patients as well
as their access to essential healthcare services under the Medicare program. During the current
healthcare crisis, these patients may only be able to access essential healthcare through our
ambulance supplier. | fear that the ambulance company will not be able to continue servicing are

patients without payment for Medicare services much longer, perhaps less than a month, unless

Page 5 of 6
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 6 of 147

Acute Care obtains the emergency relief it seeks and obtains an injunction against the Medicare

payment suspension.

I declare under penalty of perjury that the foregoing is true and correct.”

EXECUTED on Cyst 30 _, 2020.

 

JUAN CARLOS ROJAS

Page 6 of 6
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 7 of 147

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

ACUTE CARE AMBULANCE
SERVICE L.L.C.

Plaintiff,

VS.
CIVIL ACTION NO. 7:20-ev-217
ALEX M. AZAR II, Secretary,
UNITED STATES
DEPARTMENT OF HEALTH
AND HUMAN SERVICES,

Defendant.

SR SI) Lh SH LP LI LI LA) LI Lf Lf LI Lr

DECLARATION UNDER PENALTY OF PERJURY OF JAN SPEARS

I, Jan Spears, hereby declare:

1. “My name is Jan Spears. I am competent to make this declaration. The facts stated
in this declaration are within my personal knowledge and are true and correct.

2. I am a healthcare consultant and have more than 35 years of experience in home
health, hospice, ambulance, durable medical supplies and physician billing, collections, medical
compliance, appeals, provider education, and legal defense. I was the founder of MJS &
Associates, L.L.C., a Texas healthcare consulting firm, with knowledgeable staff certified in
many different healthcare areas, such as CPT and ICD-10 coding, Medicare Reimbursement
rules, Medicaid regulations, and other critical healthcare areas. MJS & Associates assists
providers and practitioners in nearly every aspect of billing and account recovery, with specific
expertise in the healthcare delivery system, specializing in medical billing, coding, education,
and infusion services for physicians, home health, hospice, and other providers.

3. In addition, I have acted as an expert witness and testified in various criminal,

civil and administrative cases on Medicare, Medicaid, home health and hospice operations, and

EXHIBIT

he

tabbies”
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 8 of 147

other reimbursement and payment issues. (a true and accurate copy of my Curriculum Vitae
(CV) is attached as Exhibit A)

4. I am familiar with the operations of Acute Care Ambulance Services, L.L.C.
(ACUTE CARE), a non-emergency ambulance transport provider that services patients in the
greater Rio Grande Valley in Texas including Hidalgo County, which is the most populous county
in the Rio Grande Valley. I am aware that the ambulance provider has the appropriate licensure
and certification to transport Medicare beneficiaries from their place of residence to dialysis
centers for life-saving treatment when medically appropriate and when ordered by the
beneficiary’s physician. In general, over the past three years, Acute Care has transported
approximately 40 patients annually for an average of 3,500 transports during the year. The latest
statistics published in the Medicare Payment Utilization and Payment Data: Physician and Other
Supplier reports for 2017 substantiates the averages provided above.

5. The beneficiary’s eligibility for non-emergency transport via ambulance is
determined by the beneficiary’s attending physician in a written order stating that transportation
by ambulance is medically necessary for the health and safety of the beneficiary and that no other
means of transportation can meet this requirement. The transport must be for the purpose of
receiving a Medicare approved service, such as dialysis treatment for the beneficiary suffering
from End State Renal Disease, for which dialysis is a life-sustaining treatment. The beneficiary
must be “essentially confined to bed, unable to get up from bed without assistance, unable to walk,
and unable to sit in a chair or wheelchair, or need vital medical services during the transport that
are only available in an ambulance, such as administration of medications or monitoring of vital

functions.”

Page 2 of 8
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 9 of 147

6. Acute Care provides non-emergency ambulance services in Hidalgo County Texas
as its primary site of service. Hidalgo County and three other adjourning counties, (Starr, Cameron,
and Willacy) comprise the region in South Texas referred to as the “lower Rio Grande Valley.”
Because of their close geographical connections in miles, non-emergent ambulance providers can
serve beneficiaries in any of the counties, not just the county within which the provider is located.
Within the region, much of population is Hispanic with a high prevalence of Diabetes in the
population. Because many of the resident are immigrants from other countries, health care
limitations in the other countries have also increase the occurrences of Chronic Kidney Disease
secondary to uncontrolled Diabetes. This leads to higher need for dialysis services as well. The
acute need for dialysis is supported by the number of freestanding dialysis providers in Hidalgo,
Cameron, Willacy, and Starr counties. According to the Medicare Dialysis Center Compare 2020,
there are thirty-seven (37) active Medicare certified dialysis centers active in the four-county
region with eight hundred sixty-four (864) stations available for treatment during each day and
evening. Of this total, Hidalgo County, the county where Acute Care is geographically located,
has twenty-five (25) centers with five hundred fifty-two stations available for treatment.! While
the number of non-emergency ambulance transports is available by state in the 2017 Medicare
Provider Utilization and Payment Report, these numbers cannot be broken into statistics by county.
The state of Texas does provide an online listing of ambulance providers by county. While there
is no clear distinction between those providers who principally provide emergency transport versus
non-emergency transport, the entity names do help delineate between the providers. As such, there

are approximately thirty (30) ambulance providers in the region that are available to provide

 

‘ https://data.medicare.gov/Dialysis-Facility-Compare/Dialysis-Facilit y-Compare-Listing-by-
Facility/23ew-n7w9,

Page 3 of 8
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 10 of 147

transportation for non-emergent, life-sustaining treatment.? Since dialysis treatments are
scheduled events, the need for ambulance availability for transport for qualified beneficiaries at
appointment times requires access to providers who have the flexibility to work with the center’s
schedules. To reduce the access for such transportation services is not easily picked up by other
providers who are trying to meet scheduling obligations as well.

7. In my role as a healthcare consultant, I became aware in January 2020 of the novel
Coronavirus outbreak and the ensuing COVID-19 epidemic that began to impact the United States,
as well as the State of Texas, and the greater-Houston area.

8. A national emergency because of the COVID-19 pandemic was declared by
President Donald Trump on March 13, 2020.

9. Governor Gregg Abbott also declared a state of disaster in Texas due to COVID-
19 on March 13, 2020.

10. Tam familiar with the U.S. Government COVID-19 Response Plan that was issued
when the national emergency was declared outlining the coordinated federal response activities
for COVID-19. The Government's response plan makes two things clear: (1) the pandemic "will
last 18 months or longer" and (2) the COVID-19 outbreak will result in the implementation of
drastic measures to contain its spread throughout the nation. In fact, society as a whole is now
faced with strict containment and social distancing measures for an extended period of time.

11. Recently, Dr. Deborah Birx, White House Coronavirus Response Coordinator, has
reported that U.S. deaths cause by COVID-19 may be catastrophic. She said that Dr. Anthony
Fauci, National Institute of Allergies and Infectious Diseases, has predicted U.S. deaths could

range from 1.6 to 2.2 million in a worst case scenario and projects 100,000 to 200,000 in a best

 

 

? https://dshs.texas.gov/emstraumasystems/emsdirectory.shtm:EMS Directory, 2020

Page 4 of 8
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 11 of 147

case scenario. To date, there have been more than 2 million confirmed cases of COVID-19 in the
United States with nearing 200,000 deaths recorded. The Rio Grande Valley in Texas has been hit
especially hard with the outbreak. Between July 1, 2020 and August 1, 2020, the number of cases
in the four-county region doubled (from slightly more than 15,000 to approximately 30,000
reported cases. By September 1, 2020, the number of positive cases exceeded 55,000. Judge
Richard Cortez, County Judge for Hidalgo County issues a “shelter at home” order on August 6,
2020. The initial order has been continued through September 13, 2020. With the surge of
confirmed coronavirus cases, America’s hospitals are being overwhelmed, and hospitalization for
non-COVID-19 patients is greatly limited. This is particularly hard on the Rio Grande Valley. In
early August, Texas Governor Gregg Abbott announced the opening of a temporary hospital in the
McAllen Convention Center to provide hospital care due to the overwhelmed hospital systems due
to the increasing numbers of Covid-19 cases. According to the John Hopkins data tracking report,

the following table represents the status of COVID-19 infections in the four-county region:?

 

 

 

 

 

 

 

 

COUNTY Confirmed Cases New Cases past two Number of Deaths
days

Cameron County 21,943 141 833

Hidalgo County 29,209 127 1,355

Starr County 3,223 | 51 145

Willacy County 1,176 | 2 45

 

 

 

The pandemic is having a cascading effect on ancillary providers and practitioners, including
ambulance providers. There are news reports in the Rio Grande Valley tolling long waits in the
ambulance for patients who were in emergency transport because of the hospital’s emergency

department overload with COVID-19 cases. This places even more difficulty for patients receiving

 

3 https://dshs.texas.20v/news/updates.shtm. COVID-19 Case Dashboard; 09/10/2020

 

Page 5 of 8
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 12 of 147

dialysis services to have the life-saving dialysis treatment when ambulance transports are
interrupted during a widespread pandemic. Suspending Medicare payments to any ambulance
provider limits the industry in totality from meeting the needs of the most vulnerable at an extreme
period of health crisis.

12. I was informed by Acute Care Medical Services, L.L.C. that by letter from Qlarant
dated July 24, 2020, the ambulance provider was notified of a determination to suspend Medicare
payment pursuant to 42 C.F.R. § 405.371(a0(2). (A true and correct copy is attached hereto as
Exhibit B). The suspension action alleged a “credible allegation of fraud” based specifically upon
a misrepresentation of services billed to the Medicare program. As a result of the suspension
action, all Medicare payments owed to the provider are being withheld pending resolution of the
ongoing investigation. This notice of suspension, which is in effect for 180 days or until January
22, 2021, was issued during the highest growth period related to COVID-19 cases in the Rio
Grande Valley.

13. In my experience, the underlying reason for Medicare payment suspension of
ambulance services is typically deficient documentation. The CMS notice letter indicated that the
decision to suspend was based upon its belief that “a review of a sample of claims showed the
claims failed to meet requirements for Medicare coverage in that “the documentation submitted to
substantiate the claims failed to describe the beneficiaries’ symptoms at the time of transport and
that any other means of transportation would be contraindicated.” There was only one claim listed
as a sample of the findings. There were no beneficiary interview samples cited. We believe the
decision is likely related to deficient documentation. However, the determination to suspend

payments based upon the sample was issued before the provider was afforded the opportunity to

Page 6 of 8
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 13 of 147

appeal the decisions with clarifications to documentation and/or supporting information from other
health care providers during the claim period.

14. Having been advised that more than 90% of Plaintiff’s revenues are from Medicare,
it is clear to me that the provider cannot sustain operations, and the impact of the Medicare payment
suspension threatens to force Plaintiff's closure.

15. CMS should have found good cause exists not to continue the suspension of
Plaintiff's Medicare payments because beneficiary access to items or services would be so
jeopardized by a payment suspension as to cause a danger to life or health. The federal regulation
at 42 C.F.R. §405.371(b)(1)(i) provide that CMS may find that good cause exists not to suspend
payments or not to continue to suspend payments to an entity against which there is a credible
allegation of fraud if it is “determined that beneficiary access to items or services would be so
jeopardized because such a payment suspension in whole or part as to cause danger to life or
health.” | believe that the arguments presented herein clearly indicate that the situation in the Rio
Grande Valley is so dire that to force the closure of medical providers would most definitely (A
true and correct copy is attached hereto as Exhibit C).

16. I strongly believe that good cause exists to not impose the suspension against Acute
Medical Services, L.L.C. because the COVID-19 pandemic and the surge of confirmed
coronavirus cases is having an overwhelming impact on America’s healthcare system, including
Texas ambulance providers, especially those servicing the Rio Grande Valley.

17. While Acute Medical Services, L.L.C. has informed me that that the government’s
Medicare payment suspension will force the provider to shut down very soon, I believe such action
places an even greater burden on the Rio Grande Valley health care community at a time when

ambulance services are in greater demand.

Page 7 of 8
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 14 of 147

18. It is my opinion that CMS has imposed the suspension even though its impact will
force Acute Medical Services, L.L.C. closure and despite the fact it jeopardizes the health and
safety of patients of the provider and their choice of this provider and election of hospice to provide
them with essential end of life care.

19. I am especially concerned that during the current COVID-19 outbreak, Acute
Medical Services, L.L.C. patients may be unable to receive dialysis services from an over-
burdened health care system in the region they serve. There are not sufficient providers to pick up
the slack in medical transportation. Consequently, I believe that the government’s Medicare
payment suspension will force the provider’s closure and jeopardizes the health and safety of
Plaintiff's current patients and their access to life-sustaining dialysis care.

I declare under penalty of perjury that the foregoing is true and correct.”

EXECUTED on September 10, 2020.

Qian Spears

JANSPBARS °

Page 8 of 8
Exhibit A - Spé@ess@V7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 15 of 147

VITAE
FOR

M.JANSPEARS

P.O. BOX 630600 * NACOGDOCHES, TX 75964-0600

PHONE 936-559-7234 * FAX 936-560-4652 * E-MAIL JANSPEARS@MJANSPEARS.COM

WWW.MISASSOCIATES.ORG

SUMMARY OF EXPERIENCE AND CREDENTIALS

 

 

With more than thirty-five years of experience in the health care industry,
most of which has been in home health care in various administrative
positions, Ms. Spears has gained a wealth of on-the-job experience in process
development and system analysis. She has worked for other companies, set-
up new home cate agencies as a consultant, owned and operated a multi-
location home health agency for more than ten yeats with more than 350
employees and, most recently owned and operated a full-service health care
consulting company providing services annually to more than three hundred
and fifty health care providers in twenty-three states.

During the past twenty years, Ms. Spears has owned and operated a broad
based medical consulting company providing medical billing, collections,
clinical record compliance reviews, financial due diligence for acquisition and
medical consultation to more than seventy-five clients under investigation by
federal and state fraud control units. Ms. Spears’ firm consults with more
than ten law firms providing services ranging from audit work to process
analysis and review for the development of corporate compliance programs
consistent with the Office of Inspector General (OIG) guidelines. MJS has
billed more than $1,000,000,000 to Medicare, Medicaid and private insurance
payers for health care providers across the spectrum of provider types. Ms.
Spears employs a team of more than twenty professional staff including
registered nurses, accountants, business managers, clinical auditors,
certified ICD10 and CPT coders, and information technology network
managers and software development staff. The team works in a
coordinated fashion to develop business solutions from a multi-faceted
approach.

In the past ten years, Spears has testified in more than thirty-
five administrative law judge hearings where she served as a qualified
expert in Medicare and Medicaid reimbursement issues. In addition, Spears
served as a summary witness for the defense in the largest Medicare
fraud case involving a physician in U.S. history (United States of
America vs Jacques Roy, Case Number: 3:12-cr-00054-L). She also has
testified as an expert witness in United States of America vs Mariamma
Viju and Viju Matthews (Dallas Home Health). Spears has provided
consultation in several other civil and criminal matters settled prior to trial.

Spears is a certified educator in the state of Texas and is the author of
several publications on business process and medical policies.

Page 1 of 4

EXHIBIT
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 16 of 147

EDUCATION

1971 -1976 — University of Texas Austin, TX

SFASU Nacogdoches, TX
Bachelors of Arts Degree: Major: English Post Graduate work in Business
Administration

SUMMARY OF EXPERIENCE

1998- Present MJS and Associates,LLC Nacogdoches, TX
Owner and CEO
" Supervision of staff for medical billing to private insurance, private pay,

state Medicaid and federal Medicare programs in home health services,
hospice, CORFs/ORFs, pharmacy, DME and health care practitioners

* Coordinated with staff of Associates for training covering medical
Practices, scopes of operation and maximizing reimbursement

" Certified educator in state of Texas — authored and presented numerous
training sessions covering all administrative aspects of home cate
industry

" Conducts due diligence of home care agencies for prospective buyers,
including analysis of findings with recommendations of viability of Seller
to Buyer (more than 500 acquisitions to date)

* Works with Buyers and Sellers to complete change of ownership
(CHOW) documents for expeditious transfer of ownership interests

" Serves as expert witness for health care litigation cases, including both
civil and criminal areas of representation

* Provides billing and medical record audits under attorney client privilege
for multiple provider types under investigation of OIG at both federal
and state levels; represents client interests in hearings with investigative
groups including ALJ hearings

* Authored customized home care policies and procedures for new
agencies

* Prepares budgets and financial requirements for new home care agencies

* Conducts mock surveys of home health agencies in ptepatation for their
state/federal audits

" Facilitates the transfer of ownetships for facilities with Medicare
participation agreements

* Supervised creation of The Auditor software system for home care
agencies

* Supervised design and implementation of software billing package for
home care industry

* Member and featured presenter/speaker for Texas Association of Home
Care (TAHC)

Page 2 of 4
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 17 of 147

* Featured presentet/speaker for Home Care Association of Louisiana
and Southwest Regional Home Care Association — TX, NM, OK, LA,

MS
1987-1998  Qualicare of East Texas, Inc. Nacogdoches, TX
Administrator and CEO

* 11 years as Administrator — C corporation; board member, CEO

* Supervises 10 department chiefs and six locations, with total employees
of more than 350

* Superior rating with Texas Department of Health Licensure Division

* Authored policy and procedure manuals for multi-faceted home care
programs

* Designed and implemented all data collection tools for clinical
applications

* Participated as a site demonstration location for HCFA Prospective Pay
Demonstration Project — selected as one of 90 agencies in the nation to
study home care optional reimbursement methods under Medicare as a
pte-cursor to a prospective pay program.

" Certified as a TQM trainer; implemented model Performance
Improvement program using data analysis tools for statistical
measurement and process analysis; improved voluntary team
participation by 200%

* Thoroughly knowledgeable of current JCAHO standards applicable for
home health care

* Developed and implemented clinical paths for home care integrating RN
management of care into a comprehensive teaching model

* Integrated fully networked MIS program with remote site data transfers;
experienced with HAMS, DocPlus, Lewis Prompt software programs
integrated into multi-office applications

* Competent in Medicare/Medicaid cost reporting development, record
keeping and appropriate general ledger set-up and management

* Developed comprehensive employee training programs using interactive
computer training; scripted and supervised the development of video
training for all employees

1983 - 1987 Americare Professionals, Inc. Houston, TX
Medicare Administrator

" Provided administrative supervision to Medicare certified home care
departments operational in several cities in Texas

* Authored all policy manuals; three specific policies were used as
examples by the Texas Department of Health for regulatory compliance

* Opened four site locations offices; performed feasibility studies,
prepared budgets, hired supervisory level staff ad implemented processes
to meet federal and state licensure requirements;

* Maintained a “zero deficiency” status with TDH for all licensure sutveys
for five consecutive years

Page 3 of 4
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 18 of 147

" Represented home care interests in lobbying efforts at state and federal
levels; served as liaison for state home cate organization

* Developed and supervised a comprehensive consulting division —
Americare Professional Consultants — providing feasibility studies for
hospitals considering home care departments; consulted directly with
several hospital in the development of home care department; provided
consultation services for home cate departments in trouble with
licensure and certification agencies.

1982 - 1983 Home Health — Home Care. Orange, TX
Administrative Coordinator

" Provided direct administrative supervision to a region (7 offices) for a
multi-state home care company

" Marketed services to physicians, hospitals, and the community through
personal presentations to individuals and small groups

Page 4 of 4
Case _7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 19 of 147
Unified Program Integrity Contractor

CCM Sp, South Western Jurisdiction (UPICSW)

™ CENTERS FOR MEDICARE & MEDICAID SERVICES

July 24, 2020

Acute Care Ambulance Service, LLC
1802 Joleigh St.

Mercedes, TX 78570

Re: Notice of Suspension of Medicare Payments
Supplier Medicare ID Number(s): AMB1342
Supplier NPI: 1932471075
Record Identifier: PSP-200617-00004

Dear Acute Care Ambulance Service, LLC:

The purpose of this letter is to notify you of our determination to suspend your Medicare payments
pursuant to 42 C.F.R. § 405.371(a)(2). The suspension of your Medicare payments took effect on July
22, 2020 Prior notice of this suspension was not provided, because giving prior notice would place
additional Medicare funds at risk and hinder our ability to recover any determined overpayment. See 42
C.ELR. § 405.372(a)(3).

The decision to suspend your Medicare payments was made by the Centers for Medicare & Medicaid
Services (CMS) through its Central Office. See 42 CER. § 405.372(a)(4)(iii). This suspension is based
on credible allegations of fraud. CMS regulations define credible allegations of fraud as an allegation
from any source including, but not limited to, fraud hotline complaints, claims data mining, patterns
identified through audits, civil false claims cases, and law enforcement investigations. Allegations are
considered to be credible when they have indicia of reliability. See 42 C.F.R. § 405.370. This
Suspension may last until resolution of the investigation as defined under 42 C_F.R. § 405.370 and may
be extended under certain circumstances. See 42 CER. § 405.372(d)3)()-Gii). Specifically, the
suspension of your Medicare payments is based on, but not limited to, information that you
misrepresented services billed to the Medicare program. More particularly, a medical review of claims
submitted by Acute Care Ambulance Service, LLC determined that Medicare coverage guidelines were
not met since the documentation submitted to substantiate the claims failed to describe the beneficiaries’
symptoms at the time of transport and that any other means of transportation would be contraindicated.
Additionally, beneficiary interviews conducted supported that the ambulance services were not
warranted,

The following list of sample claims provide evidence of our findings and serve as a basis for the
determination to suspend your Medicare payments:

 

 

 

 

Claim Control Date(s) of Service Amount Basis for Selected Claim
Number (CCN) Paid
|_452919176129030 | 06/24/2019-06/24/2019 | 135.42 | Beneficiary interview indicated this

 

 

EXHIBIT

Ql a | n C 1464 3 Dotias Parkway, Suite geo « Dallas, Tears PSPR4- 1619

tabbies”

 
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 20 of 147
Unified Program Integrity Contractor
Cc- rei Gx, South Western Jurisdiction (UPICSW)
CENTERS FOR MECNCARE & MEDICAID SERVICES

this beneficiary had their claim denied
as part of a postpayment medical
review because the run sheets that
failed to document a detailed objective

 

description of the patient’s symptoms
and physical findings to support

meeting the Medicare requirements for
an ambulance service.

 

 

 

 

This list is not exhaustive or complete in any sense, as the investigation into this matter is continuing.
The information is provided by way of example in order to furnish you with adequate notice of the basis
for the payment suspension noticed herein,

Pursuant to 42 C.F.R. § 405.372(b)(2), you have the right to submit a rebuttal statement in writing to us
indicating why you believe the suspension should be removed. We request that you submit this rebuttal
Statement to us within 15 days. You should include with this statement any evidence you believe is

pertinent to your reasons why the suspension should be removed. Your rebuttal statement and any
pertinent evidence should be sent to:

Qlarant Integrity Solutions, LLC
Attn: Rebuttal and Suspension Department
14643 Dallas Parkway, Suite 400
Dallas, TX 75254

If you submit a rebuttal statement, we will review that statement (and any supporting documentation)
along with other materials associated with the case. Based on a careful review of the information you
submit and all other relevant information known to us, we will determine whether the suspension should
be removed, modified, or should remain in effect within 15 days of receipt of the complete rebuttal
package. However, the suspension of your Medicare funds will continue while your rebuttal package is
being reviewed. Thereafter, we will notify you in writing of our determination to continue or remove
the suspension and provide specific findings on the conditions upon which the suspension may be
continued or removed, as well as an explanatory statement of the determination. See 42 C.F.R. §
405,375(b)(2). This determination is not administratively appealable. See 42 C.F.R. § 405.375(c).

If the suspension is continued, we will review additional evidence during the suspension period to
determine whether claims are payable and/or whether an overpayment exists and, if so, the amount of
the overpayment. See 42 C.F.R. § 405.372(c). We may need to contact you with specific requests for
further information. You will be informed of developments and will be promptly notified of any
overpayment determination. Claims will continue to be processed during the suspension period, and
you will be notified about bill/claim determinations, including appeal rights regarding any bills/claims
that are denied. The payment suspension applies to both current and future payments,

Qlarant
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 21 of 147

Unified Program integrity Contractor
Cc Mi 9 South Western Jurisdiction (UPICSW)

\ CENTERS FOR MEDICARE & MEDICAID SERVICES

in the event that an overpayment is determined and it is determined that a recoupment of payments
under 42 C.F.R. § 405.371(a)(3) should be put into effect, you will receive a separate written notice of
the intention to recoup and the reasons. You will be given an opportunity for rebuttal in accordance with

A2 C.F.R. § 405.374 from Novitas Solutions, Inc. When the payment suspension has been removed, any
money withheld as a result of this action shall be first be applied to reduce or eliminate the determined
overpayment and then to reduce any other obligation to CMS or to the U.S. Department of Health and
Human Services in accordance with 42 C.F.R. § 405.372(e). In the absence of a legal requirement that
the excess be paid to another entity, the excess will be released to you.

Should you have any questions, please contact Christina Cardenas in writing or via telephone at 972-
383-000, Ext. 13160.

Sincerely,

S. Scott Ward, CFE, AHFI
Program Director
Qlarant Integrity Solutions, LLC

cc: Centers for Medicare & Medicaid Services

Qlarant
Exhibit D - Patiav€sdoparay PteptiorPOcument 9-1 Filed on 10/02/20 in TXSD Page 22 of 147

EXHIBIT E

§ 405.371 Suspension, offset,

and recoupment of Medicare payments to providers and
suppliers of services.

(a) General rules - Medicare payments to providers and suppliers, as
authorized under this subchapter (excluding payments to beneficiaries), may

be one of the following:

(1) Suspended, in whole or in part, by CMS or a Medicare contractor

if CMS or the Medicare contractor possesses reliable information that an
overpayment exists or that the payments to be made may not be correct,
although additional information may be needed for a determination.

(2) In cases of suspected fraud, suspended, in whole or in part, by CMS or
a Medicare contractor if CMS or the Medicare contractor has consulted with
the OIG, and, as appropriate, the Department of Justice, and determined
that a credible allegation of fraud exists against a provider or supplier,
unless there is good cause not to suspend payments.

(3) Offset or recouped, in whole or in part, by a Medicare contractor if
the Medicare contractor or CMS has determined that the provider or
supplier to whom payments are to be made has been overpaid.

 

(4) Suspended, in whole or in part, by CMS or a Medicare contractor if
the provider or supplier has been subject to

a Medicaid payment suspension under § 455.23(a)(1) of this chapter.

(b) Good cause exceptions applicable to payment suspensions.

EXHIBIT

Cc

tabbies”
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 23 of 147

(1) CMS may find that good cause exists not to suspend payments or not
to continue to suspend payments to an individual or entity against which
there are credible allegations of fraud if -

(i) OIG or other law enforcement agency has specifically requested that
a payment suspension not be imposed because such
a payment suspension may compromise or jeopardize an investigation;

(ii) It is determined that beneficiary access to items or services would
be so jeopardized by a payment suspension in whole or part as to cause
a danger to life or health;

(iii) It is determined that other available remedies implemented
by CMS or a Medicare contractor more effectively or quickly
protect Medicare funds than would implementing a payment suspension;

or

(iv) CMS determines that a payment suspension or a continuation of
a payment suspension is not in the best interests of
the Medicare program.

(2) Every 180 days after the initiation of a suspension of payments based

on credible allegations of fraud, CMS will -

(i) Evaluate whether there is good cause to not continue such

suspension under this section; and

(ii) Request a certification from the OIG or other law enforcement
agency that the matter continues to be under investigation warranting

continuation of the suspension.

(3) Good cause not to continue to suspend payments to an individual or
entity against which there are credible allegations of fraud must be
deemed to exist if a payment suspension has been in effect for 18 months
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 24 of 147

and there has not been a resolution of the investigation, except CMS may
extend a payment suspension beyond that point if -

(i) The case has been referred to, and is being considered by,
the OIG for administrative action (for example, civil money penalties); or
such administrative action is pending or

(if) The Department of Justice submits a written request to CMS that
the suspension of payments be continued based on the ongoing
investigation and anticipated filing of criminal or civil action or both or
based on a pending criminal or civil action or both. At a minimum, the
request must include the following:

(A) Identification of the entity under suspension.

(B) The amount of time needed for continued suspension in order to
conclude the criminal or civil proceeding or both.

(C) A statement of why or how criminal or civil action or both may be

affected if the requested extension is not granted.

(c) Steps necessary for suspension of payment, offset, and
recoupment.

(1) Except as provided in paragraphs (d) and (e) of this section, CMS or
the Medicare contractor suspends payments only after it has complied with
the procedural requirements set forth at § 405.372.

(2) The Medicare contractor offsets or recoups payments only after it has
complied with the procedural requirements set forth at § 405.373.

(d) Suspension of payment in the case of unfiled cost reports.

(1) If a provider has failed to timely file an acceptable cost
report, payment to the provider is immediately suspended in whole or in
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 25 of 147

part until a cost report is filed and determined by the Medicare contractor
to be acceptable.

(2) In the case of an unfiled cost report, the provisions of § 405.372 do
not apply. (See § 405.372(a)(2) concerning failure to furnish other
information. )

(e) Suspension of payment in the case of unfiled hospice cap
determination reports.

(1) If a provider has failed to timely file an acceptable hospice cap
determination report, payment to the provider is immediately suspended
in whole or in part until a cap determination report is filed and determined
by the Medicare contractor to be acceptable.

(2) In the case of an unfiled hospice cap determination report, the

provisions of § 405.372 do not apply. (See § 405.372(a)(2) concerning

failure to furnish other information. )

[76 FR 5961, Feb. 2, 2011, as amended at 79 FR 50509, Aug. 22, 2014; 84
FR 47852, Sept. 10, 2019] id
Case _7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 26 of 147
Unified Program Integrity Contractor

Cc Pee ta, South Western Jurisdiction (UPICSW)

CENTERS FOR MEDICARE & MEDICAID SERVICES

July 24, 2020

Acute Care Ambulance Service, LLC
1802 Joleigh St.

Mercedes, TX 78570

Re: Notice of Suspension of Medicare Payments
Supplier Medicare [1D Number(s): AMB1342
Supplier NPI: 1932471075
Record Identifier: PSP-200617-00004

Dear Acute Care Ambulance Service, LLC:

The purpose of this letter is to notify you of our determination to suspend your Medicare payments
pursuant to 42 C.F.R. § 405.371(a)(2). The suspension of your Medicare payments took effect on July
22, 2020 Prior notice of this suspension was not provided, because giving prior notice would place
additional Medicare funds at risk and hinder our ability to recover any determined overpayment. See 42
C.F.R. § 405.372(a)(3).

The decision to suspend your Medicare payments was made by the Centers for Medicare & Medicaid
Services (CMS) through its Central Office. See 42 C.F.R. § 405.372(a)(4)(iii). This suspension is based
on credible allegations of fraud. CMS regulations define credible allegations of fraud as an allegation
from any source including, but not limited to, fraud hotline complaints, claims data mining, patterns
identified through audits, civil false claims cases, and law enforcement investigations. Allegations are
considered to be credible when they have indicia of reliability. See 42 C.F.R. § 405.370. This
suspension may last until resolution of the investigation as defined under 42 C.F.R. § 405.370 and may
be extended under certain circumstances. See 42 C.F.R. § 405.372(d)(3)\(i)-(ii). Specifically, the
suspension of your Medicare payments is based on, but not limited to, information that you
misrepresented services billed to the Medicare program. More particularly, a medical review of claims
submitted by Acute Care Ambulance Service, LLC determined that Medicare coverage guidelines were
not met since the documentation submitted to substantiate the claims failed to describe the beneficiaries’
symptoms at the time of transport and that any other means of transportation would be contraindicated.
Additionally, beneficiary interviews conducted supported that the ambulance services were not
warranted.

The following list of sample claims provide evidence of our findings and serve as a basis for the
determination to suspend your Medicare payments:

 

 

 

 

 

 

 

Claim Control Date(s) of Service Amount Basis for Selected Claim
Number (CCN) Paid
4529191 76129030 06/24/20 19-06/24/2019 135.42 Beneficiary interview indicated this

 

EXHIBIT

Qlarant 1464 7 Dulins Parkyeny, Site joe Gallas, Teams 28266 1623 weaw. glare ;
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 27 of 147

Unified Program Integrity Contractor
South Western Jurisdiction (UPICSW)

 

 

| - | this beneficiary had their claim denied
as part of a postpayment medical
| review because the run sheets that
|

 

failed to document a detailed objective
description of the patient’s symptoms
and physical findings to support |
meeting the Medicare requirements for |
an ambulance service.

 

 

This list is not exhaustive or complete in any sense, as the investigation into this matter is continuing.
The information is provided by way of example in order to furnish you with adequate notice of the basis
for the payment suspension noticed herein.

Pursuant to 42 C.F.R. § 405.372(b)(2), you have the right to submit a rebuttal statement in writing to us
indicating why you believe the suspension should be removed. We request that you submit this rebuttal
Statement to us within 15 days. You should include with this statement any evidence you believe is

pertinent to your reasons why the suspension should be removed. Your rebuttal statement and any
pertinent evidence should be sent to:

Qlarant Integrity Solutions, LLC
Attn: Rebutial and Suspension Department
14643 Dallas Parkway, Suite 400
Dallas, TX 75254

If you submit a rebuttal statement, we will review that statement (and any supporting documentation)
along with other materials associated with the case. Based on a careful review of the information you
submit and all other relevant information known to us, we will determine whether the suspension should
be removed, modified, or should remain in effect within 15 days of receipt of the complete rebuttal
package. However, the suspension of your Medicare funds will continue while your rebuttal package is
being reviewed. Thereafter, we will notify you in writing of our determination to continue or remove
the suspension and provide specific findings on the conditions upon which the suspension may be
continued or removed, as well as an explanatory statement of the determination. See 42 C.F.R. §
405.375(b)(2). This determination is not administratively appealable. See 42 C.F.R. § 405.375(c).

If the suspension is continued, we will review additional evidence during the suspension period to
determine whether claims are payable and/or whether an overpayment exists and, if so, the amount of
the overpayment. See 42 C.F.R. § 405.372(c). We may need to contact you with specific requests for
further information. You will be informed of developments and will be promptly notified of any
overpayment determination. Claims will continue to be processed during the suspension period, and
you will be notified about bill/claim determinations, including appeal rights regarding any bills/claims
that are denied. The payment suspension applies to both current and future payments.

Q | a Ta a t 1¢62 3 Dattas Parkway, suite 400 Dates, Teas 75155-168; rye Qheeonh Gup
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 28 of 147

Unified Program integrity Contractor
<- Al & South Western Jurisdiction (UPICSW}

CENTERS FOR MEDICARE & MEDICAID SERVICES

  

In the event that an overpayment is determined and it is determined that a recoupment of payments
under 42 C.F,R. § 405.371(a)(3) should be put into effect, you will receive a separate written notice of
the intention to recoup and the reasons. You will be given an opportunity for rebuttal in accordance with
42 C.F.R. § 405.374 from Novitas Solutions, Inc. When the payment suspension has been removed, any
money withheld as a result of this action shall be first be applied to reduce or eliminate the determined
overpayment and then to reduce any other obligation to CMS or to the U.S. Department of Health and
Human Services in accordance with 42 C.F.R. § 405.372(e). In the absence of a legal requirement that
the excess be paid to another entity, the excess will be released to you.

Should you have any questions, please contact Christina Cardenas in writing or via telephone at 972-
383-000, Ext. 13160.

Sincerely,

S. Scott Ward, CFE, AHFI
Program Director
Qlarant Integrity Solutions, LLC

ce: Centers for Medicare & Medicaid Services

Ql a r a n C 1664} Datlas Parkerey, Suite ga8 Dates, Tears 24244 104 wey la sant. ap
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 29 of 147

Kennedy

Attorneys & Counselors at Law

Via FedEx Delivery

August 3, 2020

Qlarant Integrity Solutions, LLC

ATTN: Rebuttal and Suspension Department
14643 Dallas Parkway, Suite 400

Dallas, TX 75254

RE: Suspension of Medicare Payments
Provider Medicare ID Number: AMB1342
Provider NPI: 1932471075
Record Identifier: PSP-200617-00004

Dear Sir or Madam:

Our firm represents Acute Care Ambulance Services, LLC (hereinafter “Acute Care”), a
Medicare ambulance supplier located in Mercedes, Texas. The city is known as the Queen of the
Rio Grande Valley in south-Texas. We have been retained to respond to the July 24, 2020
Notice of Suspension of Medicare Payments. A copy is enclosed. We also enclose an
Appointment of Representative. This is to present a rebuttal pursuant to 42 C.F.R. §405.374 to
the suspension of Medicare payments. As explained below, we request that HHS temporarily
rescind the payment suspension during the COVID-19 national emergency (or until a hearing is
provided to challenge the suspension). Due to the exigent circumstances caused by the COVID-
19 pandemic, we will be forced to file a lawsuit in federal district court asserting a collateral
constitutional claim and seeking injunctive and declaratory relief on Friday, August 7, 2020.
However, we are presenting our rebuttal in hope of obtaining an amicable resolution and your
agreement to temporarily rescind the suspension during the COVID-19 national emergency (or
until a hearing is provided to challenge the suspension).

Background Information

On July 24, 2020, CMS issued its Notice of Suspension of Medicare Payments. The
suspension took effect on July 22, 2020. The action was brought under 42 C.F.R. §405.371(a)(2)
and alleges a “credible allegation of fraud.” CMS based its decision to suspend upon its belief
the ambulance supplier had failed to describe beneficiaries’ symptoms at the time of transport
and that any other means of transportation would be contraindicated. The list of sample claims
offered as evidence indicates a single incident where a patient’s transportation claim was denied
due to deficient documentation. As a result, al] Medicare payments owed to the supplier are
being withheld pending resolution of the ongoing investigation.

The impact of the Medicare payment suspension threatens the very viability of Acute
Care. The ambulance supplier derives in excess of 90% of its revenues from transporting sick
and elderly Medicare patients. Obviously, if the ambulance company is not paid for these

1[Page
EXHIBIT

12222 Merit Drive, Suite 1750 » Dallas, Texas 75251 » ph. 214.445.0740 « fx. 972.661.9320 .
markkennedylaw.com 'e

tadbies

 
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 30 of 147

services, it cannot pay its employees, the medics and drivers for these very needy patients,
Consequently, Acute Care will soon be forced to shut down and file bankruptcy.

Indeed, the suspension action could not come at a worse time. President Donald Trump
declared a national emergency over the COVID-19 outbreak on March 13, 2020. The surge in
confirmed coronavirus cases is overwhelming south-Texas. The Rio Grande Valley’s residents
are particularly vulnerable to COVID-19 with more than 90% being Latinx and having one of the
highest poverty rates in the State. Chronic health conditions abound. For example, the rate of
diabetes is triple that of the national average. Also, it is chronically underfunded and
underserved. Recently, Texas Governor Abbott sent Navy teams to assist the area’s hard-hit
hospitals in dealing with the COVID-19 outbreak. And the pandemic is having a cascading
effect on ancillary suppliers and practitioners as well. The problem is exacerbated by Hurricane
Hanna striking the south-Texas coast on July 25, 2020.

If Acute Care is forced to close, the ambulance company’s patients will have to obtain
their emergency and scheduled medical transportation services elsewhere. Doing so during the
COVID-19 outbreak is an uncertainty. In fact, ambulance companies in Rio Grande Valley are
now in crisis due to the pandemic. Hospitals are in “divert” status. Ambulances are being forced
to wait in hospital parking lots for as long as 12 hours for beds to become available for their
patients. Ambulance strike teams are being deployed by the State to the Rio Grande Valley to
help the local ambulance companies deal with the coronavirus pandemic.

Issues & Contentions

At issue is HHS’s improper use of suspension under 42 C.F.R. §405.371(a)(2). Aside
from the suspension being essentially a documentation issue, we contend that HHS’s use of
suspension in the midst of the national COVID-19 emergency is improper for the following
reasons:

1. Payment suspension is improper in the midst of the COVID-19 outbreak because it
threatens the viability of Acute Care and jeopardizes the health and safety of its
patients. At this time, ambulance companies are critical during the ongoing COVID-
19 outbreak because an ambulance may be the only mode of transportation that
patients have to access hospitals as well as other healthcare providers and
practitioners.

2. Importantly, Federal regulations provide that CMS may find good cause exists not to
suspend a provider or supplier’s Medicare payments over credible allegations of fraud
where it is determined that beneficiary access to items or services would be so
jeopardized by a payment suspension, in whole or in part, as to cause a danger to life
or health. 42 C.F.R. §405.371(b)\(1)(ii). It is a clear abuse of discretion for CMS to
not find that good cause exists here when it will force Acute Care out of business
during the COVID-19 pandemic and surge of confirmed coronavirus cases that are
overwhelming Rio Grande Valley ambulance companies.

3. Acute Care has a constitutional right in payments for services rendered and now

indefinitely suspended. HHS violates Due Process of law by imposing the action
during the COVID-19 emergency without extending to the ambulance supplier notice

2}Page

 
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 31 of 147

and a right to a hearing to contest the Medicare payment suspension. There is a high
risk that Acute Care will be erroneously deprived of its property interest in Medicare
payments it has earned for services rendered and indefinitely withheld by suspension,
pursuant to 42 C.F.R. §405.371(a)(2), because the supplier is not entitled under the
available process to notice and an opportunity for hearing to dispute and contest the
suspension, and there is absolutely no established time frame for resolving the
investigation of the claims underlying its imposition.

4. Patients at Acute Care have a constitutional right to access safe and reliable services
under the federal Medicare program. HHS violates the patients’ right to access such
healthcare by imposing the suspension during the coronavirus pandemic. Since
President Donald Trump declared a national emergency, the COVID-19 outbreak is
overwhelming south-Texas hospitals. And it is having a cascading effect on ancillary
suppliers and practitioners as well, like Acute Care. The government’s ill-advised
suspension will essentially deprive the ambulance company’s patients of their
constitutional right to access healthcare.

Conclusion

For these reasons, we present this rebuttal to the Medicare payment suspension.
Critically, the Due Process violations and ultra vires actions of HHS threaten the very viability
of the ambulance supplier. It also jeopardizes the health and safety of the supplier’s patients as
well as deprives them of their constitutional right to access healthcare. Accordingly, we request
that HHS immediately temporarily rescind the Medicare payment suspension and place Acute
Care in payment status during the COVID-19 national emergency (or until a hearing is made
available to challenge the suspension). Indeed, 42 C.F.R. §405.371(b)(ii) contemplates that
suspension should not be imposed under these circumstances. Due to the exigent circumstances
caused by the COVID-19 pandemic, we will be filing a lawsuit in federal district court asserting
our client’s collateral constitutional and statutory claims and seeking injunctive and declaratory
relief on Friday, August 7, 2020. Again, we are presenting rebuttal to the suspension in hope of
obtaining an amicable resolution and your agreement to temporarily rescind the suspension.

Please contact my office immediately so that we can amicably resolve this matter. We
look forward to your prompt response,

Sincerely,

 

Mark S. Kennedy
Enclosures

cc: Acute Care Ambulance Services, LLC

3{Page

 

 
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 32 of 147

a = =
—_

Unified Program Integrity Contractor

CC il Sy, South Western Jurisdiction (UPICSW)
~

™ CENTERS FOR MEDICARE & MEDICAID SERVICES

July 24, 2020

Acute Care Ambulance Service, LLC
1802 Joleigh St.

Mercedes, TX 78570

Re: —_ Notice of Suspension of Medicare Payments
Supplier Medicare ID Number(s): AMB1342
Supplier NPI: 1932471075
Record Identifier: PSP-200617-00004

Dear Acute Care Ambulance Service, LLC:

The purpose of this letter is to notify you of our determination to suspend your Medicare payments
pursuant to 42 C.F.R. § 405.371(a)(2). The suspension of your Medicare payments took effect on July
22, 2020 Prior notice of this suspension was not provided, because giving prior notice would place
additional Medicare funds at risk and hinder our ability to recover any determined overpayment. See 42
C.F.R. § 405.372(a)(3).

The decision to suspend your Medicare payments was made by the Centers for Medicare & Medicaid
Services (CMS) through its Central Office. See 42 C.F.R. § 405.372(a)(4)(iii). This suspension is based
on credible allegations of fraud. CMS regulations define credible allegations of fraud as an allegation
from any source including, but not limited to, fraud hotline complaints, claims data mining, patterns
identified through audits, civil false claims cases, and law enforcement investigations. Allegations are
considered to be credible when they have indicia of reliability. See 42 CF.R. § 405.370. This
suspension may last until resolution of the investigation as defined under 42 CFR. § 405.370 and may
be extended under certain circumstances. See 42 CER. § 405.372(d)(3)(i)-(ii).. Specifically, the
suspension of your Medicare payments is based on, but not limited to, information that you
misrepresented services billed to the Medicare program. Mote particularly, a medical review of claims
submitted by Acute Care Ambulance Service, LLC determined that Medicare coverage guidelines were
not met since the documentation submitted to substantiate the claims failed to describe the beneficiaries’
symptoms at the time of transport and that any other means of transportation would be contraindicated.
Additionally, beneficiary interviews conducted supported that the ambulance services were not
warranted.

The following list of sample claims provide evidence of our findings and serve as a basis for the
determination to suspend your Medicare payments:

 

 

 

Claim Control | Date(s) of Service Amount | Basis for Selected Claim |
Number (CCN) ee |__ Paid _
452919176129030_| 06/24/2019-06/24/2019 | 135.42 | Beneficiary interview indicated this

 

Jlalra

mo

im 4-
rit

tase oe Shecitra, Frets Meslay ea 5 Peepireey Jasecka, Bice 4s
hetth gOS Piva aas, orth gine + Pntiae, Texte Fagg Bhs}

 
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 33 of 147

' Unified Program Integrity Contractor
<- RA Sey, South Western Jurisdiction (UPICSW)
U™ CENTERS POR MEINCARE & MEDICANT SERVICES

 

7 | this beneficiary had their claim denied
as part of a postpayment medical
review because the run sheets that
failed to document a detailed objective
description of the patient’s symptoms
and physical findings to support
meeting the Medicare requirements for
an ambulance service.

 

 

This list is not exhaustive or complete in any sense, as the investigation into this matter is continuing.
The information is provided by way of example in order to furnish you with adequate notice of the basis
for the payment suspension noticed herein.

Pursuant to 42 C.F.R. § 405.372(b)(2), you have the right to submit a rebuttal statement in writing to us
indicating why you believe the suspension should be removed. We request that you submit this rebuttal
Statement to us within 15 days. You should include with this statement any evidence you believe is
pertinent to your reasons why the suspension should be removed. Your rebuttal statement and any
pertinent evidence should be sent to:

Qlarant Integrity Solutions, LLC
Attn: Rebuttal and Suspension Department
14643 Dallas Parkway, Suite 400
Dallas, TX 75254

If you submit a rebuttal statement, we will review that statement (and any supporting documentation)
along with other materials associated with the case. Based ona careful review of the information you
submit and all other relevant information known to us, we will determine whether the suspension should
be removed, modified, or should remain in effect within 15 days of receipt of the complete rebuttal
package. However, the suspension of your Medicare funds will continue while your rebuttal package is
being reviewed. Thereafter, we will notify you in writing of our determination to continue or remove
the suspension and provide specific findings on the conditions upon which the suspension may be
continued or removed, as well as an explanatory statement of the determination. See 42 C.F.R. §
405.375(b)(2). This determination is not administratively appealable. See 42 C.F.R. § 405.375(c).

If the suspension is continued, we will review additional evidence during the suspension period to
determine whether claims are payable and/or whether an overpayment exists and, if so, the amount of
the overpayment. See 42 C.E.R. § 405.372(c). We may need to contact you with specific requests for
further information. You will be informed of developments and will be promptly notified of any
Overpayment determination. Claims will continue to be processed during the suspension period, and
you will be notified about bill/claim determinations, including appeal rights regarding any bills/claims
that are denied, The payment suspension applies to both current and future payments.

 
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 34 of 147

Unified Program Integrity Contractor
Cc RA & South Western Jurisdiction (UPICSW)

 

In the event that an overpayment is determined and it is determined that a recoupment of payments
under 42 C.F.R. § 405.371(a)(3) should be put into effect, you will receive a separate written notice of
the intention to recoup and the reasons. You will be given an opportunity for rebuttal in accordance with
42 C.E.R. § 405.374 from Novitas Solutions, Inc. When the payment suspension has been removed, any
money withheld as a result of this action shall be first be applied to reduce or eliminate the determined
overpayment and then to reduce any other obligation to CMS or to the U.S. Departrnent of Health and
Human Services in accordance with 42 C_F.R. § 405.372(e), In the absence ofa legal requirement that
the excess be paid to another entity, the excess will be released to you.

Should you have any questions, please contact Christina Cardenas in writing or via telephone at 972-
383-000, Ext. 13160.

Sincerely,
ft /

S. Scott Ward, CFE, AHFI
Program Director
Qlarant Integrity Solutions, LLC

ce: Centers for Medicare & Medicaid Services

or
« cm peg, deer . . . . . .
rie 3 flagetery Goede Mogens ness Fhofuge Pues. ZL gla e a at gh etaet sage
Cc a dee hG PENS Paty, Mae gee PSUs, Fee AD Bed? Vee ya fae ee

 
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 35 of 147

 

Separtment of Health and Human Services Form Approved OMB No.0938-0850
Centers for Medicare & Medicaid Services .
Appointment of Representative
Name of Party Medicare Number (beneficiary as party) or National
‘ i i ider or supplier as part
Acute Care Ambulance Service, LLC obaniss (provider or supplier as party)

 

Section 1: Appointment of Representative
To be completed by the party seeking representation (1.e., the Medicare beneficiary, the provider or the supplier):
appoint this individual, marcs.rewey tact as my representative in connection with my claim or asserted

 

related to my request nay be disclosed to the representative indicated below.

Signature of PartySeeKin entation Date
ga 07/31/20

 

 

 

 

Street Address Phone Number (with Area Code)
1802 JOLEIGH/DR 956-968-7999

City | State Zip Code
MERCEDES TEXAS 78570

 

 

Email Address (optional) ACUTECAREAMBULAN CE@YAHOO.COM
Section 2: Acceptance of Appointment
To be completed by the representative:
|, MARKS. KENNEDY , hereby accept the above appointment. | certify that | have not been disqualified,
Suspended, or prohibited from practice before the Department of Health and Human Services (HHS); that | am not, as a
current or former employee of the United States, disqualified from acting as the party's representative; and that | recognize

that any fee may be subject to review and approval by the Secretary.
lam a / an _ATTORNEY

(Professional Dio 7 €.g. attorney, relative, etc.)

 

 

 

 

 

Signature of Representative / Date
07/31/20
Street Address “ ~ Phone Number (with Area Code)
12222 MERIT DRIVE, SUITE 1750 214-445-0740
City State Zip Code
DALLAS ™ 75251

 

 

 

 

_Email Address (optional) MARKSKENNEDYLAW@MSN.COM

Section 3: Waiver of Fee for Representation
Instructions: This section must be completed if the representative is required to, or chooses to, waive their fee for
representation. (Note that providers or suppliers that are representing a beneficiary and furnished the items or services
may not charge a fee for representation and must complete this section.)
| waive my right to charge and collect a fee for representing before the Secretary of HHS.
Signature Date
{

 

Section 4: Waiver of Payment for Items or Services at Issue

instructions: Providers or suppliers serving as a representative for a beneficiary to whom they provided items or
services must complete this section if the appeal involves a question of liability under section 1879(a)(2) of the Act.
(Section 1879(a}(2) generally addresses whether a provider/supplier or beneficiary did not know, or could not reasonably be
expected to know, that the items or services at issue would not be covered by Medicare.) | waive my right to collect payment
from the beneficiary for the items or services at issue in this appeal if a determination of liability under §1879(a)(2) of the Act
is at issue,

Signature | Date

 

 

 

 
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 36 of 147

CCM &, Unified Program Integrity Contractor |

CENTERS FOR MEDICARE & MEDICAID SERVICES South Western Jurisdiction (UPICSW)
September 9, 2020

Mark S. Kennedy, Esq.
Kennedy & Counselors at Law
12222 Merit Drive, Suite 1750
Dallas, TX 75251

Re: Provider Medicare ID Number: AMB 1342
Provider NPI: 1932471075
Record Identifier: PSP-200617-00004
Response to Rebuttal Statement

Dear Mr. Kennedy:

This letter is in response to the suspension rebuttal statement (rebuttal), dated August 3, 2020, you
submitted to Qlarant Integrity Solutions, LLC (Qlarant), the Unified Program Integrity Contractor
(UPIC) for Medicare Program Integrity for the South Western jurisdiction, on behalf of Acute Care
Ambulance Service, LLC (Acute Care), regarding the suspension of Acute Care’s Medicare payments,
which took effect on July 22, 2020. Prior notice of the suspension was not provided because giving prior
notice would place additional Medicare funds at risk and hinder the ability of the Centers for Medicare
& Medicaid Services (CMS) to recover any determined overpayment. See 42 CER. § 405.372(a)(3). On
August 5, 2020, Qlarant received Acute Care’s rebuttal statement and forwarded it to CMS for review.
CMS is responsible for determining if a suspension of Medicare payments is warranted under applicable
federal regulations and as appropriate, whether and when a suspension may be rescinded. See 42

C.E.R. § 405.375.

As stated in the Notice of Suspension (Notice), dated July 24, 2020, the suspension of Acute Care’s
Medicare payments is based on credible allegations of fraud. See 42 C.E.R. § 405.371(a)(2).
Specifically, the Medicare payment suspension is based on, but not limited to, information that Acute
Care misrepresented services billed to the Medicare program. More particularly, medical review of
claims submitted to Medicare determined that Medicare coverage guidelines were not met since the
documentation submitted to substantiate the claims failed to describe the beneficiaries’ symptoms at the
time of transport and that other means of transportation were contraindicated. Additionally, beneficiary
interviews conducted supported that the ambulance services were not warranted.

In the rebuttal, you assert, on behalf of Acute Care, the following statements for consideration:

i. “The impact of the Medicare payment sus ension threatens the very viability of Acute Care. The
ambulance supplier derives in excess of 90% of its revenues from transporting sick and elderly
Medicare patients....if the ambulance co any is not paid for these services, it cannot pay its

employees, the medics and drivers for these very needy patients. Consequently, Acute Care will
soon be forced to shut down and file bankruptcy.”

 

 

EXHIBIT

a oF

Ql a ran C 14643 Dallas Parkway, Suite goo Dallas, Texas 75254-1613 www. glerant.com

 
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 37 of 147

CCM & Unified Program Integrity Contractor

* CENTERS FOR MEDICARE & MEDICAID SERVICES South Western Jurisdiction (UPICSW)

While we understand the operational difficulties that CMS’s decision to suspend Medicare payments
may Cause to suppliers, once it is determined that credible allegations of fraud exist, and that an
investigation is therefore warranted, payment suspension enables CMS to protect program funds while
the government completes its investigation, Because of the potential impact of a payment suspension,
CMS takes great care when assessing whether to impose or continue a payment suspension. CMS is
aware that, on April 17, 2020, Acute Care attested to accepting a Provider Relief Fund payment of
$60,363.50 from the recently established CARES Act Provider Relief Fund, which is designed to assist
eligible suppliers with operational costs during the COVID-19 national public health emergency. CMS
has determined that the continued suspension of Acute Care’s Medicare payments is warranted during
the ongoing investigation.

“The Rio Grande Valley’s residents are particularly vulnerable to COVID-19 with more than 90%
being Latinx and having one of the highest poverty rates in the State. Chronic health conditions
abound, For example, the rate of diabetes is triple that of the national average. Also, it is chronically
underfunded and underserved. Recently, Texas Governor Abbott sent Navy teams to assist the area’s
hard-hit hospitals in dealing with the Covid-19 outbreak, .-. Lhe problem is exacerbated by Hurricane

Hanna striking the south-Texas coast on July 25, 2020.”

“If Acute Care is forced to close, the ambulance co any’s patients will have to obtain their
emergency and scheduled medical transportation services elsewhere. Doing so during the COVID-
19 outbreak is an uncertainty. In fact, ambulance companies in Rio Grande Valley are now in
crisis due to the pandemic. Hospitals are on “divert” status. Ambulances are being forced to wait
in hospital parking lots for as long as 12 hours for beds to become available for their patients.
Ambulance strike teams are being deployed by the State to the Rio Grande Valley to help the local

ambulance companies deal with the coronavirus pandemic.”

“At this time, ambulance companies are critical during the ongoing COVID-19 outbreak because
an ambulance may be the only mode of transportation that patients have to access hospitals as

well as other healthcare providers and practitioners.”

“... Federal regulations provide that CMS may find good cause exists not to suspend a provider or
supplier’s Medicare payments over credible allegations of fraud where it is determined that

beneficiary access to items or services would be so jeopardized by a payment suspension, in whole

or in part, as to cause a danger to life or health. 42 CFR. § 405.371 (b) (1) (ii). It is a clear abuse

of discretion for CMS to not find that good cause exists here when it will force Acute Care out of
business during the COVID-19 pandemic and surge of fii

 

    

 

 

 

 

 

e of confirmed coronavirus cases that are

overwhelming Rio Grande Valley ambulance companies.”

“Patients at Acute Care have a constitutional right to access safe and reliable services under the

federal Medicare program. ... The government’s ill-advised suspension will essentially deprive the

ambulance company’s patients of their constitutional right to access healthcare.”

 

CMS is very sensitive to the needs of Medicare beneficiaries and has reviewed beneficiary access to
ambulance services in the areas served by Acute Care. Acute Care is an ambulance supplier located in

Ol al fa Nn C 14643 Dallas Parkway, Suite z00 « Dallas, Texas 75254-1613 « www. qlarant.com
Cas -cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 38 of 147

reel G&, Unified Program Integrity Contractor

CENTERS FOR MEDICARE & MEDICAID SERVICES South Western Jurisdiction (UPICSW)

    

 

Mercedes, Texas, in Hidalgo County. There are fifty-four (54) ambulance suppliers in Hidalgo County
and the surrounding four counties serving the area served by Acute Care. Based on CMS’s assessment
of access to care due to the operation of other ambulance suppliers in the areas served by Acute Care,
CMS has determined that the payment suspension will not jeopardize the ability of Acute Care’s patients
to obtain ambulance services from other suppliers in the market area if Acute Care is unable to provide
beneficiaries with services. Therefore, CMS declines to find good cause to terminate the suspension
under 42 C.F.R. § 405.371(b)(1)(ii).

2. “Aside from the suspension being essentially a documentation issue, we contend that HHS’s use
of suspension in the midst of the national COVID-19 emergency is improper.... Payment
suspension is improper in the midst of the COVID-19 outbreak because it threatens the viability of

Acute Care and jeopardizes the health and Safety of its patients.”

“...we request that HHS temporarily rescind the Medicare payment suspension and place the

supplier in payment status during the COVID-19 national emergency.”

CMS has used its authority granted under section 1812(f) of the Social Security Act to take proactive
steps respond to the 2019 Novel Coronavirus Disease (COVID-19) emergency. CMS has issued waivers
allowing regulatory flexibilities to help healthcare suppliers contain the spread of COVID-19.! CMS
has also implemented blanket waivers and flexibilities that relax certain requirements for Medicare
providers and suppliers — including ambulance suppliers — from March 1, 2020 through the end of the
COVID-19 emergency declaration.” While CMS has issued flexibilities regarding ambulance allowable
destinations, participation by states in the Non-Emergent Ambulance Transportation Demonstration,
accelerated and advance payments, and provider enrollment to respond to COVID-19,3 CMS has not
issued waivers that eliminate the statutory and regulatory requirements for ambulance services or
stopped ambulance payment suspensions based on credible allegations of fraud.

CMS can only pay for ambulance services that comply with Medicare statutes and regulations. Those
statutes and regulations require that the documentation provided to support claims demonstrate that the
services provided were reasonable and necessary and met Medicare criteria for coverage. Beneficiary
interviews have revealed that Acute Care provided ambulance transport to beneficiaries who did not
qualify for ambulance transport and post-payment review of Acute Care’s claims has revealed that run
sheets failed to document a detailed objective description of the patient’s symptoms and physical
findings to support compliance with Medicare requirements. Documentation failed to support that
transportation by any other means was contraindicated and that the level of medical care of an
ambulance service was required.

 

' Information regarding CMS’s COVID-19 waivers and flexibilities can be viewed at https://www.cms.gov/about-
cms/emergency-preparedness-response-operations/current-emergencies/coronavirus-waivers.
? A list of CMS’s blanket waivers as of July 28, 2020 can be viewed at hittys:/Avww.cms.vov/: ary-covid-

3 See http

Ol a fa Nn C 14643 Dallas Parkway, Suite goo © Dallas, Texas 75254-1613 ° www.glarant.com
  
  

-Cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 39 of 147

c Raya S Unified Program Integrity Contractor

CENTERS FOR MEDICARE & MEDICAID SERVICES South Western Jurisdiction (UPICSW)

In addition, Qlarant’s review indicates that there have been ongoing concerns related to Acute Care’s
documentation of services billed to Medicare. Three prior reviews of claims submitted by Acute Care
resulted in error rates of 96.8% to100%. The denials were based on a finding that the documentation was
not sufficient to support the beneficiary’s condition at the time of transport met Medicare guidelines for
ambulance transport. On May 6, 2016 Acute Care was educated on properly documenting the patient’s
condition at the time of transport.

Accordingly, CMS has determined that the payment suspension is warranted during the ongoing
investigation into credible allegations that Acute Care has misrepresented services billed to the Medicare
program.

3. “Acute Care has a constitutional right in payments for services rendered and now indefinitely
suspended. suspended. HHS violates Due Process of law by imposing the action during the COVID-19
pandemic and emergency without extending to the ambulance supplier notice and a right toa
hearing to contest the Medicare payment suspension. There is a high risk that Acute Care will be
erroneously deprived of its property interest in Medicare payments it has earned for services

rendered and indefinitely withheld by suspension, ... because the provider is not entitled under the

available process to notice and an opportunity for hearing to dispute and contest the suspension,

and there is absolutely no established time frame for resolving the investigation of the claims
underlying its imposition.”

 

 

It is the Medicare Act, and not the U.S. Constitution that authorizes CMS to pay Acute Care for
ambulance services rendered to Medicare beneficiaries. The Medicare Act authorizes payment for
ambulance services only if such services are medically necessary. See 42 U.S.C. § 1395x (s)(7) and 42
C.F.R. § 410.40. Per CMS guidance, medical necessity for ambulance services is established when “the
patient's condition is such that use of any other method of transportation is contraindicated. In any case
in which some means of transportation other than an ambulance could be used without endangering the
individual's health, whether or not such other transportation is actually available, no payment may be
made for ambulance services.” See Medicare Benefit Policy Manual (CMS 100-02), Chapter 10,
Sections 10.2.1 and 10.2.3. As explained above, we have credible allegations that the ambulance
services that Acute Care is currently providing do not meet the statutory requirements.

The Medicare Act also allows CMS to suspend Medicare payments to Acute Care until the government
completes its fraud investigation. Pursuant to 42 U.S.C. § 1395y(o), if CMS receives a credible
allegation of fraud, it may suspend payments to a provider pending an investigation of a credible
allegation of fraud. Pursuant to 42 C.F.R. § 405.372(a)(3), a payment suspension may be imposed
without prior notice if CMS, the intermediary, or carrier determines that the Medicare Trust Fund would
be harmed by giving prior notice. While the payment suspension action is not appealable, if CMS
ultimately determines that Acute Care has received an overpayment, Acute Care has the opportunity to
appeal the overpayment determination through five levels of administrative adjudication as well as
judicial review. Also, payment suspension terms, where there are credible allegations of fraud, are not
indefinite, as you have asserted. Payment suspensions are temporary and do not continue after the
resolution of an investigation as defined in 42 C.F.R. § 405.370.

Qlaran C 14643 Dallas Parkway, Suite goo « Dallas, Texas 75254-1613 ° www.glerant.com
    

-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 40 of 147

- Fava SS Unified Program Integrity Contractor

“CENTERS FOR MEDICARE & MEDICAID SERVICES South Western Jurisdiction (UPICSW)

4. “Due to the exigent circumstances caused by the COVID-19 pandemic, we will be filing a lawsuit
in federal district court asserting a collateral constitutional claim and seeking injunctive and
declaratory relief...”

Your assertions regarding the potential impact on Acute Care due to the COVID-19 national emergency
may be considered within the ongoing investigation into Acute Care’s billing. However, the COVID-19
national emergency does not justify terminating the suspension, particularly, when the suspension is
based on credible allegations of fraud. CMS has determined that in order to protect the Medicare Trust
Fund, suspension of Acute Care’s Medicare payments is necessary during the ongoing investigation into
credible allegations that Acute Care submitted claims for which documentation failed to describe the
beneficiaries’ symptoms at the time of transport and that other means of transportation were
contraindicated and claims for beneficiaries who have stated that the ambulance services provided by
Acute Care were not warranted. _

In conclusion, after a careful review of Acute Care’s rebuttal statement and Acute Care’s billing history
and prior education, CMS has decided to continue the suspension of Acute Care’s Medicare payments
due to credible allegations of fraud. See 42 C.F.R. § 405.375. While CMS’s determination to continue
the suspension is not appealable, CMS will consider any additional information and/or evidence Acute
Care may submit.

Please contact the undersigned in writing should you have any questions about this matter.

wf

S. Scott Ward, CFE, AHFI
Program Director
Qlarant Integrity Solutions, LLC

Sincerely,

Ola ran C 14643 Dallas Parkway, Suite 400 » Dallas, Texas 75254-1613 ° www.glarant.com
Casea42 0-20-0020? 1 Documental Filed om 10/02/20 in TXSD Page H#biofa47

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

ACUTE CARE AMBULANCE
SERVICE, L.L.C.,

Plaintiff,

VS.
CIVIL ACTION NO. 7:20-ev-217
ALEX M. AZAR IL, Secretary,
UNITED STATES
DEPARTMENT OF HEALTH
AND HUMAN SERVICES,

QP LI Lr LPs Ls LI) LI) Ls fa Lf) fs Ls SP)

Defendant.

VERIFIED COMPLAINT FOR INJUNCTIVE
AND DECLARATORY RELIEF AND ATTORNEY FEES

COMES NOW, Acute Care Ambulance Service, L.L.C. (the “Plaintiff” or “Acute Care”),
and files this its Verified Complaint for Injunctive and Declaratory Relief and Attorney’s Fees
against Alex M. Azar II, Secretary of the United States Department of Health and Human
Services (the “Defendant”), and alleges and avers as follows:

INTRODUCTION

1. Acute Care provides ambulance services to Medicare beneficiaries when the use
of other methods of transportation is contraindicated. Essentially, this requires that the
ambulance supplier show that patients’ health would be jeopardized by use of any other mode of
transportation. For Part B to cover ambulance services, the following conditions must be met:
the supplier meets the requirements of 42 C.F.R. § 410.41; the services meet the medical
necessity and origin and destinations requirements of 42 C.F.R § 410.40; and Medicare Part A
payment is not made directly or indirectly for the services. Typically, Medicare covers

emergency ambulance transportation when a patient experiences sudden medical emergency and

EXHIBIT

_-

tabbies’
Casta620-20-00207 1 DocumeneOil Fieshom LW02/20 im DXSB Page 420/447

it endangers his or her health. It also covers nonemergency transportation when medically
necessary, and the patient has a written order from his or her physician that ambulance
transportation is medically necessary.

2. Patients rely upon Acute Care for nonemergency, scheduled repetitive ambulance
services. Indeed, ambulance transportation is necessary to safely shuttle these patients to and
from life-saving medical treatments. For example, patients that must rely on ambulance transport
for dialysis will die if they do not receive this life saving treatment. These transports are covered
when the ambulance supplier furnishing the service obtains a written order from the
beneficiary’s attending physician certifying that the medical necessity requirements have been
met. The physician’s order must be dated no earlier than 60 days before the date the service is
furnished.

3. On July 24, 2020, Defendant noticed the imposition of a Medicare payment
suspension of Plaintiff's Medicare payments. The suspension was brought under 42 C.F.R.

§ 405.371(a)(2) based upon a “credible allegation of fraud.” CMS based its decision to suspend
upon its belief the ambulance supplier had failed to describe beneficiaries’ symptoms at the time
of transport and that any other means of transportation would be contraindicated. The list of
sample claims indicates a single incident where a patient’s transportation claim was denied due
to deficient documentation. As a result, all Medicare payments owed to the ambulance company
are being withheld pending resolution of the ongoing investigation.

4. The impact of the Medicare payment suspension threatens the very viability of
Acute Care. The ambulance supplier derives in excess of 90% of its revenues from transporting

sick and elderly Medicare patients. Obviously, if the ambulance company is not paid for these
Casta gi20-2y-802b01 Dopemenbath Filed on 00/02/20 in TXSD Page Adidial47

services, it cannot pay its employees, the medics and drivers for these very need patients.
Consequently, Acute Care will soon be forced to shut down and file bankruptcy.

5. Unfortunately, the suspension action could not have come at a worse time.
President Donald Trump declared a national emergency over the COVID-19 outbreak on March
13, 2020.1 Dr. Deborah Birx, White House Coronavirus Response Coordinator, has reported that
U.S. deaths cause by COVID-19 may be catastrophic. She reported that Dr. Anthony Fauci,
National Institute of Allergies and Infectious Diseases, has predicted U.S. deaths could range
from 1.6 to 2.2 million in a worst-case scenario and projects 100,000 to 200,000 in a best-case
scenario.

6. In fact, the surge in confirmed coronavirus cases is overwhelming south-Texas.
The Rio Grande Valley is particularly vulnerable to COVID-19 with more than 90% of its
residents being Latinx and having one of the highest poverty rates in the State. Chronic health
conditions abound. For example, the rate of diabetes is triple that of the national average. Also,
it is chronically underfunded and underserved. Recently, Governor Abbott sent Navy teams to
assist the area’s hard-hit hospitals in dealing with the COVID-19 outbreak. Indeed, the valley
health community is so overrun by coronavirus that a field hospital or some other type of
repurposed facility is now being built because current resources are failing in the fight to curb the
COVID-19 outbreak. The problem is exacerbated by Hurricane Hanna striking the south-Texas
coast on July 25, 2020.

7. The pandemic is having a cascading effect on ancillary suppliers and practitioners
as well. If Acute Care is forced to close, it is much more than the loss of a very much needed

ambulance company, the supplier’s existing patients will have to obtain their medical

' The Trump Administration has recently announced a wide array of temporary regulatory waivers and new rules to
equip the American health care system with maximum flexibility to respond to the COVID-19 pandemic.

3
Case g20-2y-002021 Dopamentath Filed on 00/02/20 in TXSD Page 44fofsL47

transportation services elsewhere. Doing so during the COVID-19 outbreak is an uncertainty.
Ambulance companies in the Rio Grande Valley are in crisis due to the pandemic. Hospitals are
in “divert” status — unable to accept new patients through the Emergency Room. Ambulances
are being forced to wait in hospital parking lots sometimes for as long as 12 hours for a bed to
become available for their patients. Ambulance strike teams are now being deployed by the
State to the Rio Grande Valley to help the local ambulance companies deal with such problems
associated with the COVID-19 emergency.

8. Had Defendant acted properly, it would not have imposed the suspension.
Federal regulations provide that CMS may find good cause exists not to suspend a provider’s
Medicare payments where it is determined that beneficiary access to items or services would be
so jeopardized by a payment suspension in whole or in part as to cause a danger to life or health.
42 C.F.R. § 405.371(b)(1)Gi). It is a clear abuse of discretion for CMS to not find that good
cause exists here when the COVID-19 pandemic and the surge of confirmed coronavirus cases
will soon overwhelm America’s healthcare system, including hospices.” Not only will Plaintiff
be forced to shut down, the government’s suspension action places an even greater burden on a

healthcare community that is on the brink of collapse.’

 

? Aside from the jeopardy to patients, the impact of the suspension is at odds with the coronavirus stimulus package.
On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security (CARES) Act was enacted, an economic
relief package in response to the COVID-19 pandemic. The CARES Act provides economic support at the federal
level to the business sector, employees, individuals and families, and specific industries that have been impacted,
including air transportation, healthcare, and education. Key provisions providing for loan forgiveness require that
workers need to remain employed.

3 HHS’s Office of Inspector General issued a message on minimizing burdens to provider on March 30, 2020. It
stated that the OIG places a high priority on providing the health care community with the flexibility to provide
needed care during this emergency. The delivery of patient care during this public health emergency must be the
primary focus of the health care industry. For any conduct during this emergency that may be subject to OIG
administrative enforcement, OIG will carefully consider the context and intent of the parties when assessing whether
to proceed with any enforcement action. In view of the consequences, a review that is primarily focused on
documentation that allegedly failed to support the complexity of claimed services does not warrant suspension of
Medicare payments during the COVID-19 pandemic and national emergency.

4
Casta#20:20-002021 DotumenkeStl Filediom 5/02/20 in TXSB Page 420i. 47

9. Notwithstanding the abuse of discretion, Acute Care has a constitutional property
interest in payments for services rendered and now indefinitely suspended during the
investigation into the adequacy of its documentation. Defendant violates Due Process of law by
imposing the adverse action during the COVID-19 pandemic and national emergency and when
it fails to give notice and an opportunity for a hearing to contest the Medicare payment
suspension. Indeed, the supplier has no administrative appeal rights to contest the suspension.
Clearly, there is a high risk that Plaintiff will be erroneously deprived of its property interest in
earned Medicare payments withheld by suspension, pursuant to 42 C.F.R. § 405.371(a)(2),
because the supplier is not entitled to an administrative appeal to dispute and contest the adverse
action, HHS has abused its discretion and not found good cause to not impose the adverse action,
and there is absolutely no established time frame for resolving the investigation of its
documentation.

10. Moreover, patients at Acute Care have a constitutional Due Process right
(consistent with principles of equal protection) to access safe and reliable services under a
federal Medicare program. HHS violates the patients’ right to access such healthcare by
imposing the suspension during the COVID-19 pandemic and national emergency. In fact,
during the crisis, these patients only access to ambulance services may be through Plaintiff s
ambulance company. Indeed, it may be their only life-line to essential healthcare services.
Clearly, good cause exists for Defendant not to suspend the supplier’s Medicare payments
where, as here, the beneficiary’s access to ambulance transport is jeopardized and it poses a
danger to their life or health. See 42 C.F.R. § 405.371(b)(1)(ii).

ll. Plaintiff is entitled to injunctive relief that requires Defendant to temporarily

rescind the Medicare payment suspension during the COVID-19 pandemic and national
Caseab20-on-Q02i721Bocumeantrli FilecomiHariz®imn PXSR Page 4Qeb447

emergency, and release all suspended payments, until the national emergency is lifted or
Defendant otherwise gives notice and an opportunity for a hearing on the adverse action in
conformance with Due Process of law. Clearly, the government’s ill-advised Medicare payment
suspension during the COVID-19 pandemic and national emergency will irreparably harm
Plaintiff by destroying its business and forcing its closure, and it jeopardizes the health and
safety of the provider’s patients and violates their Due Process right (consistent with principles
of equal protection) to access essential healthcare services. Moreover, the government’s action
will place an even greater burden on area providers and practitioners. Defendant’s egregious
ultra vires conduct can only be remedied by an order for injunctive relief otherwise unavailable
through the administrative process. Accordingly, Plaintiff is entitled to injunctive relief that
requires Defendant to temporarily rescind the Medicare payment suspension during the COVID-
19 pandemic and national emergency, as well as release all suspended payments, until the
emergency ends or Defendant can otherwise give notice and a hearing in conformance with Due
Process of law.*
PARTIES

12. Acute Care Ambulance Service, L.L.C. is a Texas limited liability company that
has its principle place of business in the city of Mercedes located in Hidalgo County, Texas, and
it provides ambulance services in the greater-Mercedes area.

13. Defendant, Alex M. Azar II, in his official capacity, is the Secretary of the United
States Department of Health and Human Services (“HHS”), the governmental department which

contains the Centers for Medicare and Medicaid Services (“CMS”), the agency within HHS that

 

‘Recently, in Family Rehabilitation, Inc. v. Azar, 886 F.3d 496 (5th Cir. 2018), the Fifth Circuit held the trial court
had jurisdiction under the collateral-claim exception to the administrative exhaustion requirement over a provider’s
due process and ultra vires claims. The provider brought an action to prevent recoupment until a hearing could be
provided in accordance with 42 U.S.C. § 1395ff(d) and in conformance with Due Process of law.

6
Casta#2G-20-002021Documenkoil Filed em 50/02/20 in TXSD Page 46d. 47

is responsible for administration of the Medicare and Medicaid programs. He may be served with
process in accordance with Rule 4 of the Federal Rules of Civil Procedure by serving the U.S.
Attorney for the district where the action is brought, serving the Attorney General of the United
States in Washington, D.C., by certified mail, and by serving the United States Department of
Health and Human Services, by certified mail.
JURISDICTION

14. The Court has jurisdiction pursuant to 28 U.S.C. § 1331 under the
entirely collateral Constitutional claim exception to the Medicare exhaustion requirement
established by Mathews vy. Eldridge, 424 U.S. 319 (1976). Defendant’s imposition of the
Medicare payment suspension during the COVID-19 pandemic and national emergency without
giving notice and an opportunity for a hearing to contest the adverse action violates Due Process
of law. There is a high risk that Plaintiff will be erroneously deprived of its property interest in
Medicare payments it has earned for services rendered and withheld indefinitely by the
suspension, pursuant to 42 C.F.R. § 405.371(a)(2), because the supplier is not entitled to notice
and opportunity for a hearing to dispute and contest the suspension, and there is absolutely no
established time frame for resolving the investigation. Thus, Plaintiff is deprived of an
administrative appeal and that effectively prevents the supplier from exhausting administrative
remedies to challenge the payment suspension. No administrative or judicial review is otherwise
available to contest Defendant’s ultra vires actions. Such failure violates Plaintiff's
constitutional right of Due Process guaranteed by U.S. CONST. amend. V, § 1. Moreover, the
Medicare payment suspension and the request to temporarily rescind the action is not a benefits
determination, but an otherwise unreviewable procedural issue. Jurisdiction is based upon

Plaintiffs constitutional claim that is collateral to a substantive claim for benefits. Likewise,
Castab20-20-002ki21DocumentGil Filediom WO7/20 in TXSB Page 4906447

Defendant violates Plaintiff's patients’ right to access medically necessary ambulance
transportation by imposing the suspension during the COVID-19 pandemic and national
emergency.

15. Additionally, the Court has jurisdiction over the lawsuit pursuant to 42 U.S.C.
§§ 405(g), 1395ii and 1395ff(b), and on the authority of Shalala v. Illinois Council on Long
Term Care, Inc., 529 U.S. 1 (2000). Defendant’s failure to extend to Plaintiff an administrative
appeal to contest the Medicare payment suspension violates Due Process of law. Thus, Plaintiff
is deprived of an administrative appeal and that effectively prevents the provider from
exhausting administrative remedies to challenge the payment suspension. No administrative or
judicial review is otherwise available to contest Defendant’s ultra vires actions. Section 405 of
the statute “would not simply channel review through the agency, but would mean no review at
all.” Illinois Council, 529 U.S. at 17. Therefore, the exhaustion requirement is excepted under
Bowen v. Michigan Academy of Family Physicians, 476 U.S. 667 (1986). This exception was
explicitly reaffirmed by Illinois Council, 529 U.S. at 19-23. The amount in controversy exceeds
the $1,000 jurisdictional limit.

VENUE

16. | Venue is proper in this Court under 42 U.S.C. §§ 505(g), 1395ii and 1395ff(b),

and 28 U.S.C. §§ 1391(b) and (e), and 5 U.S.C. § 703.
APPLICABLE MEDICARE LAWS
The Medicare Program

17. As part of the Social Security Amendments of 1965, Congress established the

Medicare program: a national health insurance plan to cover the cost of medical care for the

elderly and disabled. See 42 U.S.C. § 1395 et seg. Officially known as “Health Insurance Benefits
Castab20-e0-002I721DocumentSil Fileshom QA/2O im FXSB Page 4296447

for the Aged and Disabled,” it provides basic protection against the costs of inpatient hospital
and other institutional provider care. It also covers the costs of physician and other healthcare
practitioner services and items not covered under the basic program. In 1997, beneficiaries were
extended the option of choosing a managed care plan. More recently, in 2006, the program was
expanded further to include a prescription drug benefit.
Ambulance Services

18. | Ambulance services are covered by Medicare when the use of other methods of
transportation is contraindicated. Essentially, this requires that the ambulance supplier show that
patients’ health would be jeopardized by use of any other mode of transportation. Coverage
requires that the following conditions must be met: the supplier meets the requirements of 42
C.F.R. § 410.41; the services meet the medical necessity and origin and destinations
requirements of 42 C.F.R § 410.40; and Medicare Part A payment is not made directly or
indirectly for the services. Typically, Medicare covers emergency ambulance transportation
when a patient experiences sudden medical emergency and it endangers his or her health. It also
covers nonemergency transportation when medically necessary, and the patient has a written
order by his or her physician that ambulance transportation is medically necessary.°

19. For nonemergency ambulance transportation, medical necessity is satisfied if
either: the beneficiary is bed-confined and it is documented that other methods of transportation
are contraindicated; or the beneficiary’s medical condition, regardless of bed-confinement, is
such that ambulance transportation is medically required. To be bed-confined, the beneficiary
must be unable to get up from bed without assistance; ambulate; or sit in a chair or wheelchair.

42 C.F.R. § 410.40(d).

 

° To satisfy the medical necessity requirement, the beneficiary’s condition must require both the ambulance
transportation itself and the level of service provided. See 42 C.F.R. § 410.40(d).

9

 
Casa.se20my-008071 Dasument9-41 Filed en 49/02/20 iN TRSGD Rage1sdebb47

20. Medicare covers the following levels of ambulance services:

ee ¢e¢e?#8e+#¢

Basic life support;
Advanced life support;
Paramedic ALS intercept;
Specialty care transport;
Fixed wing transport; and
Rotary wing transport.

42 CFR. § 410.40(b).

21. | Medicare covers the following ambulance transportation:

From any point of origin to the nearest hospital, critical access hospital, or
skilled nursing facility that is capable of furnishing the required level and
type of care for the beneficiary’s illness or injury;

From a hospital, critical access hospital, or skilled nursing facility to the
beneficiary’s home;

From a skilled nursing facility (SNF) to the nearest supplier of medically
necessary services not available at the SNF where the beneficiary is a
resident, including the return trip; and

For a beneficiary who is receiving renal dialysis for treatment of end-stage
renal disease, from the beneficiary’s home to the nearest facility that
furnishes renal dialysis, including the return trip.

42 C.F.R. § 410.40(e).

Ambulance Reimbursement

22. | Ambulance services are reimbursed under a fee schedule payments system.

The fee schedule payment equals a base rated for the levels of service plus a separate payment

for mileage to the nearest appropriate facility and applicable adjustment factors. 42 U.S.C. §

1395m(1); 42 C.E.R. §§ 414.601 and 414.610(a).

Payment and Audit Functions

23. | Medicare’s payment and audit functions are performed by various federal

contractors. For instance, the payment of home health claims at issue in this case was made by

10
Casiagee-2y-002b21 Doowmentearl Filed en 60/02/20 in FXSB Page bl tatA7

Palmetto GBA, LLC. Various other contractors, like Qlarant, a Unified Program Integrity
Contractor (“UPIC”), investigate instances of suspected fraud, waste, and abuse as well as identify
any improper payments that are to be collected by Administrative Contractors.
Appeal Process

24. Ambulance suppliers participating in the Medicare program are entitled to appeal
the initial determination. See 42 U.S.C. § 1395ff. Federal regulations establish an elaborate
administrative appeal process to review the adverse action. See 42 C.F.R. Subpart I
Determination, Redeterminations, and Appeals Under Original Medicare. A provider dissatisfied
with an initial determination may request a Redetermination by a contractor in accordance with
42 C.F.R. §§ 405.940-405.958. The Redetermination must be issued within sixty (60) calendar
days. If a provider is dissatisfied with a Redetermination decision, it may request a Reconsideration
by a Qualified Independent Contractor (“QIC”) in accordance with 42 C.F.R. §§ 405.960-405.986,
The Reconsideration must be issued within sixty (60) calendar days. In the event the provider is
dissatisfied with the Reconsideration decision, it may request an ALJ hearing in accordance with
42 CFR. §§ 405.1000-405.1054. The ALJ must issue a decision within ninety (90) calendar days.
The provider may request review of the ALJ’s decision by the Medicare Appeals Council in
accordance with 42 C.F.R. §§405.1100-405.1140. The Council must issue a decision within ninety
(90) calendar days. The Council’s decision is the final agency action, and it is subject to judicial
review. See 42 U.S.C. § 1395ff; 42 C.F.R. §§ 405.1130, 405.1132, 405.1134; see also 42 U.S.C.
§ 405(g).

Suspension of Medicare Payments
25. Medicare payments to providers may be suspended, in whole or in part, by CMS

or its contractors, if there is “reliable information that an overpayment exists.” 42 C.F.R.

11
Casave20ty-002071 DaoumentY1 Filed en 69/02/20 in FXSD Mages2,9f2b47

§ 405.371(a)(1).

26. In cases of suspected fraud, CMS or its contractors may suspend Medicare
payments where there is a “credible allegation of fraud” against the provider, unless there is good
cause not to suspend payments. 42 C.F.R. § 405.371(a)(2).

27. | CMS may find that good cause exists not to suspend a provider’s payments
where, among other things, it is determined that beneficiary access to services would be so
“jeopardized by a payment suspension” as to cause a “danger to life or health.” 42 C.F.R. §
405.371 (b)(ii).

28. Every 180 days after the initiation of a suspension of payments based on a
credible allegation of fraud, CMS will evaluate whether there is good cause to extend the
suspension. 42 C.F.R. § 405.371(b)(2). Good cause to not continue a suspension is deemed to
exist if it has been in effect for 18 months and there has not been a resolution of the
investigation. 42 C.F.R. § 405.371(b)(3). However, the suspension can be continued
indefinitely if the case has been referred to OIG for enforcement action or DOJ requests that it be
continued based on the ongoing investigation and anticipated filing of criminal or civil action or
both. 42 C.F.R. §§ 405.371(b)(3)@, (ii).

Rebuttal Statement

29. A provider or supplier whose payments are suspended without notice, as in this
case, is given by the Medicare contractor an opportunity to submit a rebuttal statement as to why
the suspensions should be removed. 42 C.F.R. § 405.372(b)(2). See also 42 C.F.R. § 405.374.

When a rebuttal statement is submitted, CMS, or its contractor, must within 15 days from the

12
Casage20.atv-002071 Dadument?1 Filed on 49/02/20 iin TXSD PRageisS.0pb47

date of its receipt issue written notice the determination. The rebuttal determination is not an
appealable decision. 42 C.F.R. §§ 405.375(a)-(c).°
CONDITIONS PRECEDENT
30. All conditions precedent have been performed or have occurred.
FACTS
Medicare Ambulance Supplier

31. Acute Care is an ambulance supplier located in Mercedes, Texas, and it participates
in the Medicare program.

32. Plaintiff has been in operation in the Rio Grande Valley-area for approximately
nine years. It employs some 43 medics, drivers and administrative assistants. The provider
derives approximately 90% of its revenue from Medicare payments. In 2019, total revenues
were approximately $700,00.00. The supplier has an estimated value of approximately $2.1
million.

33. The ambulance supplier has a diverse census of approximately 50 regular patients
it transports on a scheduled and/or nonrepetitive basis. Many of its transports are due to
COVID-19.

COVID-19 Pandemic and National Emergency

34. President Donald Trump declared on March 13, 2020 a national emergency because
of the COVID-19 pandemic.

35. | Governor Gregg Abbott also declared a state of disaster in Texas due to COVID-
19 on March 13, 2020.

36. | When the national emergency was declared, the U.S. Government COVID-19

° The suspension is not considered an “initial determination” and no appeal rights, including right to ALJ hearing,
are extended to a provider to contest the adverse action.

13
Casms20:20-002021Docwmentath Filed om 50/02/20 in TXSB Page 64 ofad7

Response Plan was issued outlining the coordinated federal response activities for COVID-19.
The Government's response plan makes two things clear: (1) the pandemic "will last 18 months
or longer" and (2) the COVID-19 outbreak will result in the implementation of drastic measures
to contain its spread throughout the nation. Society as a whole may soon be faced with strict
containment and social distancing measures for an extended period of time.

37. Dr. Deborah Birx, White House Coronavirus Response Coordinator, has reported
that U.S. deaths cause by COVID-19 may be catastrophic. She said that Dr. Anthony Fauci,
National Institute of Allergies and Infectious Diseases, has predicted U.S. deaths could range
from 1.6 to 2.2 million in a worst-case scenario and projects 100,000 to 200,000 in a best case
scenario. With the surge of confirmed coronavirus cases, America’s hospitals are being
overwhelmed. And it is having a cascading effect on ancillary providers and practitioners,
including home health agencies.

38. According to the Centers for Disease Control and Prevention as of August 7, 2020
there have been 4,802,491 confirmed cases and 157,631 COVID-19-related deaths in the United
States.

Coronavirus Spreading in Texas at an “Unacceptable Rate”

39.  "COVID-19 is now spreading at an unacceptable rate in the state of Texas, and it
must be corralled," said Governor Abbott. "Office of the Texas Governor, Press release:
Governor Abbott Provides Update On COVID-19 Response, Urges Texans To Follow
Guidelines, June 22, 2020.

Rio Grande Valley is a “Hot Spot”

40. The surge in confirmed coronavirus cases is overwhelming south-Texas.

14
Casta820:29-002021 Docwmenbarh Filed om 60/02/20 in FXSD Page b> ofad7

41. Dr. Ivan Melendez, Hidalgo County Health Authority, was quoted as saying that
“The Rio Grande Valley has become the hotspot of a hotspot of a hotspot.”

42. Indeed, the Rio Grande Valley is particularly vulnerable to COVID-19 with more
than 90% of its residents being Latinx and having one of the highest poverty rates in the State.
Chronic health conditions abound. For example, the rate of diabetes is triple that of the national
average.

43. Recently, Governor Abbott sent Navy teams to assist the area’s hard-hit hospitals
in dealing with the COVID-19 outbreak. The valley health community is so overrun by
coronavirus that a field hospital or some other type of repurposed facility is now being built
because current resources are failing in the fight to curb the COVID-19 outbreak.

44. | Ambulance companies in the Rio Grande Valley are in crisis due to the pandemic.
Hospitals are in “divert” status — unable to accept new patients through ER. Ambulances are
being forced to wait in hospital parking sometimes for as long as 12 hours for beds to become
available for their patients. Ambulance strike teams are now being deployed by the State to the
Rio Grande Valley to help the local ambulance companies deal with such problems associated
with the COVID-19 emergency.

45. The problems caused by COVID-19 are exacerbated by Hurricane Hanna striking
the south-Texas coast on July 25, 2020.

Medicare Payment Suspension

46, On July 24, 2020, Qlarant issued to Plaintiff a notice of suspension of Medicare
payments that informed the hospice that CMS had suspended its Medicare payments effective
that day. The suspension took effect on July 22, 2020. CMS based its decision to suspend upon

its belief the ambulance supplier had failed to describe beneficiaries’ symptoms at the time of

15
Casmze20-2Y-002071 DoouMenEmM4 Filed en 49/02/20 iN FXSD Pagesh.opb7

transport and that any other means of transportation would be contraindicated. The list of sample
claims indicates a single incident where a patient’s transportation claim was denied due to
deficient documentation. As a result, al] Medicare payments owed to the ambulance company
are being withheld pending resolution of the ongoing investigation.

No Appeal or Right to a Hearing to Contest Adverse Action

47. Acute Care has no appeal or right to a hearing to dispute and contest the imposition
of the Medicare payment suspension action.

Suspension Will Force Plaintiff’s Shutdown and Bankruptcy

48 Impact of the Medicare payment suspension threatens to force Plaintiffs closure
and filing of bankruptcy.

49. If Acute Care is forced to close, it is much more than the loss of a very much
needed ambulance company, the supplier’s existing patients will have to obtain their scheduled
medical transportation services elsewhere.

Violation of Plaintiff's Due Process Rights

50. Plaintiff has a constitutional property interest in payments for services rendered
and now indefinitely suspended during the investigation into the adequacy of its documentation.
Defendant violates Due Process of law by imposing the adverse action during the COVID-19
pandemic and national emergency without extending to the provider notice and an opportunity
for a hearing to contest the Medicare payment suspension. Clearly, there is a high risk that
Plaintiff will be erroneously deprived of its property interest in Medicare payments it has earned
for services rendered and indefinitely withheld by suspension, pursuant to 42 C.F.R.

§ 405.371(a)(2), because the provider is not entitled under the available process to an

16
CaS@%e20-0V-002021 Dodument@1 Filed on 00/02/20 in TXSD Page 7.02t47

administrative appeal to dispute and contest the suspension, and there is absolutely no
established time frame for resolving the investigation of its documentation.
Violation of Plaintiffs Patients’ Due Process Rights

51. Patients at Acute Care have a constitutional Due Process right (consistent with
principles of equal protection) to access safe and reliable services under the federal Medicare
program. HHS violates the patients’ right to access such healthcare by imposing the suspension
during the COVID-19 pandemic and national emergency. Again, due to the COVID-19 outbreak
securing such services are an uncertainty. Clearly, good cause exists not to suspend the
supplier’s Medicare payments where, as here, the beneficiary’s access to items or services are
jeopardized by the payment suspension and cause a danger to life or health. See 42 C.F.R. §
405.371(b)()Gi). Plaintiff is not entitled to an administrative appeal to contest the suspension or
HHS’s abuse of discretion in not finding good cause to not impose the adverse action.

Abuse of Discretion in Not Exercising Good Cause Exception

52. Had Defendant acted properly, it would not have continued the suspension. CMS
may find good cause exists not to suspend a provider’s Medicare payments, pursuant to 42
C.F.R. § 405.371(b)(1)(ii), when a beneficiary’s access to items or services would be so
jeopardized by a payment suspension as to cause a danger to life or health. It is a clear abuse of
discretion for CMS to not find that good cause exists here when the COVID-19 pandemic and
the surge of confirmed coronavirus cases will soon overwhelm America’s healthcare system,
including hospice providers. Not only will Plaintiff be forced to shut down, the government’s
suspension action places an even greater burden on a south-Texas healthcare community that

may soon may be on the brink of collapse.

17
Cas€as207 0002002 Document Fiigd Marleen KEP, Rage,53 of 147

Rebuttal Statement

53. A Rebuttal Statement was presented on August 3, 2020 by Plaintiff to Qlarant
informing the UPIC that the Medicare suspension during the COVID-19 epidemic and national
emergency was improper because, among other things, (1) it violates Plaintiff's constitutional
right in payments for services rendered by failing to give notice and an opportunity for a hearing
while payments are indefinitely suspended during the pendency of an investigation into the
adequacy of its documentation, and (2) it violates the provider’s patients’ constitutional right to
access essential healthcare services.

Presentment of Claim

54. On August 3, 2020, Plaintiff gave formal Presentment of its Claim to Defendant
informing HHS that imposing the Medicare suspension during the COVID-19 epidemic and
national emergency was improper because, among other things, (1) it violates Plaintiff's
constitutional right in payments for services rendered by failing to give notice and an opportunity
for a hearing while payments are indefinitely suspended during the pendency of an investigation
into the adequacy of its documentation, and (2) it violates the provider’s patients’ constitutional
right to access essential healthcare services.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

55. _Defendant’s failure to give notice and an opportunity for hearing to dispute and
contest the July 24,2020 suspension of Medicare payments violates constitutionally required
procedures. Plaintiff is deprived of an administrative process that conforms to the concept of
Due Process of law and that effectively prevents the provider from exhausting administrative
remedies to challenge the illegal action. No administrative or judicial review is otherwise

available to contest Defendant’s adverse action. Such failure violates Plaintiff's constitutional

18
Cas€-#s2070002002 DocpmemiOnt 1 Filed on eMeaain KER, Rage.59, of, 147

right of Due Process of law guaranteed by the U.S. CONST. amend. V, § 1. Under these facts,
the administrative exhaustion requirement is excused.
CLAIMS FOR RELIEF
Count 1 - Violation of Procedural Due Process of Law

56. Plaintiff hereby incorporates by reference all preceding paragraphs of this complaint
as if fully set forth herein.

57. The Fifth Amendment to the U.S. Constitution guarantees that no person shall be
deprived of life, liberty, or property without Due Process of law.

58. Plaintiff has a constitutional property right in earned payments for services rendered
and now indefinitely suspended during the pendency of the investigation into the adequacy of its
documentation.

59. Defendant’s failure to give meaningful notice and an opportunity for a hearing to
dispute and contest the suspension of Plaintiff's Medicare payments violates Due Process of law.

60. Despite the lack of appeal rights to challenge the adverse action, Defendant initiated
100% suspension of the provider’s Medicare payments for an indefinite period of time, which will
irreparably harm the ambulance supplier by forcing its closure and filing of bankruptcy.

61. Indeed, Defendant’s failings have denied Plaintiff the fundamental requisites of Due
Process, notice and an opportunity to be heard.

62. Accordingly, Plaintiff is entitled to injunctive relief that requires Defendant to
temporarily rescind the Medicare payment suspension during the pendency of the COVID-19
pandemic and national emergency or until it can provide notice and a hearing in conformance with

constitutionally required procedures.

19
Cas@-7s20722002002 Doapmeniont 1 Filed PB LOS2R,TXSD, Rage, 60 of 147

Count 2 - Violation of Patients’ Due Process Right of Access to Healthcare

63. Plaintiff hereby incorporates by reference all preceding paragraphs of this complaint
as if fully set forth herein.

64. Patients at Acute Care have a Due Process right (consistent with principles of equal
protection) to access safe and reliable services under the federal Medicare program.

65. Defendant violates these patients’ right to access such healthcare by imposing the
suspension during the COVID-19 pandemic and national emergency.

66. Due to the COVID-19 outbreak securing such ambulance transportation is an
uncertainty.

67. Defendant jeopardizes the health and safety of Plaintiff's patient by suspending the
ambulance supplier’s Medicare payments when the availability of alternative services is unsure and
access to an ambulance is at risk during the COVID-19 pandemic and national emergency.

68. Defendant’s ill-advised suspension of Plaintiff's Medicare payments deprives the
ambulance supplier’s patients of their constitutional right to access essential healthcare services.

69. A patient cannot secure ambulance services without the aid of an ambulance supplier,
and a Medicare beneficiary cannot secure necessary ambulance services without the ambulance being
paid by the Medicare program. Clearly, a patient’s right to access safe and reliable ambulance
services under the federal Medicare program is at stake here. Moreover, the patient’s constitutional
right of access is one in which the supplier is intimately involved. See Singleton v. Wulff, 428 U.S.
106 (1976). Therefore, Plaintiff is uniquely qualified to litigate the constitutionality of the
government’s interference with, or discrimination against, such access, and the supplier appropriately
asserts the rights of beneficiaries against governmental interference with access to ambulance
services.

70. Accordingly, Plaintiff is entitled to injunctive relief that requires Defendant to

temporarily rescind the Medicare payment suspension during the pendency of the COVID-19
20
Cas6 a2 ab0n202 oaumentnis Fited op lOHEdi KEP, Page 64 of 447

pandemic and national emergency or until it can provide notice and a hearing in conformance with
constitutionally required procedures.
Count 3 — Defendant’s Suspension of Payments is Arbitrary and Capricious

71. Plaintiff hereby incorporates by reference all preceding paragraphs of this
complaint as if fully set forth herein.

72. The Federal regulations 42 C.F.R. § 405.371(b)(1)Gi) provide that Defendant may
find good cause exists not to suspend a supplier’s Medicare payments over credible allegations
of fraud where it is determined that beneficiary access to such services would be so jeopardized
by a payment suspension in whole or in part as to cause a danger to life or health.

73. Due to the COVID-19 outbreak securing such ambulance services is an uncertainty.

74. Defendant jeopardizes the health and safety of Plaintiffs patient by suspending
the ambulance’s Medicare payments when the availability of alternative services is unsure and
access to an ambulance is at risk during the COVID-19 pandemic and national emergency.

75. It is a clear abuse of discretion for Defendant to not find that good cause exists
here where the COVID-19 pandemic and the surge of confirmed coronavirus cases will soon
overwhelm south-Texas’ Rio Grande Valley healthcare system, including ambulance suppliers
like Acute Care.

76. — Defendant’s ill-advised action not only will force Plaintiff to shut down its
operation, it will place an even greater burden on the Rio Grande Valley healthcare community
that soon may be on the brink of collapse due to the COVID-19 epidemic and national
emergency.

77. Accordingly, Plaintiff is entitled to injunctive relief that requires Defendant to

temporarily rescind the Medicare payment suspension during the pendency of the COVID-19

21

 
Cas€as207c2en62002 Pocueeenhent 1 FRA PB ABC AII I NED Fags 57, 447

pandemic and national emergency or until it can provide notice and a hearing in conformance
with constitutionally required procedures,
Count 4 — Ultra Vires

78. Plaintiff hereby incorporates by reference all preceding paragraphs of this
complaint as if fully set forth herein.

79. Defendant acts ultra vires in failing to give notice and an opportunity for a
hearing to dispute and contest the adverse action in conformance with Due Process of law yet
imposing Medicare payment suspension during the COVID-19 pandemic and national
emergency.

80. Despite the failure to give notice and an opportunity for hearing to dispute and
contest the adverse action, Defendant has suspended 100% of Plaintiff's payments, which will
irreparably harm the ambulance supplier by forcing it to close and file bankruptcy.

81. Indeed, Defendant’s failings effectively deprive Plaintiff of the fundamental
requisites of Due Process, notice and an opportunity to be heard.

82. Accordingly, Plaintiff is entitled to injunctive relief that requires Defendant to
temporarily rescind the Medicare payment suspension during the pendency of the COVID-19
pandemic and national emergency or until it can provide notice and a hearing in conformance
with constitutionally required procedures.

REQUEST FOR PRELIMINARY INJUNCTION

83. Plaintiff will suffer irreparable injury if Defendant is not required to temporarily
rescind the Medicare payment suspension during the pendency of the COVID-19 pandemic and
national emergency or until it can provide a hearing in conformance with constitutionally

required procedures. Defendant’s failure to give meaningful notice and an opportunity for a

22

 
CasfAsOLLOGIDO2DOCHBEMerk 1 FILET T Heep gS 63,01 147

hearing to dispute and contest the suspension of Plaintiff's Medicare payments violates Due
Process of law. Also, Plaintiff's patients have a Due Process right (consistent with principles of
equal protection) to access safe and reliable services under the federal Medicare program, and
Defendant violates their right to access essential healthcare by imposing the suspension during
the COVID-19 pandemic and national emergency. The government’s egregious ultra vires
conduct can only be remedied by a form of injunctive relief otherwise unavailable through the
administrative process. Clearly, the combined threats of Plaintiff going out of business and its
patients’ loss of access to essential healthcare services are sufficient for irreparable harm. Family
Rehabilitation, Inc. v. Azar, 886 F.3d at 506.

84, There is no adequate remedy at law to contest and dispute the Medicare payments
suspension imposed during the COVID-19 pandemic and national emergency. See Family
Rehabilitation, Inc. v. Azar, 886 F.3d at 504 Gurisdiction to hear procedural due process and
ultra vires claims). Indeed, when the administrative process is not accessible, extraordinary relief
is available. See U.S. Ex Rel. Rahman vy. Oncology Associates, P.C., 198 F.3d 502 (4 Cir. 1999)
(mandamus available when HHS failed to make overpayment determinations).

85. There is a substantial likelihood that Plaintiff will prevail on the merits because
Defendant’s failure to give notice and an opportunity for hearing to contest the suspension
imposed during the COVID-19 pandemic and national emergency violates Due Process of law.
Plaintiff seeks only to temporarily rescind the Medicare payment suspension until the COVID-19
national emergency ends or until Defendant can provide a hearing in conformance with
constitutionally required procedures. Procedural due process protects against governmental
deprivation of a property interest, such as Plaintiff's interest in receiving Medicare payments

earned for ambulance services rendered. See Adams, No. 4:18-cv-01422 (S.D. Tex. July 11,

23
Cas€Fs207 26002002 Docomeanhent 1 Filed PB tBOBEOdIITKSD, Rage,64,of.147

2018); Family Rehabilitation, Inc. v. Azar, 2018 WL 2670730, *5-6 (N.D. Tex. June 4, 2018).
See also Furlong v. Shalala, 156 F.3d 384 (2d Cir. 1998) and Oberlander v. Perales, 740 F.2d
116 (2d Cir. 1984) (property interest in “earned” Medicaid payments). This is derivative of the
protected property interest recognized in one’s ownership of money. See Board of Regents v.
Roth, 408 U.S. 564, 571-72 (1971). Accordingly, Plaintiff has a property interest in receiving the
Medicare payments it has earned for services rendered and that interest is violated by
Defendant’s imposition of the Medicare payment suspension during the COVID-19 pandemic
and national emergency, and where it fails to give notice and an opportunity for hearing to
dispute and contest the adverse action. Inasmuch as Defendant has failed to give notice and an
opportunity for hearing to contest the Medicare payments suspension, and Defendant violates
Plaintiff's patients’ right to access essential healthcare by imposing the Suspension during the

COVID-19 pandemic, Plaintiff demonstrates a substantial likelihood of success on the merits of its

procedural due process claim.

86. The harm faced by Plaintiff outweighs the harm that would be sustained by
Defendant if injunctive relief is not granted. The ambulance supplier will be forced to close its
doors and file bankruptcy because of Defendant’s ultra vires acts and its patients will be forced
to secure alternative services in the midst of the COVID-19 pandemic and national emergency
when such essential healthcare services are at risk of being unavailable. Defendant, on the other
hand, will only be required to pay for the current claims of Medicare beneficiaries that it is
otherwise obligated to reimburse under law.

87. Issuance of an injunction would not adversely affect the public interest, On the
contrary, such relief ensures that Defendant will continue to provide essential healthcare to

Medicare program beneficiaries during the COVID-19 pandemic and national emergency.

24
Cas@ as207c2e002002 Pocumenmhent 1 Fiied PBA BMBASIT AKER, Rage 63, of 147

88 Plaintiff is willing to post a bond in the amount the Court deems appropriate, but
it should not be required to do so on the facts of this case because Defendant is otherwise
obligated to pay for the ambulance services of beneficiaries under the Medicare program.

89. Plaintiff asks the Court to set its application for preliminary injunction for hearing
at the earliest possible time and, after hearing the request, to issue a preliminary injunction.

REQUEST FOR PERMANENT INJUNCTION

90. ‘Plaintiff asks the Court to set its application for injunctive relief for a full trial on
the issues in this application and, after the trial, to issue a permanent injunction against
Defendant.

REQUEST FOR DECLARATORY RELIEF

91. Plaintiff asks the Court for declaratory relief in accordance with Rule 57 and 28
U.S.C. § 2201 that declares Defendant’s July 24, 2020 Medicare payment suspension during the
COVID-19 pandemic and national emergency (1) violates Plaintiffs constitutional right in
payments for services rendered and now indefinitely suspended during the pendency of an
investigation into the adequacy of its documentation, (2) and violates the supplier’s patients’
constitutional right to access essential healthcare services, and (3) is arbitrary and capricious and
a clear abuse of discretion for Defendant to not find good cause exists not to suspend the
supplier’s Medicare payments when the beneficiary’s access to items or services is jeopardized
by the payment suspension and it causes a danger to life or health.

ATTORNEY FEES & COSTS

92. Plaintiff is entitled to an award of attorney fees and costs under the Equal Access

to Justice Act, 28 U.S.C. § 2412, upon showing the applicant is a “prevailing party;” a showing

that the applicant is “eligible to receive an award; and a statement of “the amount sought,

25
Cas@Fs207026002002 DocpmeanhSrt 1 Filed. 1OOBA9dN TKS, Rage.68,0f,147

including an itemized statement from any attorney . . . stating the actual time expended and the

rate charged. The prevailing party is entitled to such attorney fees unless the government’s

position was “substantially justified” or special circumstances make an award unjust.

PRAYER

93. For these reasons, Plaintiff asks for judgment against Defendant for the following:

a.

Mandatory injunctive relief that requires Defendant to temporarily rescind
the Medicare payment suspension during the pendency of the COVID-19
pandemic and national emergency or until HHS can provide a hearing in
conformance with constitutionally required procedures.

Declare that Defendant’s J uly 24, 2020 Medicare payment suspension
violates Plaintiff's constitutional right to notice and an opportunity for
hearing to contest the adverse action.

Declare that Defendant’s July 24, 2020 Medicare payment suspension
violates Plaintiff's patients’ constitutional right to access essential
healthcare services.

Declare that Defendant’s J uly 24, 2020 Medicare payment suspension is
arbitrary and capricious and a clear abuse of discretion for Defendant to
not find good cause exists not to suspend the ambulance supplier’s
Medicare payments when the beneficiary’s access to such services is
jeopardized by the payment suspension and it causes a danger to life or
health.

Reasonable attorney fees.

Court costs.

26
Cas€as207c2e062002 Pocumenhent 1 ied PBA BB ASITTKED, Fage, 67 of 147

g. All other relief the Court deems appropriate.
Respectfully submitted,

KENNEDY
Attorneys and Counselors at Law

/s/ Mark Kennedy

MARK 8S. KENNEDY

State Bar of Texas No. 24000122
LURESE A. TERRELL

State Bar of Texas No. 24008139
C. TREY SCOTT

State Bar of Texas No. 24083821
12222 Merit Drive, Suite 1750
Dallas, TX 75251

Telephone: (214) 445-0740

Fax: (972) 661-9320
markskennedylaw@msn.com

ATTORNEYS FOR PLAINTIFF

27
Castasirerbe-b02Pocwmenhent 1 Raat BARI nl tee Bee OF ee

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

ACUTE CARE AMBULANCE §
SERVICE, L.L.C., §
§
Plaintiff, §
§
vs. §
§ CIVIL ACTION NO. 7:20-ev-217
ALEX M. AZAR II, Secretary, §
UNITED STATES §
DEPARTMENT OF HEALTH §
AND HUMAN SERVICES, §
§
Defendant. §
VERIFICATION

 

“I, Juan Carlos Rojas, declare from my personal knowledge that the following facts are

true:

1. I, Juan Carlos Rojas, am owner and the President of Acute Care Ambulance
Services, L.L.C.,

2. I have read the Verified Complaint for Injunctive and Declaratory Relief and
Attorney Fees.

3. The facts stated in that complaint are within my personal knowledge and are true
and correct.

I verify under penalty of perjury that the foregoing is true and correct.

Executed on August 7, 2020,”

JUANCARLOS ROJAS

28
9/30/2020

Adams EMS, Inc. v. Sieh

C We
Case 7:20-cv-00217 Document 9-1 Elled on 10/020 N TRSD Page 69 of 147

Declined to Follow by Infinity Healthcare Services, Inc. v. Azar, | $.D.Tex., November 19, 2018

2018 WL 5264244

Adams EMS, Inc. v. Azar
United States District Court, S.D. Texas, Houston Division. October 23,2018 Not Reported in Fed. Supp. 2018 WL 5264244 (Approx. 13 pages)

ADAMS EMS, INC., Plaintiff,
Vv.
Alex M. AZAR II, Secretary, United States Department of Health and
Human Services Defendant.

Civil Action No. H-18-1443
Signed 10/23/2018

Attorneys and Law Firms

Calvin Trey Scott, Mark Stephen Kennedy, Kennedy Attorneys and Counselors at Law,
Dallas, TX, for Plaintiff.

Jose Vela, Jr., United States Attorney's Office, Houston, TX, Jennifer iM. Mendoia, Pro Hac
Vice, Neel Gandhi, Pro Hac Vice, HHS - Office of the General Counsel, Dallas, TX, for
Defendant.

MEMORANDUM AND OPINION
Lee H. Rosenthal, Chief United States District Judge

“1 In May 2018, Adams EMS, Inc. sued Alex M. Azar Il, the Secretary of the United States
Department of Health and Human Services (“HHS”), over a Medicare reimbursement
dispute. (Docket Entry No. 1). Adams seeks an injunction, a declaratory judgment,
mandamus relief, attorney fees, and costs. (Docket Entry No. 1 at J 89). In July 2018, the
court temporarily restrained the government from recouping the alleged overpayment to
Adams. (Docket Entries No. 17, 21, 22). The parties argued the government's motion to
dismiss for lack of subject-matter jurisdiction and Adams's request for a preliminary
injunction in August 2018. (Docket Entry No. 35). In September, Adams supplemented its
financial disclosures, the government responded, and Adams replied. (Docket Entries No.
36, 43, 46).

Based on the parties’ briefs, counsels’ arguments, the record, and the applicable law, the
court denies the government's motion to dismiss. The court also enjoins the government
from withholding any Medicare receivables from Adams to recoup the alleged
overpayments in the claim pending an administrative-law-judge hearing. The reasons are
set out in detail below.

|. Background

A. Medicare Program and Appeal of Audited Payment Decisions
Medicare Administrative Contractors reimburse beneficiaries’ ambulance transport when
other transport means are unavailable or inadvisable. See 42 U.S.C. § 1395x(s)(7); 42
C.F.R. § 410.40(d). HHS hires contractors, known as Zone Program Integrity Contractors,
to complete post-payment review of reimbursements to identify and investigate cases of
suspected fraud. See 42 U.S.C. § 1395kk-1. “When a [Zone Program Integrity Contractor]
identifies an overpayment, it notifies the relevant [Medicare Administrative Contractor],
which then issues a demand letter to the provider.” Family Rehab., 886 F.3d at 499.
Ambulance suppliers participating in Medicare can appeal a Zone Program Integrity
Contractor's adverse audit. 42 U.S.C. § 1395if. This audit and related appeals are at issue
in this case.

  

EXHIBIT

Be

https://1 .next.westlaw.com/Document/I1def6e30d75611e8a174b18b71 3fc6d4/View/F ullText.html?originationContext=typeAhead&transitionType=Def...

     

   

  

1/10
9/30/2020 Adams EMS, Inc. v. Azar | Cases | Westlaw
ThEAT Bier Reg 0021.2 PEGUMeN estat Filed on Lo/02/20 in TXSD Page 70 of 147

ntly explained the 7our-s ive appeals process ava
to providers like Adams:

First, [a provider] may submit to the [Medicare Administrative Contractor] a claim for
redetermination of the overpayment. Second, it may ask for reconsideration from a
Qualified Independent Contractor ... hired by [HHS's Centers for Medicare and Medicare
Services] for that purpose. If the [Qualified Independent Contractor] affirms the [Medicare
Administrative Contractor’s] determination, the [Medicare Administrative Contractor] may
begin recouping the overpayment by garnishing future reimbursements otherwise due the
provider.

Third, the provider may request de novo review before an {administrative law judge]
within the Office of Medicare Hearings and Appeals[,] an agency independent of [the
Centers for Medicare and Medicaid Services]. The [administrative-law-judge] stage
presents the opportunity to have a live hearing, present testimony, cross-examine
witnesses, and submit written statements of law and fact. The [administrative law judge]
“shall conduct and conclude a hearing ... and render a decision ... not later than” 90 days
after a timely request. Fourth, the provider may appeal to the Medicare Appeals
Council[,] an organization independent of both [the Centers for Medicare and Medicaid
Services] and [the Office of Medicare Hearings and Appeals]. The {Medicare Appeals]
Council reviews the [administrative law judge’s] decision de novo and is similarly required
to issue a final decision within 90 days. Furthermore, if the [administrative law judge] fails
to issue a decision within 90 days, the provider may “escalate” the appeal to the
[Medicare Appeals] Council, which will review the [Qualified Independent Contractor’s}
reconsideration.

*2 Family Rehab., 886 F.3d at 499-500 (footnotes and citations omitted).

When a party escalates the appeal to the Medicare Appeals Council under 42 C.F.R. §

, the Council must issue a final decision, dismiss the claim, or remand the case to
the chief administrative law judge within 180 days of receiving the escalation. 42 C.F.R. §

. Because escalated appeal can occur only after the administrative law judge has
failed to issue an order within 90 days, and because the Council has 180 days to issue a
decision, it can take a party 270 days, or more, to receive a decision after requesting review
before an administrative law judge.

Adams alleges that a large and growing backlog of Medicare appeals from an increased
number of claims has slowed the time for a supplier to complete the Medicare appeals
process. (Docket Entry No. 1 at {J 15-16). From January to September 1, 2017, 167,899
new claims for adjudication had been filed, but only 76,000 of a total of 595,000 outstanding
claims were adjudicated. (/d. at ] 20). The predicted wait times between obtaining a
reconsideration decision from a Qualified Independent Contractor and appearing before an
administrative law judge is between three to five years, and sometimes longer. (/d. at J 22);
Family Rehab., 886 F.3d at 500 (‘According to [the pilaintiff|—and effectively conceded by
the government—it will be unable to obtain an administrative-law-judge hearing for at least
another three to five years.”). The government admits that “it is uncertain when Adams will
receive an [administrative-law-judge] hearing.” (Docket Entry No. 9 at 6).

B. Facts
On December 27, 2016, Health integrity, L.L.C., a Zone Program Integrity Contractor,
determined that Adams had received $418,035 in overpayments for reimbursement claims
submitted from July 17, 2012, to January 15, 2016. (Docket Entry No. 1 at J 26). The
known overpayment was $14,846; the $418,035 amount was extrapolated through
statistical sampling. (/d.). Novitas Solutions, a Medicare Administrative Contractor, notified
Adams of the alleged overpayment and recoupment obligation. (/d. at ] 27). Adams claims
that the notice “was not accompanied by any of the essential statistical data used to
calculate the overpayment, nor did it include critical evidence regarding the audit.” (Id.).

On February 7, 2017, Adams initiated the first step of the Medicare appeals process by
asking Novitas Solutions for a redetermination of Health Integrity’s overpayment
determination. (/d. at § 28). Adams argued that Health Integrity failed to adhere to the
statutory and regulatory guidelines in denying the claims comprising the extrapolation
sample. (id. at f 29). Adams also argued that the extrapolation was not accurate because
Health Integrity’s statistical sampling methodology did not conform to statutory and
regulatory guidelines. (/d.). On April 5, 2017, Novitas Solutions sustained the overpayment
determination. (/d. at J 30).

https://1.next.westlaw.com/Document/I1def6e30d75611e8a174b18b71 3ic6d4/View/FullText.htm!?originationContext=typeAhead&transitionType=Def... 2/10
9/30/2020

https://1.next.westlaw.com/Document/!1def6e30d75611e8a174b18b7 1 3fc6d4/View/FullText.html?originationContext=typeAhead&transitionType=Def...

Adams EMS, Inc. v. Azar | Cases | Westlaw
orGanss SF REM Rated neZoSHMaSn 234 Filed on LOolp2/20 in TXSD Page 71 of 147

Adams ini ci appeals procéss by as
Qualified independent Contractor to reconsider the Novitas Solutions decision. (/d. at J 31).
On August 15, 2017, the Qualified Independent Contractor, C2C Innovative Solutions, Inc.,
affirmed the Novitas Solutions redetermination, stating that “the sample size used by
[Health Integrity] was not adequate to justify this demand amount,” and that Health Integrity
“would have had to recalculate the demand amount based on a different (more
conservative) extrapolation methodology.” (/d. at | 32). On December 15, 2017, C2C
Innovation Solutions reopened its August 15 decision and revised it as “partially favorable.”
(Id. at J 33). Adams still lost on each individual claim in the C2C innovation Solutions’
revised decision, which again stated that the sample size used by Health Integrity was
inadequate to justify the demand amount. (/¢. at | 34). Health Integrity then issued a
reconsideration decision, but that decision did not recalculate the overpayment amount. (/d.
at Jf 34-35).

*3 On February 12, 2018, Adams requested a hearing before an administrative law judge,
arguing that C2C innovation Solutions failed to adhere to the statutory and regulatory
guidelines when it denied the sample claims, and that the statistical sampling methodology
was improper. (/d. at {| 36). Adams alleges that, “[bJased on Defendant's recent reports, the
hearing and decision that is required within 90 days may not be available for at least
another three to five years due to the serious backlog of agency appeals.” (/d. at [ 37).

Novitas Solutions recalculated the recoupment amount and reduced Adams's liability to

$401,611.80 from $418,035, stating that it had used a new methodology. ‘ (id. at J 38).
Adams alleges that, because the use of statistical sampling was invalidated, Novitas
Solutions should have limited its overpayment and recoupment to $14,846, the actual
overpayment amount. (/d.). Instead, HHS has threatened to collect $418,035, the original
overbilling estimate. (/d. at J 39).

Federal courts have jurisdiction over a “final decision” of HHS “arising under’ the Medicaid
Act. 42 U.S.C. § 405(g)}(h); 42 U.S.C. § 1395ff(b)(1)(A). Although Adams did not escalate
its case to the Medicare Appeals Council, the final level of administrative appeals, Adams
claims it has exhausted administrative remedies because HHS failed to provide a hearing
before an administrative law judge within 90 days, as required. (Docket Entry No. 1 at J
40).

Adams claims that if the government initiated recoupment of the $418,035, “[a] successful
business valued at $1 million would be destroyed. Twelve valuable employees would be
terminated.” (/d. at ] 1). To prevent that injury, Adams seeks injunctive relief, a declaratory
judgment, attorney fees, and costs. (/d. at J 89). Adams also requests mandamus relief,
arguing that the court must compel HHS to issue another reconsideration decision in
accordance with C2C Innovation Solutions’ findings because Health Integrity did not
recalculate the overbilling amount in its reconsideration decision. (/d. at J] 66-73).

ll. The Family Rehab Case

In Family Rehab., Inc. v. Azar, 886 F.3d 496 (5th Cir. 2018), a Zone Program Integrity
Contractor determined that Family Rehabilitation, Inc., a home-health agency that
generated most of its revenue from Medicare, received $7.8 million in Medicare
overpayments. Family Rehab., 886 F.3d at 498-499, The Zone Program Integrity
Contractor did not calculate the exact overpayment amount; instead, it determined an
estimate “us[ing] a statistical method to extrapolate the alleged overbilling rate.” /d. at 499.
A Medicare Administrative Contractor then demanded that Family Rehab repay the $7.8
million. Family Rehab., Inc. v. Azar, No. 17-3008, 2018 WL 3155971, at *2 (N.D. Tex. June
28, 2018),

Family Rehab, “challenging both the initial audit results and the extrapolation methodology,
exhausted the first two stages of th[e] administrative appeals process.” Family Rehab., 886
F.3d at 499. First, Family Rehab petitioned the Medicare Administrative Contractor for a
redetermination of its initial findings. id. The Medicare Administrative Contractor reduced
the amount owed from $7.8 million to $7.6 million. fd. Second, Family Rehab “appealed the
[Medicare Administrative Contractor's] redetermination to the [Qualified Independent
Contractor].” Family Rehab., 2018 WL 3155911, at *2. Although Family Rehab, in
accordance with administrative requirements, requested an administrative-law-judge
hearing, the government began to recoup the alleged overpayment. /d. Family Rehab laid
off almost 89% of its staff and cut its patient numbers from 289 to 8 as a result of the
recoupment. Family Rehab., Inc. v. Azar, No. 17-3008, 2018 WL 2670730 (N.D. Tex. June
4, 2018), at *1. Family Rehab brought due process and ultra vires claims against HHS,

3/10
9/30/2020

https://1 .next.westlaw.com/Document/I1def6e30d75611e8a174b18b7 1 3fc6d4/View/FullText.himl?originationContext=typeAhead&transitionType=Def...

Adams EMS, inc. v. “Teo Cases | Westlaw

sedi ang 5G ure relief. y-Q0 ed She Doct Mm fF ut Scdtatel led.o fd th 02/20 | in TXSD Page 72 of 147
Appeals Council before filing suit. Farnily Rehab., 886 F.3d at 499.

*4 The Fifth Circuit held that the district court had jurisdiction over Family Rehab's due
process and ultra vires claims under the Eldridge collateral-claim exception to the final
agency decision requirements of 42 U.S.C. § 405(g) and (h). Family Rehab., 886 F.3d at
500-01. The panel reasoned that Family Rehab’s due process and ultra vires claims were
“plainly collateral’ because “Family Rehab seeks only a hearing before the recoupment of
its Medicare revenues,” which does “not require the court to wade into the ... merits of
recoupment.” /d. at 503.

The Fifth Circuit rejected Family Rehab’s assertion of federal-question jurisdiction under
illinois Councils preclusion-of-judicial review exception. See Shalala v. Ii, Council on Long
Term Health Care, Inc., 529 U.S. 1, 23 (2000). The panel explained that the “exception is
narrow and applies only when channeling a claim through the agency would result in the
‘complete preclusion of judicial review.’ ” Family Rehab., 886 F.3d at 504-05 (emphasis in
original). Family Rehab failed to show “either that bringing its claim administratively is ‘a
legal impossibility,’ or that it faces ‘a serious practical roadblock to having [its] claims
reviewed in any capacity, administratively or judicially.’ ” /o. at 504-05; see also ///. Council,
529 U.S. at 19.

Finally, the panel held that the district court lacked mandamus jurisdiction under 28 U.S.C.
§ 1361. Although “§ 405(h) does not preclude mandamus jurisdiction,” which “exists if the
action is an attempt to compel an [agency] to perform an allegedly nondiscretionary duty
owed to the plaintiff,” the mandamus statute “does not provide jurisdiction over requests ‘for
.. injunctive relief.’ ” /d. at 505-06. The Fifth Circuit also clarified that a plaintiff is not
required to exhaust administrative remedies to invoke mandamus jurisdiction. /¢. at 506.
But because Family Rehab requested only an injunction, and not mandamus, “§ 1361 does
not confer jurisdiction because [the provider did] not seek mandamus relief.” /d.

ill. The Motion to Dismiss
A. The Government’s Primary Argument—Lack of Subject-Matter Jurisdiction

1. Legai Standard
Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court’s subject-matter
jurisdiction. “Under Rule 12(b)(1), a claim is properly dismissed for lack of subject-matter
jurisdiction when the court lacks the statutory or constitutional power to adjudicate the
claim." in re FEMA Trailer Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286 (5th Cir.
2012) (quotation omitted). “Courts may dismiss for lack of subject matter jurisdiction on any
one of three different bases: (1) the compiaint alone; (2) the complaint supplemented by
undisputed facts in the record; or (3) the complaint supplemented by undisputed facts plus
the court’s resolution of disputed facts.” Clark v. Tarrant Cty., 798 F.2d 736, 741 (5th Cir.
1996) (citing Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981) ).

The plaintiff bears the burden of demonstrating that subject-matter jurisdiction exists. See
Rammning v. United States, 281 F.3d 158, 161 (5th Cir. 2001). When examining a factual
challenge to subject-matter jurisdiction under Rule 12(b)(1), which does not implicate the
merits of the plaintiff's cause of action, the district court has substantial authority to “weigh
the evidence and satisfy itself as to the existence of its power to hear the case.” Williamson,
645 F.3d at 413. “[A] motion to dismiss for lack of subject matter jurisdiction should be
granted only if it appears certain that the plaintiff cannot prove any set of facts in support of
his claim that would entitle [the] plaintiff to relief.” Ramming, 281 F.3d at 161 (citing Home
Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998) ).

“3 “The Medicare Act severely restricts the authority of federal courts by requiring ‘virtually
all legal attacks’ under the Act be brought through the agency.” Physician Hosps. of Am. v.
Sebelius, 691 F.3d 649, 653 (Sth Cir. 2012). In the normal course, because a claimant must
obtain a final decision from HHS before seeking relief in federal court, a provider like
Adams “may come to district court only after either (1) satisfying all four stages of
administrative appeal, i.e., after the [Medicare Appeals] Council has rendered a decision, or
(2) after the provider has escalated the claim to the [Medicare Appeals] Council and the
Council acts or fails to act within 180 days. Family Rehab., 886 F.3d at 501 (citations
omitted), U.S.C. §§ 405(g)—(h); 42 C.F.R. § 405.1132. Three narrow exceptions excuse
exhaustion: (1) the Eldridge collateral-claim exception under § 405(g); (2) the preclusion-of-
judicial-review exception under 28 U.S.C. § 1331; and (3) mandamus jurisdiction under 28
U.S.C. § 1361. Family Rehab., 886 F.3d at 501; See Mathews v. Eldridge, 424 U.S. 319,
330-31 (1976); Ill. Council, 529 U.S. at 19; Randall D. Wolcott, M.D., PA. v. Sebelius, 635

4/10
9/30/2020

https://1 .next.westlaw.com/Document/I1def6e30d75611e8a174b18b7 13fc6d4/View/FullText.html?originationContext=typeAhead&transitionType=Def...

Adams EMS, Inc. v. Azar | Cases | Westlaw

Pr Ase dd20 oo, 5002 dems OG! u aahe, hme aS, OR URLS, In TXSD Page 73 of 147

(Docket Entry No. 1 at I] 7, 14; Docket Entry No. 25 at 1-2, 10-11). Adams also admits
that it did not escalate its appeal to the Medicare Appeals Council. (Docket Entry No. 1 at
{1 36-40; Docket Entry No. 25 at 1-2, 10-11). Adams must therefore satisfy an exception
for the court to adjudicate this action. While Adams’s complaint asserts jurisdiction under
the collateral-claim, preclusion-of-judicial-review, and mandamus exceptions, its response
to the government's motion to dismiss invokes only collateral-claim and mandamus
jurisdiction.

The government argues that the court does not have jurisdiction because “Congress has
not waived sovereign immunity.” (Docket Entry No. 9 at 8). But Congress enacted 42
U.S.C. § 405(g), permitting claimants to sue HHS in federal court. The government
contends that § 405(g)’s final agency requirement is a condition precedent of the statute’s
waiver of sovereign immunity. Fifth Circuit case law, however, implies that if a plaintiff
satisfies one of the exceptions to the final agency requirement, the government consents to
suit. See Family Rehab., 886 F.3d at 501.

2. The Collateral-Claim Exception
The Eldridge collateral-claim exception is governed by a two-pronged test. Jurisdiction
exists over Medicare claims: (1) “that are ‘entirely collateral’ to a substantive agency
decision” and (2) “for which ‘full relief cannot be obtained at a postdeprivation hearing.’ ”
Family Rehab., 886 F.3d at 501 (citing Eldridge, 424 U.S. at 330-32). “For a claim to be
collateral, it must not require the court to ‘immerse itself’ in the substance of the underlying
Medicare claim or demand a ‘factual determination’ as to the application of the Medicare
Act.” Id. (citing Affiliated Prof! Home Health Care Agency v. Shalala, 164 F.3d 282, 285-
286 (Sth Cir. 1999) ), And because “the claim must seek ... relief that would be unavailable
through the administrative process,” the plaintiff cannot request “ ‘administrative,’ i.e., ...
substantive, permanent relief.” /d. In short, a plaintiff “may bring claims that sound only in
constitutional or procedural law ... and request that benefits be maintained temporarily until
the agency follows the statutorily or constitutionally required procedures.” /d. at 503. Under
the second prong, a party must “rais[e] at least a colorable claim’ that erroneous
recoupment will ‘damage [it] in a way not recompensable through retroactive payments.’ ”
Id. at 504 (citing Eldridge, 424 U.S. at 331).

Applying these principles in Family Rehab., the Fifth Circuit held that the district court had
jurisdiction under § 405(g). First, the panel found that Family Rehab’s claims were “plainly
collateral.” Jd. The panel reasoned that “Family Rehab seeks only [temporary relief and] a
hearing before the recoupment of its Medicare revenues,” which “only require the court to
determine haw much process is [due] under the Constitution and federal Jaw before
recoupment.” /d. Family Rehab also satisfied the exception’s second prong by alleging that
it would suffer the irreparable harm of bankruptcy if the government imposed recoupment.
That contention “ ‘rais[ed] at least a colorable claim’ that erroneous deprivation will ‘damage
{it] in a way not recompensable through retroactive payments.” /d. at 504 (citing Eldridge,
424 U.S. at 331).

“6 Adams seeks identical relief, an injunction “that requires [HHS] to suspend recoupment
uniil it can provide a hearing and decision within 90 days.” (Docket Entry No. 1 at 3, 47,
53, 59, 65). Because that relief is temporary and “unrelated to the merits of the
recoupment,” Family Rehab., 886 F.3d at 503, it is collateral under Eldridge. And, as in
Family Rehab., Adams asserts that it will suffer irreparable injury, bankruptcy, if the
government collects the alleged overpayment. It is apparently undisputed that Adams has
already downsized from 12 to 2 employees since 2016. Adams cannot obtain full relief at a
postdeprivation hearing. Because Adams satisfies the collateral-claim exception’s two
prongs, the court has jurisdiction over its due process and uffra vires claims.

3. Federal-Question Jurisdiction
Jurisdiction exists over Medicare claims under 28 U.S.C. § 1331 if administrative obstacles
“would not simply channel review through [HHS,] but would mean no review at all.” ///.
Council, 529 U.S. at 19. “This exception is narrow and applies only when channeling a
claim through the agency would result in the ‘comp/lete preclusion of judicial review.’ ”
Family Rehab., 886 F.3d at 504—05 (emphasis in original) (citing ///. Council, 529 U.S. at
23). A plaintiff asserting jurisdiction under the exception “must show either that bringing its
claim administratively is ‘a legal impossibility,’ or that it faces ‘a serious practical roadblock
to having [its] claims reviewed in any capacity, administratively or judicially.’ ” /d. at 505.
The Fifth Circuit has “required channeling so long as ‘there potentially were other parties
with an interest and a right to seek administrative review.’ ” Id.

5/10
9/30/2020

https://1.next.westlaw.com/Document/I1def6e30d75611¢68a174b18b7 1 3fc6d4/View/FullText.himl?originationContext=typeAhead&transitionType=Def...

tot EMS, Inc. v. Azar | Cases | Westlaw f
In ga BRDU Rad, inal QGunent court Jithrot Filed.on, 10/02 2120 in TXSD Page 74 of 147

jurisdiction because, “[g]iven the thousands of ongoing Medicare appeals|,] there is no
dearth of third parties with both the incentives and capacity to challenge the timeliness of
{administrative-law-judge] hearings.” id. Here, the court does not have jurisdiction under §
1331 because Adams has not alleged facts that if proven would show that administrative
review is “a legal impossibility.” As in Family Rehab., Adams contends that administrative-
law-judge review is significantly delayed; Adams does not claim that review is altogether
unavailable.

4. Mandamus Jurisdiction
Under 28 U.S.C. § 1361, “mandamus jurisdiction exists if the action is an attempt to compel
an officer or employee of the United States or its agencies to perform an allegedly
nondiscretionary duty owed to the plaintiff.” Wolcott, 635 F.3d at 766. Because mandamus
requires the government to affirmatively perform an action, injunctive relief that mandates
forbearance does not confer jurisdiction under § 1361. /d. at 766-67. Here, the government
argues that Adams must have exhausted all available remedies to invoke mandamus
jurisdiction. (Docket No. 9 at 11). That contention, however, conflates jurisdiction with the
merits. Family Rehab., 886 F.3d at 506 (“We have cautioned to ‘avoid tackling the merits
under the ruse of assessing jurisdiction.’ ”). Further, in dicta, the Fifth Circuit has clarified
that plaintiffs are not required “to exhaust all other avenues of relief” to establish mandamus
jurisdiction. /d. at 506.

In Family Rehab., the Fifth Circuit held that mandamus was unavailable because the
provider requested an injunction instead of an order compelling the government to
affirmatively discharge a duty. /d. By contrast, in Wolcott, the panel held that mandamus
jurisdiction existed over three counts “because the ultimate relief [the plaintiff] seeks ... is an
order compelling the defendants to perform a nondiscretionary duty.” Wolcott, 635 F.3d at
766. In this case, Adams asserts mandamus jurisdiction to compel Novitas Solutions to
issue a new recalculation letter limiting its liability from $418,035 to $14,846 because C2C
Innovative Solutions invalidated Health Integrity’s extrapolation methodology. (Docket Entry
No. 1 at {ff 66-73).

“7 But case law limits mandamus to due process rights, not particular outcomes. In Family
Rehab., the Fifth Circuit implied that mandamus jurisdiction would exist if the provider
sought an order compelling the government to provide a timely hearing before an
administrative law judge. Family Rehab., 886 F.3d at 506. In Wolcott, the panel found
mandamus jurisdiction because the plaintiff sought an order compelling the government to
abide by the law and binding administrative decisions. Wolcott, 635 F.3d at 766. By
contrast, Adams asks for an order that compels a certain result, the limitation of its liability
to $14,846. That request is not analogous to the relief sought in Family Rehab. or Wolcott.

Further, the duty at issue is discretionary. The authority cited, 42 U.S.C. § 1395ff(c) and 42
C.F.R. §§ 405.960-405.978, affords process through the establishment of the Medicare
appeals system. The statute and regulations do not impose a government obligation to
reissue a recalculation letter limiting Adams's recoupment obligation to the actual
overpayment amount. The Medicare Claims Processing Manual is instructive. The Manual
provides that “[if] the payment amount must be ... recomputed, it effectuates the decision
within 30 days ... The amount must be computed as soon as possible.” MEDICARE
CLAIMS PROCESSING MANUAL Ch. 29 § 320.9. While the Manual establishes a duty to
recalculate, it does not mandate a particular result or methodology.

Adams has failed to allege a nondiscretionary duty, and the court cannot exercise
jurisdiction under § 1361.

B. The Government’s Alternative Argument-—Failure to State a Claim
The government's motion to dismiss and reply brief contest only the requested mandamus
relief. (Docket Entry No. 9 at 13-15; Docket Entry No. 29 at 4). The government does not
argue for dismissal because Adams failed to state a claim under Count 1 (Violation of
Procedural Due Process of Law); Count 2 (Violation of the Medicare Act); Count 3
(Violation of the Statutory Limitation on Recoupment); and Count 4 (Ultra Vires).
Notwithstanding, the government seeks dismissal of all claims by framing the case that is,
“{alt its heart [sounds] in mandamus,” because Adams “seeks to reduce the amount of an
overpayment determination that is still subject to the administrative review process.”
(Docket Entry No. 29 at 1).

That argument is unavailing. While Adams seeks mandamus relief in the form of an order
compelling HHS to reduce its overpayment liability, Adams also seeks declaratory and
injunctive relief that are not mandamus in nature. The complaint states that the “[p]laintiff is

6/10
9/30/2020 Adams EMS, Inc. v. Azar | Cases | Westlaw

eniftt@BFinfurAREGMeP RA ebuirdo BGLNTAR Ps dona LEG QM d/ 02/20 in TXSD Page 75 of 147

provide a hearing and decision within 90 days or otherwise can follow the statutorily and
constitutionally required procedures.” (Docket Entry No. 1 at ff 3, 47, 53, 59, 65). The
complaint is not limited to mandamus, and the court only reviews whether Adams failed to
state a claim under Count 5 (Mandamus).

1. The 12(b)(6) Standard
Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim upon which relief can be
granted.” FED. R. CIV. P.12(b)(6). Rule 12(b)(6) must be read in conjunction with Rule 8(a),
which requires “a short and plain statement of the claim showing that the pleader is entitled
to relief.” FED. R. CIV. P.8(a)(2). A complaint must contain “enough facts to state a claim to
relief that is possible on its face.” Bel! Ati. Corp.v. Twombly, 550 U.S. 544, 570 (2007). Rule
8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned,
the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. igbal, 556 U.S. 662, 678
(20089) (citing Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” /d. (citing Twombly, 550 U.S. at 556). “The
plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a
sheer possibility that a defendant has acted unlawfully.” /d. (citing Twombly, 550, U.S. at
556).

*8 To withstand a Rule 12(b)(6) motion, a “complaint must allege ‘more than labels and
conclusions,’ ” and “a formulaic recitation of the elements of a cause of action will not do.”
Norris v. Hearst Trust, 500 F.3d 454, 464 (5th Cir. 2007) (quoting Twombly, 550 U.S. at
555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
enhancement.’ ” /gba/, 556 U.S. ai 678 (alteration in original) (quoting Twombly, 550 U.S. at
557). “[A] complaint does not need detailed factual allegations, but must provide the
plaintiff's grounds for entitlement to relief—including factual allegations that when assumed
to be true ‘raise a right to relief above the speculative level.’ ” Cuvillier v. Taylor, 503 F.3d
397, 401 (Sth Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Conversely, when the
allegations in a complaint, however true, could not raise a claim of entitlement to relief, this
basic deficiency should be exposed at the point of minimum expenditure of time and money
by the parties and the court.” /d. (internal quotation marks and alteration omitted) (quoting
Twombly, 550 U.S. at 558).

2. The Mandamus Standard
“Mandamus may only issue when (1) the plaintiff has a clear right to relief, (2) the
defendant a clear duty to act, and (3) no other adequate remedy exists.” Wolcott, 635 F.3d
at 768. The Fifth Circuit has clarified that “[m}andamus is only appropriate when the duty is
‘so plainly prescribed as to be free from doubt’; thus, mandamus is not available to review
discretionary acts of agency officials.” /d. Further, “[a]n alternative remedy, including an
administrative remedy, is adequate if it is ‘capable of affording full relief as to the very
subject matter in question.’ ” /d.

Even if this court had mandamus jurisdiction, Adams’s complaint alleges contradictory facts
that undermine its claim for mandamus relief. First, Adams alleges that C2C Innovative
Solutions’ “reviewers stated ‘the sample size used by [Health Integrity] was not adequate to
justify [$418,035] and that the [Health Integrity] must recalculate the overpayment ‘using a
different (more conservative) extrapolation methodology.’ ” (Docket Entry No. 1 at {ff 34,
67). Second, Adams alleges that Novitas Solutions, which issued a recalculation letter that
lowered the demand amount to $401,661 from $418,035, “was required to have limited
recovery to the actual overpayment or $14,846.” (/d. at § 70). But, as the government
observes, (Docket Entry No. 9 at 6), Novitas Solutions calculated the reduced sum using “a
new methodology.” (Docket Entry No. 1 at § 69). Adams does not explain whether Novitas
Solutions “us[ed] a different (more conservative) extrapolation methodology” as required by
C2C Innovative Solutions in August 2017. From the face of the complaint, it seems
plausible that Novitas Solutions followed C2C Innovative Solutions’ guidance because the
recalculation amount was lower than the original overpayment estimate and the result of a
new methodology. It appears that the Novitas Solutions discharged the duty allegedly owed
to Adams that it now seeks this court to enforce through mandamus.

Adams responds that “[iJnstead of limiting overpayment to the actual amount,” $14,846,
HHS “extrapolated and determined an entirely new overpayment of $401,661 contrary to”
the statutory and regulatory guidelines. (Docket Entry No. 25 at 14-15). But that contention
contradicts the central premise of Adams’s mandamus claim—C2C Innovative Solutions
required a new estimate and, according to the complaint and response, Novitas Solutions
delivered a reduced overbilling amount based on a new methodology. The government

https://1.next.westlaw.com/Document/!1def6e30d75611e8a174b18b7 1 3fc6d4/View/FullText.html?originationContext=typeAhead&transitionType=Def... 7/10
9/30/2020

https://1.next.westlaw.com/Document/I1def6e30d75611e8a174b18b7 1 3fc6d4/View/FullText.html?originationContext=typeAhead&transitionType=Def...

Adams EMS, Inc. v. Azar | Cases | Westlaw

Comey SrgliesMmarAG RR dolidel? OTAU TAFE? hg 9:1 Filed hr hO/ Dale: 20 in TXSD Page 76 of 147

clear right and the Secretary a non-discretionary duty to recalculate the overpayment in the
specific manner requested by Adams.” Count 5 (Mandamus) is dismissed, with prejudice.

IV. The Preliminary Injunction

“9 Adams maintains that HHS has threatened to recoup the original overbilling estimate of
$418,035. (Docket Entry No. 1 at [ 1). In June 2018, Adams claimed that the government
had imposed recoupment. (Docket Entry No. 5 at 2). In July, the court temporarily
restrained HHS from collecting the alleged overpayment amount. (Docket Entries No. 17,
21, 22). in August 2018, the court heard argument on whether to enjoin the government
from recouping any Medicare funds from Adams. (Docket Entry No. 35). Adams asserts
that if the government collects the alleged overpayment amount, it will be forced to file for
bankruptcy before it has an opportunity to contest the recoupment before an administrative
law judge. (Docket Entry No. 1 at { 1; Docket Entry No. 46 at 1). Adams requests that
recoupment be suspended until HHS complies with the statutory procedures that protect
against premature and excessive collection. (Docket Entry No. 5 at 9).

A. The Legal Standard
To obtain a preliminary injunction, Adams must establish “(1) a substantial likelihood of
success on the merits, (2) a substantial threat of irreparable injury if the injunction is not
issued, (3) that the threatened injury if the injunction is denied outweighs any harm that will
result if the injunction is granted, and (4) that the grant of an injunction will not disserve the
public interest.” Janvey v. Aiguire, 647 F.3d 585, 595 (5th Cir. 2011); Nichols v. Alcatel USA,
Inc., 532 F.3d 364, 372 (5th Cir. 2008). “[A]t the preliminary injunction stage, the procedures
in the district court are less formal, and the district court may rely on otherwise inadmissible
evidence, including hearsay evidence.” Sierra Club, Lone Star Chapter v. FD.I.C., 992 F.2d
545, 551 (5th Cir. 1993).

B. Analysis
In Family Rehab., the district court, on remand, preliminarily enjoined the government “from
withholding Medicare payments ... to Family Rehab to effectuate recoupment.” Family
Rehab., 2018 WL 3155911, at “7. The court found that: (1) Family Rehab had
demonstrated a substantial likelihood of success on its procedural due process claim by
showing that HHS had not complied with statutory procedures; (2) Family Rehab had
established a substantial threat of irreparable injury if HHS continued to collect the alleged
overpayment; (3) the balance of injury weighed in favor of granting relief because Family
Rehab would be forced to shut its doors, employees would lose jobs, and patients would
lose services if the preliminary injunction was not granted, while HHS would be able to
recoup any overpayments if an administrative law judge eventually ruled in the
government's favor; and (4) no public interest would be disserved by granting the relief;
instead, the public interest would benefit from the continued access to the services Family
Rehab provided. /d. at 3-7. The court waived a bond. fd. at 7. The analysis in the opinion is
useful and thorough. See Han Ma Eum, Inc. d/b/a Coastal Home Health Care v. Azar, No.
H-18-2946 (S.D. Tex. Sep. 26, 2018) (enjoining the government from recouping Medicare
payments because of the backlog of administrative-law-judge hearings). This court applies
a similar analysis to these similar facts and issues, and reaches a similar result.

1. Substantial Likelihood on the Merits
Adams’s procedural due process claim provides a basis for finding a likelihood of success
on the merits. Adams claims that HHS’s “discretionary recoupment has begun without first
providing [it with] the procedural due process mandated under the [Constitution and]
statute.” Family Rehab., 2018 WL 3155911, at *4. Three factors are weighed when
determining whether adequate procedural due process has been provided:

First, the private interest that will be affected by the official action; second,
the risk of an erroneous deprivation of such interest through the procedures
used, and the probable value, if any, of additional or substitute procedural
safeguards; and finally, the Government's interest, including the function
involved and the fiscal administrative burdens that the additional or
substitute procedural requirement would entail.

*10 Eldridge, 424 U.S. at 335.

Adams has a property interest in receiving and retaining the Medicare payments it has
earned. That interest is violated by the government's failure to timely adjudicate Adams's
administrative appeal, as required by 42 U.S.C. § 1395ff(d)(1)(A). Adams requested a

8/10
9/30/2020

https://1 .next.westlaw.com/Document/H def6e30d756 11 e8a174b18b7 13fc6d4/View/FullText.html?originationContext=typeAhead&transitionType=Def...

Adams EMS, Inc. v. Azar | Cases | Westlaw

neste BEtoke GPadMn eve law OSH REL Picks, HUET OR Pa/P~QIn TXSD Page 77 of 147

It was entitled to a decision within 90 days. Adams still has not received a hearing. Because
the government conceded that it will take three to five years to provide one, (/d. at J 22);
Family Rehab., 886 F.3d at 500, there is a high risk that the government will deprive Adams
of its property interest without affording Adams the required procedural protections.

Adams's right to escalate the appeal from the administrative-law-judge level to the
Medicare Appeals Council, the final administrative step, does not cure the government’s
due process violation. When a party requests review before an administrative law judge,
that judge must “conduct and conclude a hearing.” 42 U.S.C. § 1395ff(d)(1)(A). By contrast,
when a party escalates their claim to the Medicare Appeals Council, the Council may, but is
not required to, conduct additional proceedings, including a hearing. 42 C.F.R. § 405.1108.
The Council may instead issue a decision based on the record without supplementation,
remand the case to the administrative law judge, or dismiss the request. /d. Escalation does
not adequately protect the procedural safeguards the statute provides the appealing party.

Because Adams has demonstrated a substantial likelihood of success on the merits of its
procedural due process claim, this factor weighs in favor of granting the preliminary
injunction.

2. lrreparable Injury
“In the Medicare withholding context, going out of business can be sufficient evidence of
irreparable injury.” MaxMed Healthcare, Inc. v. Burwell, No. SA:14-CV-988-DAE, 2015 WL
1310567, at *3 (W.D. Tex. Mar. 23, 2015). HHS seeks to collect $418,035 from Adams.
Adams alleges that it will file for bankruptcy and close its doors if HHS continues to recoup
that amount. (Docket Entry No. 1 at ff] 1, 44, 50, 56, 62, 76, 80, 83). Adams's owner,
Obiefuna Monwe, stated:

Prior to [the government's} imposition of recoupment in 2017, [Adams]
submitted an extended repayment plan. However, Novitas Solutions, Inc.
was unable to arrange for the ... repayment plan because the $418,035
overpayment had already been referred to the Department of Treasury for
collection. Furthermore, [Adams's] annualized gross proceeds were
approximately $233,559.70 when recoupment was imposed in 2017, and
when it contemplated a repayment plan. However, a 60-month repayment
plan required an approximate $8,880.00 initial payment, and the supplier
lacked sufficient cash resources for the first payment. Additionally, the
supplier could not make monthly payments because, ultimately, such
payments would have cost the supplier approximately $106,500.00 per year,
which amounted to about 45% of gross annual revenues and was not
feasible.

*41 (Docket Entry No. 8 at ¥ 5).

The government argues that Adams “cannot show that it going out of business is the result
of the [government's] actions.” (Docket Entry No. 43 at 2). The government claims that the
“financial information [Adams] produce[d] demonstrates that it was losing money in the
years before {the government] sought to recoup an overpayment, and that Adams ... is not
wholly reliant on Medicare payments for its continued existence. (/d.). Lastly, the
government contends that because Adams’s disclosures were incomplete and inaccurate,
the court “cannot credibly rely on the financial documentation ... to support its claims of
irreparable harm.” (/d. at 4).

In July 2018, Adams presented evidence that it has two employees, down from 12 in 2016,
and has had to sell one of its transport vehicles due to financial constraints. (Docket Entry
No. 17). While the court takes note of Adams’s incomplete disclosures, Adams
supplemented the record in September 2018. (Docket Entry No. 36-2). Adams's 2016 tax
return shows income of $357,839 and losses of $62,945. (/d. at 16). Its 2017 return shows
income of $657,203 and losses of $17,832. (/d. at 5). itis clear that Adams’s financial
health was improving before the government initiated recoupment. Permitting HHS to
recoup the alleged overpayment throughout the next three to five years will cause Adams to
close its doors. The only remedy that will adequately protect Adams is ordering the
government to suspend its recoupment efforts. This factor weighs in favor of granting the
preliminary injunction.

3. Balancing the Injury to the Plaintiffs Against the Harm to the Defendants

9/10
9/30/2020

Adams EMS, Inc. v. Azar | Cases | Westlaw

rie ase Lie G02 rade QGume nt 2:4, led on 10/02/20 in TXSD Page 78 of 147

Iminary ihjunction ts not gral msg will go out of b more
employees will lose jobs. (Docket Entry No. 5 at 2). The harm to Adams is irreparable and
severe. The harm to HHS is minimal. The overpayment amount the government seeks to
recoup is small in comparison to the $7.5 million overpayment amount in Family Rehab,
and the government will recoup the money if an administrative law judge rules in its favor.
The government is not prejudiced by the delay; Adams is. This factor weighs in favor of
granting the preliminary injunction.

4. The Public Interest
Like the provider in Family Rehab, Adams is not under HHS scrutiny for providing poor or
inadequate services to Medicare patients. Family Rehab., 2018 WL 3155911, at *7. While
the public has an interest in seeing that government programs are not abused, the harm to
the government from granting the preliminary injunction is minimal. Adams's patients, and
others in need of ambulance services in the area Adams serves, will be harmed if Adams
files for bankruptcy and closes its doors. This factor weighs in favor of granting the
preliminary injunction.

Although the government suggests that the alleged overpayment to Adams was the product
of fraud, the government does not make a factual or legal showing necessary to support
recoupment at this stage, on that ground. The suggestion raises issues outside the narrow
questions of jurisdiction and whether the court should enjoin the government from
recouping the alleged overpayment in advance of a hearing. On this record, Adams has
established that it is entitled to a preliminary injunction.

C. Conciusion
*42 For the reasons explained above, Adams's request for a preliminary injunction, (Docket
Entry No. 1 at YJ 80—86), is granted. The government is enjoined from withholding
Medicare payments to Adams to recoup the alleged overpayments until the entry of final
judgment in this case. The court issues a separate order.

All Citations
Not Reported in Fed. Supp., 2018 WL 5264244
Footnotes
Adams does not explain how Novitas Solutions’ new methodology differed

from the original methodology.

End of © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Document

Westlaw. © 2020 Thomson Reuters Privacy Statement Accessibility Supplier Terms ContactUs 1-800-REF-ATTY (1-800-733-2889) Improve Westlaw HOMSON REUTERS

https://1.next.westlaw.com/Documeni/l def6e30d75611e8a174b18b7 1 3fc6d4/View/FullText.htm!?originationContext=typeAhead&transitionType=De...

10/10
9/30/2020 Case 7:20-cv-00217 Documéat'sRehapitaia oe ropes) Sera! Mest ~=Page 79 of 147

Appeal Filed by FAMILY REHABILITATION, INC. v. ALEX AZAR, Il, SECRETARY HHS, ET AL, | 5th Cir,
March 12, 2020

“== Family Rehabilitation, Inc. v. Azar
United States District Court, N.D. Texas, Dallas Division. January 15,2020 Slip Copy 2020 WL 230615 Med & Med GD (CCH) P 306,695 (Approx. 12 pages)

FAMILY REHABILITATION, INC., d/b/a Family Care Texas, d/b/a
Angels Care Home Health, Plaintiff,
Vv.
Alex M. AZAR, II, Secretary of the United States Department of Health
and Human Services; and Seema Verma, Administrator for the Centers
for Medicare and Medicaid Services, Defendants.

Civil Action No. 3:17-CV-3008-K
Signed 01/15/2020

Attorneys and Law Firms

Wes Loegering, Jones Day, James Alphonso Cox, Dallas, TX, Laura A. Bunten, Jones Day,
Rebekah N. Plowman, Arnall Golden Gregory LLP, Atlanta, GA, for Plaintiff.

Nicholas Cartier, Department of Justice, Washington, DC, Brian Walters Stoltz, U.S.
Attorney's Office, Dallas, TX, for Defendants.

MEMORANDUM OPINION AND ORDER
ED KINKEADE, UNITED STATES DISTRICT JUDGE

“4 Before the Court are (1) Plaintiff's Motion for Summary Judgment on Its Application for
Permanent Injunctive Relief (Doc. No. 79) and (2) Defendants’ Motion for Summary
Judgment (Doc. No. 82). The Court considered the motions, briefs, responses, replies, and
applicable law. Because the Court finds that denying Family Rehab a hearing before an
Administrative Law Judge (“ALJ”) prior to implementing recoupment that would result in the
end of its business violates Family Rehab’s right to procedural due process, the Court
GRANTS Plaintiff's Motion for Summary Judgment on its Application for Permanent
Injunctive Relief. Because the Court grants Family Rehab’s motion but finds no grounds for
an ultra vires action or mandamus relief, Defendants’ Motion for Summary Judgment is
GRANTED IN PART and DENIED IN PART.

|. Factual and Procedural History
Family Rehab provides home healthcare services to patients in Texas, serving
approximately 280 patients as of October 2017. Nearly all of its revenue—between 88 and
94 percent—comes from Medicare-reimbursable services. To be reimbursed, Family Rehab
is required to perform an initial home health certification for each patient in conformity with
various regulatory requirements. 42 C.F.R. § 424.22,

Defendant Alex M. Azar II (“Azar”) is the Secretary of the U.S. Department of Health and
Human Services (“HHS”). The Centers for Medicare and Medicaid Services (“CMS”) is a
division of HHS and is responsible for overseeing the Medicare program. CMS contracts
with Medicare Administrative Contractors (“MACs”), which are private government
contractors, to process and make these reimbursements. See 42 U.S.C. § 1395kk-1; 42
C.F.R. §§ 405.904(a)(2), 405.920-405.928. These payments may then be audited by Zone
Program Integrity Contractors (“ZPICs”), again private contractors working for CMS. When EXHIBIT
a ZPIC identifies an overpayment, it notifies the initial private contractor (the MAC), which
then issues a demand letter to the provider.

tabbies”

https://1 .next.westlaw.com/Document/I7e192390384f11eaacdee4466ee51240/View/FullText.html?navigationPath=Search%2Fv1%2Fresults%2Fnavi... 1/11
9/30/2020

https://1 .next.westlaw.com/Document/I7e192390384f11eaac0ee4466ee51240/View/FullText.himl?navigationPath=Search%2Fv1%2Fresults%2Fnavi...

Case 7:20-cv-00217 DocuméaAreRehapitatignoherojen) Serna | Petty Page 80 of 147

In 2016, Family Rehab's ZPIC audited 43 claims as an alleged representative sample of the
hundreds of thousands of claims filed by Family Rehab between August 5, 2014 and April
12, 2016. The ZPIC determined that Family Rehab had overbilled Medicare on 93% of
them and was overpaid $124,107.53 on the sampled claims. Notably, the ZPIC based a
substantial majority of the findings on Family Rehab’s alleged failure to properly certify its
patients as “home-bound” and thus eligible for home health care. See CMS IOM,
Publication 100-02, MBPM, Ch. 7, § 30.1.1 (The patient’s physician must provide
certification that a patient is homebound. A patient is considered “homebound? if (i) the
patient needs the assistance of a supportive device (e.g., a wheelchair) or the assistance of
another person to leave the home, or has a condition making leaving the home medically
contraindicated; and (ii) a normal inability to leave the home exists, and leaving the home
would require a considerable and taxing effort). The ZPIC then used a statistical method to
extrapolate the alleged overbilling rate for all of Family Rehab’s billing and concluded that
Family Rehab had received $7,885,803.23 in excess reimbursements. Family Rehab's

MAC sent it a demand for that amount, and Family Rehab began the Medicare appeais
process, claiming that its patients were adequately certified as “home-bound” which meant
it did not overbill.

*2 A provider must go through a four-level appeals process. First, it may submit to the MAC
a claim for redetermination of the overpayment. 42 U.S.C. § 1395ff(a)(3)(A). Second, it may
ask for reconsideration from another private contractor known as a “Qualified Independent
Contractor’ (“QIC”) hired by CMS for that purpose. /d. § 1395ff(c), (g); 42 C.F.R. §
405.904(a)(2). If the QIC affirms the MAC's determination, the private contractor MAC may
begin recouping the overpayment by garnishing future reimbursements otherwise due the
provider. 42 U.S.C. § 1395ddd(f)(2); 42 C.F.R. § 405.37 1(a)(3),

Third, the provider may request de novo review before an ALJ within the Office of Medicare
Hearings and Appeals (OMHA), an agency independent of CMS. 42 U.S.C. § 1395ff(d); 42
C.F.R. § 405.1000(d). The ALJ stage presents the opportunity to have a live hearing,
present testimony, cross-examine witnesses, and submit written statements of law and fact.
42 C.F.R. § 405.1036(c}-(d). The ALJ shall conduct and conclude a hearing ... and render a
decision ... not later than 90 days after a timely request. 42 U.S.C. § 1395ff(d)(1)(A)
(emphasis added). Fourth, the provider may appeal to the Medicare Appeals Council
(“Council”), an organization independent of both CMS and OMHA. 42 C.F.R. § 405.1100.
The Council reviews the ALJ's decision de novo and is similarly required to issue a final
decision within 90 days. /d. !f the ALJ fails to issue a decision within 90 days, the provider
may “escalate” the appeal to the Council, which will review the QIC's reconsideration. fd.

Family Rehab, challenging both the initial audit results and the extrapolation methodology,
exhausted the first two stages of that administrative appeals process. It sought
redetermination from the MAC and reconsideration from a QIC, which calculated its liability
as $7,622,122.31. After the MAC indicated it intended to begin recoupment on November 1,
2017, Family Rehab, on October 24, 2017, timely requested an ALJ hearing.

Due to an overwhelming backlog of appeals, Family Rehab was informed at the outset that
it would be unable to obtain an ALJ hearing for at least three to five years. And based on
HHS's own admissions in open court and in its pleadings, the logjam of Medicare appeals
shows no signs of abating anytime soon.

On October 31, 2017, Family Rehab sued for a temporary restraining order and an
injunction to prevent the MAC from recouping the overpayments until its administrative
appeal is concluded. Family Rehab alleges that, well before the end of its administrative
appeal, it will be forced to shut down from insufficient revenues because of the MAC's
recoupment. This situation, Family Rehab asserted, (1) violated its rights to procedural due
process, (2) infringed its substantive due-process rights, (3) established an “ultra vires”
cause of action, and (4) entitled it to a “preservation of rights” injunction under the
Administrative Procedure Act, 5 U.S.C. §§ 704-05.

This Court held that it lacked subject-matter jurisdiction because Family Rehab had not
| exhausted administrative remedies. See Family Rehab., inc. v. Hargan, No. 3:17-CV-3008-
K, 2017 WL 6761769, at *3 (N.D. Tex. Nov. 2, 2017)(Kinkeade, J.), affd in part, rev‘d in part
sub nom. Family Rehab appealed and the Fifth Circuit reversed in part, holding that the
Court has jurisdiction to hear a collateral challenge on both procedural due process
grounds as well as an ultra vires action. Family Rehab., Inc. v. Azar, 886 F.3d 496, 504 (Sth
Cir. 2018). The Fifth Circuit affirmed the Court’s finding that it lacked federal question
jurisdiction. /d. at 505-06. On remand, the Court granted a preliminary injunction enjoining
Azar from recouping any payment until further proceedings could be completed. Family

2/11
9/30/2020

https://4.next.westlaw.com/Document/17e192390384f11 eaac0ee4466ee51240/View/FullText.htmi?navigationPath=Search%2Fv1%2Fresults%2Fnavi...

Case 7:20-cv-00217 Documét'9Rehapiiiatignore- 1opeD/Fereal RES Page 81 of 147

Rehab., inc. v. Azar, No. 3:17-CV-3008-K, 2018 WL 3155911, at “7 (N.D. Tex. June 28,
2018) (Kinkeade, J.).

*3 Family Rehab was granted leave to amend the mandamus request in its complaint (Doc.
No. 27) and now moves for summary judgment on its Application for Permanent injunctive
Relief. Family Rehab alleges that Azar violated its right to procedural due process and
acted ultra vires when attempting recoupment without providing an ALJ hearing within the
statutory timeframe. Family Rehab also argues that it is entitled to a mandamus that orders
a hearing in a timely manner. Azar responds that Family Rehab is provided two levels of
administrative review prior to recoupment, which is more than the Constitution requires, and
is not entitled to a live hearing in order to satisfy its procedural due process rights. It also
argues that any risk of error that arises from depriving Family Rehab of an ALJ hearing is
ameliorated by Family Rehab’s right to escalate the case to the Council and then to Federal
District Court.

!l. Applicable Law
Summary judgment is appropriate when the pleadings, affidavits, and other summary-
judgment evidence show that no genuine issue of material fact exists and the moving party
is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986). A “material fact” is a fact that under the applicable substantive law
“might affect the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). A dispute of “a material fact is ‘genuine’ ... if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party.” /d. All evidence and reasonable
inferences must be viewed in the light most favorable to the nonmovant, and all disputed
facts resolved in favor of the nonmovant. See United States v. Diebold, Inc., 369 U.S. 654,
655 (1962); Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005),

The moving party bears the burden of identifying those portions of the record it believes
demonstrates the absence of a genuine issue of material fact. Ce/otex, 477 U.S. at 322-25.
Once a movant makes a properly supported motion, the burden shifts to the nonmovant to
show the existence of a genuine fact issue for trial; however, the nonmovant may not rest
upon allegations in the pleadings to make such a showing. Anderson, 477 U.S. at 256-57.
Conclusory allegations, unsubstantiated assertions, or a mere scintilla of evidence cannot
defeat a motion for summary judgment. See id. at 249-52; Boudreaux, 402 F.3d at 540.
“Where critical evidence is so weak or tenuous on an essential fact that it could not support
a judgment in favor of the nonmovant, or where it is so overwhelming that it mandates
judgment in favor of the movant, summary judgment is appropriate.” Alfon v. Tex. A&M
Univ., 168 F.3d 196, 199 (5th Cir. 1999). If the nonmovant fails to make a sufficient showing
to prove the existence of an essential element to the case and on which the nonmovant will
bear the burden of proving at trial, summary judgment must be granted. Ce/otex, 477 U.S.
at 322. The nonmovant must cite specific facts in the record to survive a motion for
summary judgment, as “Rule 56 does not impose upon the district court a duty to sift
through the record in search of evidence to support a party’s opposition to summary
judgment.” Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 164 (5th Cir. 2006)
(quoting Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998)); see FED. R.
CIV. P. 56(c)(3).

Family Rehab requests that the Court permanently enjoin Azar from recouping payment
until Family Rehab has received a hearing with the ALJ. The party seeking a permanent
injunction must satisfy a four-part test: it must show (1) success on the merits; (2) the
failure to grant the injunction will result in irreparable injury; (3) the injury outweighs any
damage that the injunction will cause the opposing party; and (4) the injunction will not
disserve the public interest. United Motorcoach Ass'n, Inc. v. City of Austin, 851 F.3d 489,
492-93 (5th Cir. 2017).

Ill. Analysis
*4 To determine whether a permanent injunction is warranted, the Court first looks to see if
the requesting party has established success on the merits of the underlying claim. /d. at
492. In its Motion for Summary Judgment on its Application for Permanent injunctive Relief,
Family Rehab specifically relies on its procedural due process claim. While the statutory
timelines are relevant, a procedural due process inquiry does not turn on the agency’s
adherence to its own guidelines. See Califano v. Yamasaki, 442 U.S. 682, 696 (1979)
(referring to the Due Process Clause as “more tolerant” than the relief provided by statute);
Wells v. Dallas Indep. Sch. Dist., 793 F.2d 679, 682 (Sth Cir. 1986) (“Hf a state or local
government demands that its officials afford a more elaborate process than the Constitution
requires, its demands alone cannot expand the boundaries of what concerns us here:
federal constitutional due process.”); Levitt v. Univ. of Texas at El Paso, 759 F.2d 1224,

3/11
9/30/2020

https://1.next.westlaw.com/Document/l7e192390384f1 1 eaacdee4466ee5 1 240/View/FullText.html?navigationPath=Search%2Fv1%2Fresults%2Fnavi...

Case 7:20-cv-00217 Documéat'9Rehaptiaianore-ropen) Sereal ety Page 82 of 147

1230 (5th Cir. 1985) (“There is not a violation of due process every time a university or
other government entity violates its own rules.”).

Because the Court is engaging in the “floor” inquiry of due process, it views Family Rehab’s
claims from a constitutional perspective and not in relation to the statute. See Arnett v.
Kennedy, 416 U.S. 134, 167 (1974)(‘[T]he adequacy of statutory procedures for deprivation
of a statutorily created property interest must be analyzed in constitutional terms.”); Farnily
Rehab., Inc., 886 F.3d at 503 (“Family Rehab's procedural due-process and ultra vires
claims ... require the court to determine how much process is required under the
Constitution and federal law before recoupment.”). The question is whether Family Rehab
has received adequate due process when the money to be seized is so large (compared to
the budget of the entity) that the entity will be forced to dissolve and will no longer be in
existence before it could ever receive a hearing. To make the need for a hearing even more
obvious, this Court made a finding that the entity has a substantial likelihood of negating the
validity of that collection.

A. Success on the Merits
The Court finds that the failure to provide an ALJ hearing before engaging in recoupment
that would put Family Rehab out of business violates its right to procedural due process. In
order to receive a permanent injunction, Family Rehab must demonstrate success on the
merits on at least one of the underlying claims. Unifed Motorcoach Ass'n, Inc., 851 F.3d at
492. For the reasons outlined below, the Court finds that Family Rehab has a substantial
private interest in the receipt of Medicare payments for covered services it has rendered
that ultimately affects its private interest in the survival of the business. The Court finds that
a substantial risk of erroneous deprivation is present due to the rate at which ALJs reverse
the lower administrative decisions. These two factors combine to outweigh Azar’s interest
in efficient administration and preservation of the Medicare fund because there is no
significant threat to these interests imposed by delaying recoupment. Because the Mathews
factors favor Family Rehab, the Court finds success on the merits for Family Rehab’s
procedural due process claim.

The Fifth Amendment to the Constitution provides, in part, that “no person shall be ...
deprived of life, liberty, or property, without due process of law.” U.S. CONST. amend. V.
Due process is a flexible inquiry that, at a minimum, requires notice and the opportunity to
be heard. See Mathews v. Eldridge, 424 U.S. 319, 348 (1976). There is no dispute that
Family Rehab was given notice and some sort of opportunity to be heard. The question is
whether the hearing process was constitutionally adequate for the substantial private
interest that would be affected. See Morrissey v. Brewer, 408 U.S. 471, 481 (1972) (“Once
it is determined that due process applies, the question remains what process is due.”);
Gibson v. Texas Dept. of Ins., 700 F.3d 227, 239 (Sth Cir. 2012) (emphasizing that due
process requires the opportunity to be heard “at a meaningful time and in a meaningful
manner.”). There are three factors the Court must consider when answering that question:

*§ 1) the private interest that will be affected by the official action; 2) the risk
of an erroneous deprivation of such interest through the procedures used
and the probable value, if any, of additional or substituted procedural
safeguards; 3) the Government's interest, including the function and the
fiscal and administrative burdens that the additional or substitute procedural
requirements would entail.

Mathews, 424 U.S. at 335.

While the Court has already had the occasion to pass on these factors as they apply to
Family Rehab's facts, our previous analysis was under the lower bar required to grant a
preliminary injunction. See Family Rehab., Inc., 2018 WL 3155911, at *4—*7 (granting a
preliminary injunction). The Court must now examine each factor in whole to determine
whether Family Rehab has fully carried its burden.

|. Family Rehab has a Substantial Private Interest in the Medicare Payments
The Court finds that Medicare providers have a legitimate claim of entitlement to payment
for services that are covered under the act and actually rendered. “[T]o have a property
interest in a benefit, a person clearly must have more than an abstract need or desire for it.
He must have more than a unilateral expectation of it. He must, instead, have a legitimate
claim of entitlement to it.” Board of Regents of State Colleges v. Roth, 408 U.S. 564, 577
(1972). “The important question to be resolved therefore is a determination of the nature of
the interest plaintiffs have.” Smith v. N. Louisiana Med. Review Ass’n, 735 F.2d 168, 172

4/11
9/30/2020

https://1.next.westlaw.com/Document/I7e192390384f11eaacdee4466ee5 1240/View/FullText.html?navigationPath=Search%2Fv1%2Fresults%2Fnavi...

Case 7:20-cv-00217 Documéar9ehapiifetignoine rope? | Dene PRY Page 83 of 147

. “Property interests ... are created and their dimensions defined by existing
rules or understandings that stem from an independent source such as state law rules or
understandings that secure certain benefits and that support claims of entitlement to those
benefits.” Pers. Care Prods., Inc. v. Hawkins, 635 F.3d 155, 158 (5th Cir. 2011) (citing Roth,
408 U.S. at 577), Under the Medicare system, providers render services prospectively and
then file for reimbursement. See 42 U.S.C § 1395fff (“The Secretary shall provide ... for
payments for home health services in accordance with a prospective payment system
established by the Secretary under this section.”). The question is whether this system of
prospective payment creates “more than a unilateral expectation” of reimbursement. Family
Rehab argues that the Medicare program creates a mutual expectation of repayment when
a registered provider renders a covered service. Azar argues that the expectation is
unilateral because Medicare has the right to deny any requested payment.

The Court finds that providers would not render the services to a Medicare patient unless
they had a reasonable expectation of being reimbursed by the Medicare program. Under
Azar’s view of Medicare, a provider is supposed to dutifully administer services with the
mere hope that the Medicare system would show it mercy when deciding what amount to
reimburse. A provider would be expected to plug along knowing that, if Medicare chose not
to reimburse, it would not have any property interest upon which to claim. That position is
so ludicrous as to be specious. If there were no recognized property interest, providers
would be expected to treat every Medicare patient as a charity case where reimbursement
would just be a nice bonus. Those who predominately administer services to Medicare
patients would not have any reasonable expectation of payment and could not function as a
business. Because the Medicare providers would not provide service to Medicare patients
without the reasonable expectation of payment, the Medicare statute constitutes an
“independent source” that “support[s] claims of entitlement’ filed by Medicare providers.
Because the Medicare statute outlines a program for reimbursement, a provider who
renders service to Medicare patients has more than a unilateral expectation.

*6 Family Rehab is a Medicare provider who actually rendered services that are covered
under the act. There is no dispute that Family Rehab is a recognized provider under the
Medicare system. See 42 U.S.C. § 1395x (“The term “provider of services” means a
hospital, critical access hospital, skilled nursing facility, comprehensive outpatient
rehabilitation facility, home health agency, hospice program, or, for purposes of section
1395f(g) and section 1395n(e) of this title, a fund.”). There is no dispute that Family Rehab
rendered services that are covered by the act. See Def.’s Mot. Sum. J., ECF No. 83, at 32
(arguing that the underlying dispute is about the sufficiency of the paperwork). The dispute
is whether Family Rehab’s patients qualified for those services based on the findings
reported by Family Rehab physicians. /d.

The Court rejects Azar’s argument that Family Rehab lacks a property interest merely
because Azar characterizes the requested reimbursements as “bad claims.” Azar contends
that the underlying dispute renders Family Rehab’s claims to be “bad claims” and therefore
no reasonable expectation of reimbursement exists. Azar directs the Court to Smith, 735
F.2d 168, where the Fifth Circuit stated that “[a} provider has no reasonable expectation or
entitlement to be paid on a bad claim.” /d. at 173. Our sister courts have similarly relied on
this sentence when finding that no property interest exists in disputed Medicare claims.
Supreme Home Health Servs., Inc. v. Azar, 380 F. Supp. 3d 533, 555-56 (W.D. La. 2019);
Sahara Health Care, Inc. v. Azar, 349 F. Supp. 3d 555, 572~73 (S.D. Tex. 2018). Not only is
the Smith case distinguishable for reasons discussed below, but Azar is misguided in his
premise as well. The collateral challenge here is that Azar failed to provide sufficient
process in reaching the conclusion that the requested reimbursements are “bad claims.”
Despite this, Azar asks the Court to find that Family Rehab has no property interest
because he characterized the reimbursements as “bad” and, pursuant to Smith, a provider
has no interest in “bad claims.” If the Court were to accept Azar’s allegation that the claims
are bad, despite the exact challenge revolving around the fairness in reaching that
conclusion, Family Rehab would have no interest to claim. If the Court permitted this back-
door deprivation of Family Rehabs interest, Azar would be free to provide even less
protections (or none at all) in reaching the conclusion that the claims are bad. This outcome
would render due process protection a mirage. You see the chance for an appeal on the
horizon, but in reality that chance is only the ghostly image of the heat on the asphalt
ahead. No hearing would be held for years and years and years.

The Smith case is inapposite because it is addressing a property interest wholly separate
from that being claimed by Family Rehab. Under the Medicare system, doctors or patients
may not know that the requested service is not covered. Smith, 735 F.2d at 169. When a
service is rendered and both parties were not aware that it was not covered, HHS used to

5/11
9/30/2020

https://4 .next.westlaw.com/Document/7e192390384f1 1eaac0ee4466ee51240/View/FullText.htmi?navigationPath=Search%2Fv1%2F results %2Fnavi...

Case 7:20-cv-00217 Documéatig-Rehapiitetiqnone- pope? Derea | WRe Page 84 of 147

apply a presumption in favor of coverage when reviewing. /d. This provision is referred to
as a “Waiver of Liability” (“WOL’). /d. at 170. Smith was a Medicare provider who was
informed that he invoked the WOL provision on multiple occasions despite having
knowledge that the services were not covered. /d. at 171. As a result, the review board
revoked his WOL privilege, meaning he was not entitled to the presumption on review. See
id. Smith challenged the revocation by claiming he had a property interest in the WOL
presumption itself. id. at 172 (“the question presented is whether ... the WOL presumption
be accorded the status of property.”). The Fifth Circuit rejected Smith’s argument, stating,
“The loss of the WOL presumption is clearly inconvenient to a health provider; the nature of
that interest, however, does not rise to the level of a protected property interest.” /d. at 173.
in that context, the sentence offered by Azar makes sense. Smith could not invoke the
WOL when he was rendering services that he knew were not covered. In other words,
Smith “ha[d] no reasonable expectation or entitlement to be paid on a bad claim, that is a
claim not covered under the Act.” /d.

“7 Under Smith's description of property interests, Family Rehab has a legitimate claim of
entitlement to the funds for services rendered. The Fifth Circuit held that, “[t]he benefit
created by Medicare's statutory and regulatory scheme is not the waiver of liability or the
waiver of liability presumption; the benefit created is the payment of necessary expenses
for certain covered medical expenses.” /d. at 172. in fact, the Court found relevant that
“[t]he revocation of plaintiffs’ WOL presumption does not automatically result in the loss of
any claims for services covered under the Act.” /d. Also relevant was that Smith would not
be denied payment on claims despite the revocation of the presumption. /d. In our case,
Family Rehab is seeking payment for medical services it rendered. Due to the backlog, the
current Medicare Appeals system would deprive Family Rehab of funds permanently,
because Family Rehab would cease to exist after the seizure of the money through
recoupment. And, most importantly, there is no allegation that Family Rehab knew these
services were not covered or was attempting to commit fraud. But Cf. Pers. Care Prods.,
Inc., 635 F.3d at 159 (holding that a provider did not have a property interest in the
withholding of present reimbursement claims while past claims were under investigation for
fraud — provided the withholding was authorized by statute). Azar wants the Court to accept
the assertion that the claims are “bad” despite the exact challenge revolving around
whether Family Rehab received adequate process in arriving at that conclusion. Absent
fraud, the Court is not persuaded to agree. Because there is more than a unilateral
expectation of payment and Family Rehab is not accused of fraud, the Court joins our sister
courts in finding that a property interest in Medicare payments exists. See Adams EMS, Inc.
v. Azar, 2018 WL 5264244, at “10 (S.D. Tex. Oct. 23, 2018) (‘Adams has a property
interest in receiving and retaining the Medicare payments it has earned.”); ed-Cert Home
Care, LLC v. Azar, No. 3:18-CV-2372-G, 365 F. Supp. 3d 742, 751 (N.D. Tex. 2019)(Fish,
J.) “(Precedent makes clear that Med-Cert has a valid property interest in receiving
Medicare payments for services rendered.”).

Because the sizable recoupment would put Family Rehab out of business, there is an
elevated interest that the Court must consider. Whether a party has received adequate
process is a flexible inquiry that depends on the circumstances. Morrissey, 408 U.S. at 484
(‘{(D]ue process is flexible and calls for such procedural protections as the particular
situation demands.”); Jones v. Louisiana Bd. of Sup'rs of Univ. of Louisiana Sys., 809 F.3d
231, 236 (Sth Cir. 2015)(“The type of hearing necessary—the process due—is a function of
the context of the individual case.”); Keough v. Tate, 748 F.2d 1077, 1081 (Sth Cir. 1984)
(‘The sufficiency of procedures employed in any particular situation must be judged in the
light of the parties, the subject matter and the circumstances involved.”). Due to the
magnitude of the attempted recoupment, Family Rehab is virtually guaranteed to go out of
business. See PI.’s Mot. Summ. J., ECF No. 80, at 32-33 (documenting the substantial
harm that occurred during the seven months of recoupment). Depriving Family Rehab of its
existence would essentially be a greater deprivation of property (the business) that would
result from the narrower deprivation of property such as withheld payments.

On top of the magnitude of the private interest, the delay in time similarly elevates the
impact on Family Rehab. “The possible length of wrongful deprivation of ... benefits (also) is
an important factor in assessing the impact of official action on the private interests.”
Eldridge, 424 U.S. at 341 (citation omitted). In that case, the delay between the cutoff of
benefits and a final decision after hearing was greater than one year. /d. Here, the wait time
for an ALJ hearing is projected between three and five years at the outset. While Family
Rehab would go out of business in mere months were recoupment to begin, the draconian
backlog emphasizes the insufficiency of the process for a provider in Family Rehab’s
position. Because Family Rehab had a reasonable expectation of payment and is not facing
allegations of fraud, the Court finds that Family Rehab has a valid property interest in

6/11
9/30/2020

https://1.next.westlaw.com/Document/I7e192390384f11eaac0ee4466ee5 1240/View/FullText.html?navigationPath=Search%2Fv1%2Fresults%2Fnavi...

Case 7:20-cv-00217 DocumértiSRehaptifetignoine rofen Seren | Pes Page 85 of 147

receiving Medicare payments. The Court also finds that the relevant circumstances,
including the fact that Family Rehab would go out of business, call for elevated safeguards.
Cf. Jones, 809 F.3d at 236 (citing Babin v. Breaux, 587 Fed. Appx. 105, 110 (5th Cir. 2014)
(per curiam)) (“To determine the requisite process, a court must analyze the “interests at
stake in a given case.”). The interest in the Medicare payments, combined with the
collateral effects of withholding such payments, combine to establish a significant private
interest that will be affected by the official action.

ll. OMHA statistics show that there is a substantial risk of erroneous deprivation ifa
provider is denied an ALJ hearing

*8 Because of the high rate at which lower administrative decisions are fully overturned,
denying Family Rehab an ALJ hearing creates a substantial risk of erroneous deprivation.
Under the second Mathews factor, the Court must examine whether the processes provided
by Azar are likely to provide the truth. “The second factor focuses upon the procedures
provided and the possibility of error.” Supreme Home Health Servs., Inc., 380 F. Supp. 3d at
557. The nature of a due process hearing is shaped by the “risk of error inherent in the truth
finding process as applied to the generality of cases, not the rare exceptions.” Mathews,
424 U.S, at 344, “[A]ny inquiry under the second Eldridge heading must necessarily be very
fact-specific.... [A] slight modification of the facts, suddenly ‘smack[s] ... of administrative
tyranny.’ ” Cont’ Air Lines, inc. v. Dole, 784 F.2d 1245, 1248 (5th Cir. 1986). Here, the risk
of erroneous deprivation is quantified in statistics provided by OMHA. See OMHA Decision
Statistics, HHS (Oct. 31, 2019, 12:00 PM),
https:/Awww.hhs.gov/about/agencies/omha/about/current-workload/decision-
statistics/index.html.

OMHA provides a chart that documents the rate at which providers received a fully
favorable, partially favorable, or unfavorable decision and which cases were dismissed
outright. fd. As Family Rehab points out, a correct analysis would examine the rulings that
reached the merits because they speak to the accuracy of the QIC, as opposed to the
failure of a provider to comply with procedures on appeal. For Fiscal Year 2017, 39.9% of
the cases decided by the ALJs on the merits were fully favorable to providers. /d. For Fiscal
Year 2018, that number increased to 44% fully favorable decisions. /d. For Fiscal Year
2019, the number decreased to 38.8%. /d. On a similar inquiry, Justice Douglas noted that
a 25% reversal rate was “not insignificant.” Arneti, 416 U.S. at 219 (Douglas, J.,
dissenting). The Court is not inclined to attach a number to a due process inquiry that is
inherently “flexible.” Cf. Morrissey, 408 U.S. at 481, But when the statistics show that full
reversals are occurring at a clip of 38% to 44%, the Court finds that the risk of erroneous
deprivation arising from the pre-ALJ proceedings is substantial.

Azar’s rebuttals to the OMHA data are unconvincing. In response to Family Rehab’s
statistical assertions arising from OMHA's data, Azar instead criticizes the 60-72% rate
cited by the Court in its preliminary injunction order. Azar claims that those rates depend on
data that is misleading and outdated. Because Family Rehab has provided current data
directly from OMHA itself, the Court does not depend on the previous data in reaching its
conclusion. In response to the data currently on OMHA's website, Azar points the Court to
Mathews, where the Supreme Court upheld the sufficiency of a process even though it
resulted in a 58.6% reversal rate. Mathews, 424 U.S. at 346. Azar aptly points out that the
Supreme Court cautioned against reliance on bare statistics. See id. This extends to the
bare comparison as well. Here, the impact on the private interest is substantially greater
than that on the government's interest. Because the relative interests do not align with
those weighed in Mathews, the Court is not persuaded that the “bare statistics” of that case
control here. Because of the high rate at which QICs are being fully overturned by ALJs, the
current process creates a substantial risk of erroneous deprivation.

The probable value of the “additional” safeguard in providing an ALJ hearing is apparent.
The accuracy of a determination can be safeguarded by the sorts of procedural protections
traditionally imposed under the Due Process Clause. See Bd. of Curators of Univ. of
Missouri v. Horowitz, 435 U.S. 78, 95 n 5. (1978). Here, the ALJ is the only opportunity for
Family Rehab to receive a de novo review and compile a full record prior to escalation.
Compare 42 C.F.R. § 405.1000(d) (“The ALJ or attorney adjudicator conducts a de novo
review.”) with 42 U.S.C. § 1395ff(a)(3)(A); § 1395if(c), (g) (outlining the “redetermination”
and “reconsideration” stages without any reference to de novo standard). Azar asserts in
response that plaintiff has already received two levels of de novo review prior to any
recoupment. Under the statutory construction canon expressio unius est exclusio alterius
(the express mention of one thing excludes all others), Congress does not mandate de
novo review prior to the ALJ hearing and there is nothing other than Azar’s assertion to

7/14
9/30/2020

https://1.next.westlaw.com/Document/I7e192390384f1 1 eaac0ee4466ee51240/View/FullText.himl?navigationPath=Search%2Fv1%2Fresults%2Fnavi...

Case 7:20-cv-00217 Documéprt'gRehabiiiaiendpe-yoyerny Serer! Pes Page 86 of 147

demonstrate de novo reviews are occurring at the QIC stage. Neither the relevant statute
nor the record support Azar’s assertion.

*9 There is not a violation of due process merely because the government violated the
statute by failing to provide a hearing within 90 days, but the inclusion of the ALJ is the
congressionally-sanctioned step that decreases the risk of erroneous deprivation. Azar also
curiously raises the argument that, even if the ALJ hearing occurred, the ALJ lacks
subpoena power and therefore cannot require the decision makers to participate. If
anything, this speaks further to the unfairness of the process available to a provider. The
government wins under that theory because the government were never going to provide
due process even if there was a hearing. What an argument.

Escalation does not remedy the foible created by the preclusion of the ALJ. The Court must
similarly examine the probable value of escalation in ascertaining the truth. See Mathews,
424 U.S. at 335. Azar argues that escalation, which would have been available to Family
Rehab 90 days after the filing of its request for an ALJ hearing, decreases the risk
associated with the substantial error rates of QICs by providing an alternative avenue of
review. If escalation decreased the risk of erroneous deprivation, then Family Rehab’s
procedural due process claim would be undermined. Because the Council relies on the
same record that is being overturned at a substantial rate, the Court is not persuaded that
escalation cures the procedural ill. It is true that the Council conducts a de novo review. 42
U.S.C. § 1395if (‘T]he Departmental Appeals Board shall review the case de novo.”). This
does not cure the fact that the Council defers to the QIC’s fact finding in all but the
“extraordinary” occasions. OMHA Medicare Appellant Forum Presentation (Feb. 12, 2014),
available at https:/Awww.hhs.gov/sites/default/fles/omha/OMHA% 20Medicare%
20Appellant% 20F orum/omha_medicare_appellant_forum_presentations.pdf.

The Court is not alone in finding that escalation is an insufficient remedy. In response to the
escalation rebuttal, Senior Judge Fish held that “[bJecause escalation would not guarantee
a hearing with the opportunity to cross examine witnesses, the court finds that escalation
does not provide the same procedural safeguards offered by an ALJ appeal.” Med-Cert
Home Care, LLC, 365 F. Supp. 3d at 753. The Southern District of Texas concluded the
same. See Adams EMS, Inc., 2018 WL 5264244, at *10 (‘[Escalation] does not adequately
protect the procedural safeguards the statute provides the appealing party.”). Nor is the
elevation to District Court a remedy because of the deference required to administrative
rulings. See Superior Home Health Services, LLC, 2018 WL 3717121, at *3 (W.D. Tex.
Aug. 3, 2018) (applying the Administrative Procedure Act's arbitrary and capricious
standard, which is deferential to administrative proceedings, when reviewing the Council's
overpaymeni determination); Med-Cert Home Care, LLC, 365 F. Supp. 3d at 754 (a district
court's review of a QIC's decision is more deferential [than the ALJ’s review].”). The Fourth
Circuit’s recent holding that escalation was sufficient is distinguishable on two grounds. See
Accident, Injury, & Rehabilitation v. Azar, 943 F.3d 195, 204 (4th Cir. Nov. 21, 2019)
(holding that the District Court's emphasis on the ALJ hearing “relies on a faulty
understanding of the relative benefits of an ALJ hearing and judicial review.”). First, this
Court has already found that the escalation process does not adequately protect Family
Rehab’s due process rights. Family Rehab., Inc., 2018 WL 3155911, at *5—*6. Second, the
interest of the plaintiff in Accident, Injury, & Rehab was not elevated to that of Family Rehab
—as demonstrated by its ability to withstand recoupment losses for 2 years. Accident,
Injury, & Rehabilitation, 943 F.3d at 199. The fact that Family Rehab would be forced to
close its doors long before receiving a hearing controls the analysis. Whether it be the
impartiality of the ALJ or the opportunity to flesh out the record, the statistics show that the
ALJ hearing is critical to decreasing the risk of erroneous deprivation. Because escalation
requires a provider to give up its right to the ALJ hearing and permits the Council to rely
solely on the QIC record, the Court sides with our sister courts in finding that escalation is
an insufficient remedy against the risk of erroneous deprivation.

Ill. Azar’s interest in efficient administration and preserving the Medicare fund is not
substantially harmed by delaying recoupment

“10 Azar’s interest in protecting the Medicare fund and ensuring its efficient administration
is undercut by the lack of any substantial threat arising from delayed recoupment. The third
Mathews factor weighs the “fiscal and administrative burdens that the additional or
substitute procedural requirement would entail.” Jones, 809 F.3d at 238 (citing Mathews,
424 U.S. at 335). The requisite amount of process due decreases with the increased
government's interest. Here, Azar argues that he has an interest in protecting the Medicare
fund and administering it efficiently. The Court acknowledges that Azar’s interest is valid.
See Mathews at 424 U.S. at 348 (“T]he Government's interest, and hence that of the
public, in conserving scarce fiscal and administrative resources is a factor that must be

 

8/11
9/30/2020

https://4.next.westlaw.com/Document/I7e192390384f11eaac0ee4466ee5 1240/View/FullText.html?navigationPath=Search%2Fv1%2Fresults%2Fnavi...

Case 7:20-cv-00217 Documéar'eAenpitetg oc 2oje2/Zesea IPRS Page 87 of 147

weighed.); Supreme Home Health Servs., Inc., 380 F. Supp. 3d at 557 (“The costs of
making continued payments for an additional three to five years to hundreds of thousands
of providers that have been determined by multiple independent reviews to have been
overpaid, with little hope of later recovering the overpayment, would likewise be
enormous.”). These cases, however, support the notion that the government should not be
barred from collecting where recoupment would not substantially disrupt the provider’s
operations or threaten its existence. See Supreme Home Health Servs., Inc., 380 F. Supp.
3d at 557 (refusing to engage the “going out of business” argument because plaintiff had
enrolled in the payment plan and successfully managed for years prior to filing suit).
Because recoupment would shut Family Rehab down prior to a hearing (ironically, this
threat arises from inefficient administration), Family Rehab’s interest is greater than that
involved in a typical claim dispute. Azar argues that his interest is elevated because an
injunction would harm his ability to recoup if the ALJ affirms the QiC. This argument is
circular. There is nothing in the record to show that Family Rehab was a failing business
prior to the initial recoupment. While Family Rehab did lose operating capacity because of
the initial recoupment, it has slowly rebuilt and resumed operations. To say that delaying
recoupment will increase the risk that Family Rehab shuts down when recoupment seems
to be the only substantial threat to its existence is nonsensical. Furthermore, Medicare debt
is not dischargeable in bankruptcy. Med-Cert Home Care, LLC, 365 F. Supp. 3d at 754.
Because the threat of failing to collect is not substantial, the government's interest in
efficient administration and preservation of the Medicare fund is not substantially
threatened by delayed recoupment.

IV. Eamily Rehab has established a violation of procedural due process
Weighing the Mathews factors together, the Court finds that Azar has violated Family
Rehab’s right to due process by proceeding with recoupment that denies any real chance at
an appeal in an ALJ hearing. Family Rehab has demonstrated that the current process
would deprive it of both its property interest in Medicare payments and its existence
generally. Family Rehab has also demonstrated that the error rates of the QiCs are
substantial and that those errors are not remedied by escalation. Azar has failed to
demonstrate that the government's interest in efficient administration and preservation of
the fund would suffer significant harm by delaying collection until the ALJ renders a
decision. Because the significant private interest combined with the high risk of erroneous
deprivation outweighs the impact on the government's interest, the factors lead the Court to
find the current process insufficient. Having found success on the merits, the Court turns to
the remaining elements necessary for a permanent injunction.

 

B. Failure to Grant the Injunction Will Result in lrreparable Injury
*17 Because going out of business is debilitating and permanent, Family Rehab will suffer
an irreparable injury if the Court does not grant the permanent injunction. To receive a
permanent injunction, Family Rehab must demonstrate that the failure to grant the
injunction will result in irreparable injury. United Motorcoach Ass'n, Inc., 851 F.3d at 49.
Going out of business is an irreparable injury. Family Rehab., Inc., 886 F.3d at 504 (“The
combined threats of going out of business and disruption to Medicare patients are sufficient
for irreparable injury.”); Adams EMS, Inc., 2018 WL 5264244, at *10 (citing MaxMed
Healthcare, Inc. v. Burwell, 2015 WL 1310567, at *3 (W.D. Tex. Mar. 23, 2015))("In the
Medicare withholding context, going out of business can be sufficient evidence of
irreparable injury.”). Family Rehab has demonstrated that the failure to enjoin Azar would
cause it to go out of business. Prior to the first round of recoupment, Family Rehab had 44
employees and provided services to 289 patients. Pi.’s Mot. Summ. J., ECF No. 80, at 32.
In the few months of recoupment that occurred before this Court granted a preliminary
injunction, Family Rehab lost 94.7% of its revenue and cease providing service to all but 8
of its patients. /d. While Family Rehab has been able to rebuild in the months following the
injunction, there is no dispute that full recoupment would cause Family Rehab to close its
doors.

The payment plan option does not nullify the risk of irreparable injury. Azar asserts that the
damage suffered by Family Rehab does not constitute irreparable injury because it can
allegedly enter the payment plan and stay afloat. Azar argues that Family Rehab cannot
claim an injury that is allegedly self-inflicted because it chose not to adopt a payment plan
of some sort. This argument fails for two reasons. First, the payment plan would need to
extend decades to keep it from substantially harming Family Rehab’s operations. See TRO
Hr'g Tr., Doc. No. 21, 16-17. Considering that Family Rehab is not guaranteed a hearing
within five years, enrollment in the payment plan could just be a prolonged termination.
Second, Azar’s argument that the “self-inflicted” injury bars relief is based on a double-
standard. Azar is quick to point out that his failure to comply with the statute has no place in
the Court's analysis but, in the same breath, argues that Family Rehab is barred from relief

9/11
9/30/2020

https://1 .next.westlaw.com/Document/I7e192390384f11eaacdee4466ee51 240/View/FullText.html?navigationPath=Search%2Fv1%2Fresults%2Fnav...

Case 7:20-cv-00217 Documéarigy.Rehabittatignolac-ropern) Seren | ety Page 88 of 147

because it did not pursue an optional program under the statute. Azar is attempting to

“have it both ways” by exempting the agency from compliance while seeking to penalize
Family Rehab for not electing one option provided by the statute. “We must ‘be especially
sensitive’ to irreparable injury where the Government seeks to require claimants to exhaust
administrative remedies merely to enable them to receive the [rights] they should have

been afforded in the first place.” Family Rehab., inc., 886 F.3d at 504 (citing Bowen, 476
U.S. 467, 484 (1986)). Because going out of business is permanent and the payment plan
does not provide a viable solution, Family Rehab will face irreparable harm if the injunction
is not granted.

C. The Injury to Family Rehab Outweighs the Injury to Azar
Going out of business outweighs the burden of delayed recoupment. The third element the
Court must consider in its permanent injunction analysis is whether “the injury [to the
seeking party] outweighs any damage that the injunction will cause the opposing party.”
United Motorcoach Ass'n, inc., 851 F.3d at 493. Going out of business is irreparable and
severe. Adarns EMS, Inc., 2018 WL 5264244, at “11. The harm to Azar is minimal because
he can recoup the funds if an ALJ rules in his favor. See id. Because the injury to Family
Rehab would outweigh the injury to Azar, Family Rehab has satisfied this element of the
permanent injunction inquiry.

D. The Injunction Does Not Disserve Public Interest
Because Family Rehab provides quality healthcare in a rural area and there is no harm to
the public created by a grant, an injunction would not disserve the public interest. Our initial
pass at this stands true.

“The quality of healthcare service Family Rehab provides to patients is not at issue, only
the reimbursements for those services. No public interest would be adversely affected by
granting the [ injunction. If anything, the public would benefit from continued access to
Family Rehab’s home healthcare services.” Family Rehab., Inc., 2018 WL 3155911, at
*7,

*42 Azar argues that this element fails because patient care would not be affected by
Family Rehab’s closure and granting the injunction would have “harmful consequences” to
the government. This argument is a reiteration of the “weighing injuries” prong and does not
provide any argument past the bare assertion about patient care. it is undisputed that
Family Rehab is in a relatively rural area. There is nothing on the record past bare
assertions that Family Rehab’s patients would be able to find replacement healthcare
without going to great lengths. The Court reiterates its finding that the injunction does not
disserve the public interest.

E. Family Rehab is Entitled to a Permanent Injunction
After reviewing the arguments of both parties, the Court concludes that Family Rehab is
entitled to a permanent injunction. Family Rehab achieved success on the merits of the
underlying procedural due process claim because the Mathews factors weigh heavily in its
favor. The Court’s failure to grant an injunction will result in Family Rehab being put out of
business, which is an irreparable injury. The burden on Azar is, at most, a delay in
recoupment, which is outweighed by the door-closing impact on Family Rehab. The public
interest is not disserved by permitting a quality healthcare provider to continue to provide
service while it awaits a fair opportunity to test the merits of recoupment. Because Family
Rehab satisfied the four-part test, the Court finds that an injunction is the appropriate
remedy. See United Motorcoach Ass'n, Inc., 851 F.3d at 492-93.

F. Family Rehab’s Ultra Vires Claim
Family Rehab has not stated a viable ultra vires claim. An ultra vires action is appropriate
where the government actor is “not doing the business which the sovereign has
empowered him to do or he is doing it in a way which the sovereign has forbidden.” Larson
v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 689 (1949). Here, Azar is permitted
by the statute to begin recoupment after the reconsideration stage. The real ultra vires
question is whether the government can recoup once Family Rehab has not received the
ALJ hearing after 90 days. This is where escalation does sanction the right to collect while
waiting. Complying with the statute does not mean Azar has satisfied Family Rehab’s
procedural due process rights. See Section IIl.A., supra (explaining that procedural due
process is a constitutional, not statutory, inquiry). Complying with the statute does mean
that Family Rehab has no viable ultra vires claim. Because Family Rehab has no grounds
for an ultra vires claim, the Court GRANTS Azar’s Motion for Summary Judgment as to the
ultra vires claim.

G. Mandamus

10/11
9/30/2020

Westlaw. © 2020 Thomson Reuters = Privacy Statement

https://1 .next.westlaw.com/Document/l7e192390384f11 eaacdee4466ee5 1240/View/FullText.html?navigationPath=Search%2Fv1%2Fresults%2Fnav...

Case 7:20-cv-00217 Documért'SRehaplijeiqnoine 107e2 / Saree PRED Page 89 of 147

Family Rehab has not established a right to mandamus relief. The Fifth Circuit expressly
heid that mandamus is not appropriate where the relief is injunctive in nature. Family
Rehab., Inc., 886 F.3d at 506, Family Rehab filed an Amended Complaint (Doc. No. 27)
requesting a mandamus that orders the ALJ to provide a hearing within 90 days of the
order. “Mandamus may only issue when (1) the plaintiff has a clear right to relief, (2) the
defendant has a clear duty to act, and (3) no other adequate remedy exists.” Wolcott v.
Sebelius, 635 F.3d 757, 768 (5th Cir. 2011). Because Family Rehab’s requested relief is
that the Court prevent Azar from recouping prior to providing an ALJ hearing, an injunction
will provide the necessary relief. Because another adequate remedy exists, Family Rehab's
mandamus petition fails and the Court must GRANT Azar's Motion for Summary Judgment
on the mandamus issue.

IV. Conclusion
Family Rehab has been put to the task of Sisyphus but, adding to his task, Sisyphus dies
before he can reach the top of the hill for a chance at an appeal. Family Rehab is entitled to
a permanent injunction. Because the ALJ stage is critical in decreasing the risk of
erroneous deprivation and the impact on Family Rehab’s private interest is substantially
greater than that on Azar, precluding Family Rehab from such a hearing before recoupment
begins violates its right to procedural due process. Because going out of business is a
severe and irreparable harm, the second and third elements of a permanent injunction are
satisfied. Because Family Rehab provides quality healthcare in a rural area, the public
interest will not be disserved by the injunction. Family Rehab has carried its burden; the
Court GRANTS Family Rehab’s Motion for Summary Judgment on its Application for
Permanent Injunction and DENIES Azar’s Motion for Summary Judgment on the procedural
due process issue. The backlog of appeals does not protect the government actor when it
violates the procedural due process of the other side.

“13 Because Family Rehab has not demonstrated that it can sustain an ultra vires action or
is entitled to mandamus, Azar's Motion for Summary Judgment is GRANTED as to those
two claims. Azar is enjoined from recouping any payment from Family Rehab until it has
provided the ALJ hearing.

SO ORDERED.
All Citations

Slip Copy, 2020 WL 230615, Med & Med GD (CCH) P 306,695

 

End of © 2020 Thomson Reuters. No claim to original U.S, Government Works.
Document

Accessibility Supplier Terms ContactUs 1-800-REF-ATTY (1-800-733-2888) Improve Westlaw THOMSON REUTERS

11/11
9/30/2020 Case 7:20-cv-00217 DocuméatigRehapiijaiqnore yOKe2/ SE! PRG Page 90 of 147

 

SELECTED TOPICS
Order Clarified by , N.D.Tex., | October 30, 2018 Preliminary and Interlocutory Injunctions
SS Purposes of Irreparable Harm Element of
Preliminary Injunction Test
2018 WL 3155911 ¥

Family Rehabilitation, Inc. v. Azar Secondary Sources
United States District Court, N.D. Texas, Dallas Division. June 28,2018 Not Reported in Fed. Supp. 2018 WL 3155911 Med & Med GD ($045 SP6- 32h AGS Por GRattg or

FAMILY REHABILITATION, INC., d/b/a Family Care Texas, d/b/a
Angels Care Home Health, Plaintiff,
Vv.
Alex M. AZAR, II, Secretary of the United States Department of Health
and Human Services; and Seema Verma, Administrator for the Centers
for Medicare and Medicaid Services, Defendants.

Civil Action No. 3:17-CV-3008-K.
Signed 06/28/2018

Attorneys and Law Firms

Wes Loegering, James Alphonso Cox, Jones Day, Dallas, TX, Laura A. Bunten, Rebekah
N. Plowman, Jones Day, Atlanta, GA, for Plaintiff.

Brian Walters Stoltz, U.S. Attorney's Office, Dallas, TX, Nicholas Cartier, Department of
Justice, Washington, DC, for Defendanis.

MEMORANDUM OPINION AND ORDER
ED KINKEADE, UNITED STATES DISTRICT JUDGE

*4 Before the Court is Plaintiff Family Rehabilitation, Inc.’s Verified Amended Complaint
(Doc. No. 27) and Motion for Temporary Restraining Order and Preliminary Injunction (Doc.
No, 34). The Court has carefully considered the motion, the response, the reply, the amicus
curiae brief in support of the motion, the parties’ arguments at the preliminary injunction
hearing before the Court on June 26, 2018, and the law. Because Plaintiff Family
Rehabilitation, Inc., has demonstrated a likelihood of success on the merits of its procedural
due process claim and irreparable harm, the Court GRANTS the motion for preliminary
injunction.

|. Factual and Procedural Background
Plaintiff Family Rehabilitation, Inc. (“Family Rehab’) is a Medicare-certified home health
agency in Waxahachie, Texas, that, until recently, provided medical services to 289 patients
in their homes, assisted living facilities, and retirement communities. Family Rehab
employed over 40 nurses and staff. Defendants Alex M. Azar, Il, Secretary of the United
States Department of Health and Human Services and Seema Verma, Administrator for the
Centers for Medicare and Medicaid Services (“Defendants” or “CMS”) allege further
investigation indicates Family Rehab is associated with and managed by AngMar Medical
Holdings, Inc., which also manages other home health agencies in eight states.
Reimbursements from CMS for medical services provided to Medicare beneficiaries made
up approximately 94% of Family Rehab’s revenue stream. A post-payment review process
by a third-party contractor determined CMS overpaid Family Rehab for services. Based on
that determination, CMS informed Family Rehab it owed over $7.5 million in
overpayments.

A. An Overview of the Medicare Payment System, Post-Payment Review, and the
Appeals Process
Under the Medicare program enacted in 1965 under Title XVII of the Social Security Act,
the Medicare program reimburses Medicare providers with payments for covered claims. 42
U.S.C. § 1395 ef seg. CMS, acting as the administrator of the Medicare program, contracts
with Medicare Administrative Contractors (“MACs”) to process and make payments on

Denying a Preliminary Injunction—
irreparable Harm

411A Fed. Prac. & Proc. Civ. § 2948.1 (3d ed.)

..Perhaps the single most important
prerequisite for the issuance of a preliminary
injunction is a demonstration that if it is not
granted the applicant is likely to suffer
irreparable harm before a deci...

§ 11:67. Kimberly-Clark Worldwide,
Inc. v. First Quality Baby Products,
LLC

4 Federal Circuit Patent Case Digests §
11:67

..Preliminary Injunction. [A combined petition
for panel rehearing and rehearing en banc
was filed by and a response thereto was
invited by the court. The petition for rehearing
was referred to the panel...

§ 23:46. Injunctions—Preliminary
injunctions

6 Cailmann on Unfair Comp., Tr. & Mono. §
23:46 (4th Ed.)

..In unfair competition cases a temporary
restraining order or preliminary
injunctionissued pendente lite (i.e., prior to
the final hearing on the merits)is of special
importance. As one court said: “If ...

See More Secondary Sources

Briefs

Brief in Opposition to Petition for Writ
of Certiorari

2000 WL 34000451

THE PITT NEWS, Petitioner, v. D. Michael
FISHER, Major Francis Koscelnak, and John
E, Jones, ill, Respondents.

Supreme Court of the United States

Dec. 15, 2000

..FN* Counsel of Record 1.This petition
arises out of petitioner's efforts to
preliminarily enjoin the respondents from
enforcing a statute against others, pending
petitioner's challenge to its constitut...

JOINT APPENDIX, VOL. Il

2016 WL 4659055

UNITED STATES OF AMERICA, et al.,
Petitioners, v. STATE OF TEXAS, et al.
Supreme Court of the United States
Mar. 01, 2016

..U.S. Department of Homeland Security
U.S. Citizenship and Immigration Services
Office of the Director (MS 2000) Washington,
DC 20529-2000 [SEAL OMITTED] U.S.
Citizenship and Immigration Services [Oct. ...

Brief for the Respondents in

EXHIBIT

       

hitps://1.next.westlaw.com/Document/Ide7996607b5f11e88163¢e57c1f40e5c7/View/FullText.hitml?navigationPath=Search%2Fv1 %2Fresults%2Fnaviga... 1/7
9/30/2020

https://1.next.westlaw.com/Document/Ide7996607b5f11 e881e3e57c1f40e5c7/View/FullText.htmi?navigationPath=Search%2Fv1%2Fresults%2F naviga...

Case 7:20-cv-00217 Documéart'9Rehaptijatigng pe Ox) Serqp| WRG
claims. See 42 U.S.C. §§ 1395u(a), 1395kk-1(a), 1395dd. While MACs typically pay the
Medicare claims up front, the payments may later be subject to substantive review. MACs
submit some claims for post-payment review, at which point a third party contractor audits
the MACs decision to pay the claims and often reverses the MAC’s decision.

Zone Program Integrity Contractor (“ZPIC”) is a particular type of third-party contractor that
performs post-payment reviews. ZPICs identify cases of suspected fraud, investigate them,
and take action to recoup any Medicare payments that were improperly paid out. ZPICs
generally use statistical sampling to calculate an estimated amount of overpayments, which
Family Rehab alleges often results in a large overpayment amount derived from a
relatively small number of claims. Defendants allege similar “[s]tatistical sampling has been
used by the Medicare program since 1972 as an accepted method of estimating Medicare
overpayments....” Doc. No. 36 at 5-6. ZPICs are paid on a contractual basis and have the
opportunity to earn all or part of an “award fee” based on CMS’s evaluation of the ZPIC’s
performance. CMS determines whether to extend a ZPIC’s contract based on its evaluation
of the ZPIC's performance. Family Rehab alleges that this contract and payment structure
incentivizes ZPICs to overturn the MAC’s original payment decisions. Family Rehab
alleges ZPICs' claim denials were overturned on appeal 72% of the time in the first quarter
af 2013. See Doc. No. 28 at 7.

*2 A healthcare agency can appeal post-payment claim denials through a four-level
administrative appeals process before seeking judicial review. See 42 U.S.C. § 1395ff.

First, a MAC reviews the denied claim for redetermination and is required to issue its
decision within 60 days of receiving the request for review. /d. at § 1395ff(a)(3).

Second, the healthcare agency can appeal the MAC’s redetermination to a Qualified
Independent Contractor (“QIC”) within 180 days of receiving the redetermination decision.
id. at § 1395ff(c). The QIC is statutorily required to issue its decision within 60 days of its
receipt of the reconsideration request. /d.

Third, the healthcare agency can appeal the QiC reconsideration decision within 60 days of
receiving the decision by requesting a hearing before an ALJ. /d. at § 1395ff(d)(1)(A). The
statute requires the ALJ to hold the requested hearing and render its decision within 90

days of the request for hearing. /d. Family Rehab alleges ALJs grant relief to healthcare
providers and find against ZPICs in 60% to 72% of cases. If an ALJ does not hear the case
and render a decision within the required 90 day period, the healthcare agency may
escalaie its appeal to the fourth level of review before the Medical Appeals Council, using
the record established in the previous levels of review. /d. at § 1395ff(d)(3)(A). The Appeals
Council must render a decision or remand the case within 180 days of a timely review
request. 42 C.F.R. § 405.1100(d).

Fourth, within 60 days of an ALJ decision, a dissatisfied party may appeal its claim to the
Medicare Appeals Council (“Appeals Council”) within the Health and Human Services
Departmental Appeals Board. 42 U.S.C. § 1395(d)(2). The independent council must
render a decision or remand the case to the ALJ within 90 day of the request for review. /d.

Finally, if a party is still dissatisfied, the party may request judicial review in federal district
court.

During the first two levels of the review process, healthcare agencies can avoid recoupment
by requesting appeals within specified time frames. 42 U.S.C. § 1395ddd(f)(2). However,
the statute does not provide a way to avoid recoupment during the third or fourth levels of
the review process. /d. Thus, CMS has the discretionary authority to recoup the alleged
overpayment while the appeal is pending before an ALJ. /d.

“[T]here is a massive backlog in Medicare appeals.” Family Rehab., Inc. v. Azar, 886 F.3d
496, 498 (5th Cir. 2018). Family Rehab alleges that as of September 1, 2017, there were
595,000 outstanding claims for adjudication. Family Rehab contends that its appeal will not
be heard by an ALJ for three to five years.

B. CMS’s Post-Payment Review of Family Rehab’s Services and the Resulting

Appeal
in 2016, a ZPIC began the post-payment review process for some of Family Rehab’s
services by reviewing 43 claims. ZPIC found Family Rehab was not entitled to receive
payment for certain services, amounting to $124,107.53 in overpayments. ZPIC then used
an allegedly unproven extrapolation method based on those 43 claims to find CMS had
overpaid Family Rehab roughly $7.8 million. On January 27, 2017, the MAC issued an
Overpayment Demand Letter for $7,885,803.23 based on the ZPIC’s determination. Family

Page 91 of 147

this case. The opinion of the court of appeals
(Pet. App. ta-9a) is not published in the
Federal Reporter but is repri...

See More Briefs

Trial Court Documents

AT&T OPERATIONS, INC., v. Stephen
J. BYE.

2006 WL 4401682

AT&T OPERATIONS, ING., v. Stephen J.
BYE.

District Court of Texas.

Sep. 08, 2006

..On August 31, 2006 and on September 5,
2006, the Court considered Plaintiff, AT&T
Operations, Inc.'s (‘AT&T”), Application for
Temporary Injunction (the “Application’).
AT&T appeared by and through its...

Federal Land Bank Ass'n of South
Alabama, FLSA v. H & H Worldwide
Financial Services, Inc.

2007 WL 4455206

FEDERAL LAND BANK ASS'N OF SOUTH
ALABAMA, FLSA, Plaintiff, v. H & H
WORLDWIDE FINANCIAL SERVICES, INC.,
Tri-Star Financial, Inc., and Southwest
Securities, Inc., Defendants.

District Court of Texas.

July 12, 2007

..On this date the Court considered the
verified Application of Plaintiff, Federal Land
Bank Association of South Alabama, FLSA
{the “Bank’), for a Temporary Restraining
Order (the “Application”). The Ba...

Bookman v. Prince

2007 WL 4081014

Ronald BOOKMAN and 7303 Entertainment,
LLC, Piaintiffs, v. James PRINCE, RAP-A-
LOT 2K Records, Inc., and Nicholas Brown,
Defendants.

District Court of Texas.

Apr. 12, 2007

...On this day came to be heard Plaintiffs’
Request for Injunctive Relief, and the Court,
having reviewed the pleadings and motions
on file in this cause, is of the opinion that the
Request for Injunctive...

See More Trial Court Documents

2/7
9/30/2020

https://1.next.westiaw.com/Document/Ide7996607b5f11e881e3e57c1f40e5c7/View/FullText.html?navigation Path=Search%2Fv1%2Fresults%2Fnaviga...

Case 7:20-cv-00217 DocuméanilRehapiltatidnoine VOX? / Zen! We Page 92 of 147

Rehab timely requested a redetermination of the denial of the claims at issue. When the
MAC only slightly decreased the amount owed in overpayments, Family Rehab timely
appeated the MAC's redetermination to the QIC. The QIC affirmed all but one of the ciaims
it reviewed. On September 27, 2017, Family Rehab received a final Overpayment Demand
Letter for the amount of $7,622,122.31. Throughout this process Family Rehab never
requested a repayment plan because it alleges such plan would still require too high a
monthly payment to be feasible.

*3 On October 24, 2017, Family Rehab timely requested an ALJ hearing of the individual
claim denials and the statistical methodology the ZPIC used to calculate the alleged
overpayments. As of the date of this opinion eight months later, no hearing has occurred
and no hearing has even been set despite the statutory requirement that a hearing before
an ALJ occur within 90 days of the request. On November 1, 2017, CMS began recouping
the alleged $7.5 million in overpayments by withholding Medicare reimbursements to
Family Rehab. Prior to the recoupment, Family Rehab relied on Medicare reimbursements
for approximately 88% to 94% of Family Rehab’s revenues. Since recoupment, Family
Rehab has been forced to lay off 39 employees (89% of its staff) and to terminate
healthcare services for 281 of its 289 patients.

On October 31, 2017, Family Rehab filed its complaint and emergency motion for
temporary restraining order, seeking to enjoin CMS from beginning the recoupment process
until after Family Rehab’s case has been heard and determined by the ALJ. The Court
reluctantly dismissed the initial temporary restraining order for lack of jurisdiction based on
its understanding of binding Fifth Circuit case law and prior decisions from this Court.
Family Rehab appealed to the Fifth Circuit. In reversing this Court's decision, the Fifth
Circuit noted “these [collateral-claim exception] requirements have led to disharmony
among our district courts” and took the opportunity to clarify the relevant case law. Family
Rehab., /nc., 886 F.3d at 502. On remand, Family Rehab has now filed an amended
motion for temporary restraining order and preliminary injunction. Having granted the
temporary restraining order and held a hearing on the preliminary injunction, the Court now
considers Family Rehab’s motion for preliminary injunction.

Il Legal Standard
“*The purpose of a preliminary injunction is to preserve the status quo and thus prevent
irreparable harm until the respective rights of the parties can be ascertained during a trial
on the merits.’ ” Serna v. Tex. Dept. of State Health Servs., Vital Statistics Unit, No. 1-15-
CV-446-RP, 2015 WL 6118623, at 13 (W.D. Tex. Oct. 16, 2015) (quoting Exhibitors Poster
Exch., Inc. v. Nat'l Screen Serv. Corp., 441 F.2d 560, 560 (5th Cir. 1971) ). “The decision to
grant or deny a preliminary injunction is discretionary with the district court.” Miss. Power &
Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985). To be entitled to a
preliminary injunction, the movant must satisfy each of the following equitable factors: (1) a
substantial likelihood of success on the merits; (2) a substantial threat of irreparable injury;
(3) the threatened injury to the movant outweighs the threatened harm to the party sought
to be enjoined; and (4) granting the injunctive relief will not disserve the public interest.
Canal Auth. of State of Fla. v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974); see also Tex.
Med. Providers Performing Abortion Servs. v. Lakey, 667 F.3d 570, 574 (5th Cir. 2012)
(quoting Bluefield Water Ass'n, Inc. v. City of Starkville, 577 F.3d 250, 252-53 (5th Cir.
2009) ).

“None of the four requirements has a fixed quantitative value.” Monumental Task Comm.,
Inc. v. Foxx, 157 F. Supp. 3d 573, 582 (E.D. La. 2016) (citing Texas v. Seatrain Int'l, S.A.,
518 F.2d 175, 180 (5th Cir. 1975) ). “Therefore, in applying the four part test, ‘a sliding scale
is utilized, which takes into account the intensity of each in a given calculus.’ ”
DeFranceschi v. Seterus, Inc., Civ. Action, No. 4:15-CV-870-0, 2016 WL 6496323, at *2
(N.D. Tex. Aug. 2, 2016) (O'Connor, J.) (citing Monumental Task Comm., 157 F. Supp. 3d at
582). “This requires ‘a delicate balancing of the probabilities of ultimate success at final
hearing with the consequences of immediate irreparable injury that possibly could flow from
the denial of preliminary relief.” Monumental Task Comm., 157 F. Supp. 3d at 582 (citing
Klitzman, Klitzman & Gallagher v. Krut, 744 F.2d 955, 958 (3d Cir. 1984) ). As long as the
court cannot say there is no likelihood of prevailing on the merits but finds the factor of
substantial likelihood of success present to some degree, then the party seeking the
injunction has met its burden. Productos Carnic, S.A. v. Central Amer. Beef and Seafood
Trading Co., 621 F.2d 683, 686 (5th Cir. 1980).

ill, Analysis

3/7
9/30/2020

https://1.next.westlaw.com/Document/Ide7996607b5f11e881e3e57c1f40e5c7/View/ FullText.html?navigationPath=Search%2Fv1%2F results %2Fnaviga...

Case 7:20-cv-00217 DocumérbigRehapiijatidnone- rO%er/ 2ereal MSG Page 93 of 147

A. Family Rehab Has a Substantial Likelihood of Success on the Merits of Its
Procedural Due Process Claim.

*4 Family Rehab bases its motion for preliminary injunction on its procedural due process
claim and contends it is “likely, if not certain, to prevail” on this claim because the CMS’s
discretionary recoupment has begun without first providing Family Rehab the procedural
due process mandated under the statute. Defendants argue Family Rehab is not likely to
succeed on the merits of its due process claim because the statute allows CMS to begin
recouping overpayments at the third level of the appeals process, the hearing before the
ALJ, and provides Family Rehab an alternative to receive meaningful, independent review
when an ALJ cannot hear the case within the prescribed 90 days.

“When the other factors weigh strongly in favor of an injunction, ‘a showing of some
likelihood of success on the merits will justify temporary injunctive relief.’ ” DeFranceschi,
2016 WL 6496323, at *2 (citing Monumental Task Comm., 2016 WL 311822, at “5 (quoting
Productos Carnic, S.A., 621 F.2d at 685) ). “However, no matter how severe and irreparable
the threatened harm and irrespective of the hardships in which a preliminary injunction or
lack of one might cause the parties, ‘the injunction should never issue if there is no chance
that the movant will eventually prevail on the merits.’ ” fd. (quoting Monumental Task
Comm., 2016 WL 311822, at *5 (citing Texas v. Seatrain intern., 518 F.2d 175, 180 (5th Cir.
1975) )). The district court “look(s] to ‘standards provided by the substantive law’ ” to
determine likelihood of success on the merits. Janvey v. Alguire, 647 F.3d 585, 596 (5th Cir.
2011) (quoting Roho, Inc. v. Marquis, 902 F.2d 356, 358 (5th Cir. 1990) ). The substantive
law to be considered here is procedural due process.

Procedural due process protects against governmental deprivation of a liberty or property
interest. See Matthews v. Eldridge, 424 U.S. 319, 332 (1976). Courts weigh three factors in
determining whether the procedural due process provided is adequate:

First, the private interest that will be affected by the official action; second,
the risk of an erroneous deprivation of such interest through the procedures
used, and the probable value, if any, of additional or substitute procedural
safeguards; and finally, the Government's interest, including the function
involved and the fiscal administrative burdens that the additional or
substitute procedural requirement would entail.

id. at 335. Family Rehab does not argue that the statutory appeals process does not
provide adequate due process but that CMS's failure to follow Congress’s mandated
procedures results in inadequate procedural due process.

Family Rehab has a property interest in the Medicare payments for services rendered.
While Defendants make a cursory argument in a footnote that Family Rehab has no
interest in participating in Medicare, the Court is not persuaded by the readily
distinguishable, non-binding Sixth Circuit case law that Defendants cite. See Cathedral
Rock of North College Hill, inc. v. Shalala, 223 F.3d 354, 365 (6th Cir. 2000). The Sixth
Circuit in Cathedral Rock of North College Hill, inc. held that the nursing facility did not have
a private interest in being a Medicare provider because the program is intended to benefit
patients. Here, however, Family Rehab has a property interest in receiving payments owed
to it for services rendered.

*5 Having found Family Rehab has a property interest, the Court next considers whether
there is a high risk of an erroneous deprivation of Family Rehab’s property interest under
the current appeals process due to the extreme backlog of cases before the ALJs. See
Eldridge, 424 U.S. at 335, Family Rehab contends it will go out of business before
receiving the procedural due process it is owed and that is statutorily provided by way of an
evidentiary hearing before an ALJ. Family Rehab alleges 60%~-72% of cases are
overturned at the ALJ hearing stage of the review process, making it highly likely the ALJ
will overturn the finding of alleged overpayments in this case. Defendants respond that the
statute allows CMS to begin recoupment at this stage and that it provides for the sole
remedy to any delays in receiving an ALJ hearing—escalation of the claims to the Appeals
Council.

The language requiring an ALJ to hear an appeal and render a decision within 90 days is
clearly mandatory. Section 1395ff(d)(1)(A) states “an administrative law judge shali conduct
and conclude a hearing ... and render a decision on such hearing by not later than the end
of the 90-day period beginning on the date a request for hearing has been timely filed.” 42
U.S.C. § 1395ff(d)(1)(A) (emphasis added). Whereas the statutory language allowing a

A/T
9/30/2020

https://1 next.westlaw.com/Document/Ide7996607b5f11e881e3e57c1f40e5c7/View/FullText.htm!?navigationPath=Search%2 Fv1%2Fresults%2Fnaviga...

Case 7:20-cv-00217 DocuméeritgRehapiifationdre-vof7en/SedAl MS Page 94 of 147

party to escalate its appeal to the Appeals Council if an ALJ has not rendered a decision in
90 days is discretionary: “... the party requesting the hearing may request a review by the
Departmental Appeals Board.” /d. at 1395ff(d)(3)(A) (emphasis added). Thus, the appealing
party has the option of waiting for an evidentiary hearing before an ALJ or escalating its
appeal to the Appeals Council who would review the record established at the QIC
reconsideration stage of the appeals process.

Family Rehab alleges the Office of Medicare Hearing and Appeals’ own data shows
alleged overpayments are overturned at the ALJ level 60%--72% of the time. Family Rehab
is a small home healthcare provider, serving 289 patients until recently, and relies on
Medicare reimbursements for services rendered for approximately 94% of Family Rehab’s
revenue stream. By beginning to recoup alleged Medicare overpayments, CMS is
essentially forcing Family Rehab to subsist off a small fraction of its usual revenue. A
healthcare agency may be able to float its expenses and survive for the statutorily imposed
90-day period for an ALJ to hear and decide the appeal even while its alleged
overpayments are in recoupment. However, it is unreasonable to expect a healthcare
agency to scrape by for three to five years waiting for a hearing and decision while CMS
recoups the alleged overpayments.

The extreme backlog in cases before ALJs began in 2010, long after the Medicare program
was enacted in 1965. While the statute allows CMS to begin recouping the alleged
overpayments before the ALJ renders a decision, Congress likely did not anticipate that
decision being delayed much longer than the statutorily prescribed 90 days and certainly
not a delay of three to five years. Allowing CMS to continue recouping the alleged
overpayments while Family Rehab waits for a hearing effectively forces Family Rehab to
close its business without providing the statutorily mandated procedural due process. The
Court finds that forcing Family Rehab to wait three to five years for a hearing while
overpayments are in recoupment creates a high risk of erroneous deprivation of Family
Rehab’s property interest. The Court must determine whether escalating its appeal
provides Family Rehab sufficient procedural due process for CMS to begin recoupment of
alleged overpayments before an ALJ has heard the appeal and rendered a decision.

Defendants contend Matthews v. Eldridge supports their argument that escalation meets
procedural due process requirements and an evidentiary hearing is not necessary.

at 343-47. Defendants argue that the Supreme Court held that an evidentiary hearing is not
required before terminating an individual’s disability benefits because a review of medical
documents and the written record provides sufficient procedural due process and witness
testimony is not required. /d. at 343-344. However, Eldridge is clearly distinguishable from
the case before the Court. The issue before the Supreme Court centered on whether
procedural due process required an evidentiary hearing prior to terminating disability
benefits. . The plaintiff still had an opportunity to appeal the termination of his
disability benefits and have an evidentiary hearing before an ALJ within a year after his
benefits were terminated. /d. at 341-343. In the case before this Court, the issue involves
whether, affer beginning the process of recouping alleged overpayments, procedural due
process requires an evidentiary hearing within the statutorily provided 90 days. If Family
Rehab chose to escalate its appeal, Family Rehab would never get the opportunity to be
heard and present witnesses at an evidentiary hearing. The Appeals Council would simply
review the record that was before the QIC and any further appeal to the federal! district
court would similarly be limited to that written record. Thus, unlike the plaintiff in Eldridge,
Family Rehab would not have the benefit of an evidentiary hearing within a year of the
alleged overpayments going into recoupment. Escalation does not provide a remedy to the
backlogged ALJs because it does not provide adequate procedural due process.

*6 As to the third factor in determining whether the procedural due process provided is
adequate, the Court finds the Defendants’ interest will not be adversely affected by delaying
the recoupment of alleged overpayments until after the ALJ hearing and determination,
assuming the determination is in the Defendants’ favor. The Defendants argue that if the
recoupment is delayed and the Defendants are successful at the ALJ stage, Family Rehab
will declare bankruptcy and not repay the alleged overpayments. While the Court is
sympathetic to this argument, this hypothetical risk makes a number of assumptions and
does not outweigh Family Rehab’s ongoing deprivation of its property interest without
sufficient procedural due process.

The Court determines that Family Rehab has established a substantial likelihood of
success on the merits of its procedural due process claim. There is a high risk that Family
Rehab will be erroneously deprived of its property interest because CMS will continue
recouping alleged overpayments from Family Rehab without providing the statutorily

5/7
9/30/2020

https://1.next.westlaw.com/Document/ide7996607b5f11e881e3e57c1f40e5c7/View/FullText.himl?navigationPath=Search%2F v1 %2Fresults%2Fnaviga...

Case 7:20-cv-00217 DocumépmigRehaptiliatiandpp-voyerny Seranl reg Page 95 of 147

mandated ALJ hearing. Because an ALJ hearing will not occur for three to five years,
Family Rehab will be forced to close its business before ever receiving the procedural due
process it is owed.

B. Family Rehab Has a Substantial Threat of irreparable Injury If the Recoupment of
Alleged Overpayments Continue.
Family Rehab argues irreparable injury exists because continued recoupment will force
Family Rehab to close its doors long before an ALJ hears its case and issues its decision.
Defendants contend no threat of irreparable injury exists because Family Rehab can
escalate its appeal instead of waiting three to five years for an ALJ hearing.

To establish threat of irreparable harm in a preliminary injunction, Family Rehab must show
“a significant threat of injury from the impending action, that the injury is imminent, and that
money damages would not fully repair the harm.” Humana, Inc. v. Jacobson, 804 F.2d
4390, 1394 (5th Cir. 1986). “In the Medicare withholding context, going out of business can
be sufficient evidence of irreparable injury.” faxed Healthcare, Inc. v. Burwell, No. SA:14-
CV-988-DAE, 2015 WL 1310567, at *3 (W.D. Tex. Mar. 23, 2015)

Here, CMS continues the process of recouping over $7.5 million in alleged overpayments
without Family Rehab receiving the statutorily required hearing and decision on the MAC’s
overpayment determination. Having already laid off most of its employees and limiting

home healthcare services to only 8 of its previous 289 patients, Family Rehab will be
forced to permanently close its doors long before receiving an ALJ hearing if CMS
continues recoupment in this manner.

Defendants argue Family Rehab fails to establish a substantial threat of irreparable injury
because it has other options besides waiting three to five years for a hearing, such as
escalating its appeal or entering into a repayment plan. Neither of these options, however,
establishes that Family Rehab has no substantial threat of irreparable injury. Under
Defendants’ theory, what is an alternative appeals process under the statute would instead
become a mandatory appeals process, which was not the intended purpose of escalation.
See 42 U.S.C. § 1395ff(d)(3)(A). Also, as discussed above, escalating its appeal deprives
Family Rehab of an evidentiary hearing and offers inadequate procedural due process.
Family Rehab alleges the 60-month repayment plan would not provide relief because the
required monthly payments, while feasible based on its prior revenue, are no longer
feasible given Family Rehab’s dramatically reduced number of patients and much reduced
revenue stream.

Defendants argue no irreparable harm exists because Family Rehab is a subsidiary of a
much larger healthcare agency with subsidiaries and related home health providers in
multiple states. As a result, Family Rehab's related entities allegedly have the resources to
finance Family Rehab and allow it to survive the recoupment of the alleged overpayments
while waiting for the ALJ hearing and decision. Defendants cite no Fifth Circuit case law
supporting this argument. The Fifth Circuit and Texas case law have clearly established that
liability cannot be imposed on a separate entity merely because it is a related entity unless
the party seeking to hold the entity responsible pierces the corporate veil. See W.
Horizontal Drilling, inc. v. Jonnet Energy Corp., 11 F.3d 65, 67 (5th Cir. 1994); see also
Willis v. Donnelly, 199 S.W.3d 262, 271 (Tex. 2006). Defendants have not attempted to
pierce the corporate veil and there appears no reason to do so. Thus, Family Rehab’s
related entities and their financial solvency are not relevant to determining whether it will
suffer irreparable harm.

*7 The Court finds Family Rehab has sufficiently established a substantial threat of
immediate and irreparable harm for which no adequate remedy at law exists.

C. The Threatened Injury to Family Rehab Outweighs the Threatened Harm to the
Defendants.

The balance of harms in granting the preliminary injunction between Family Rehab and
Defendants weighs in favor of granting the relief. Family Rehab will shutter its doors,
employees will lose their jobs, and patients will lose their home healthcare provider while
waiting for the statutorily mandated ALJ hearing if the preliminary injunction is not granted.
Whereas, Defendants will not suffer harm from granting the injunctive relief because they
will have the opportunity to later recoup any overpayments if the ALJ reaches a decision in
their favor. The facts sufficiently support a finding that any harm to Defendants caused by
enjoining the recoupment of alleged overpayments does not outweigh the harm faced by
Family Rehab if the preliminary injunction is denied.

D. Granting the injunctive Relief Does Not Disserve the Public Interest.

6/7
9/30/2020 Case 7:20-cv-00217 Documéert'gRerapiiigiqnope-roren)/ Serr! Yea Page 96 of 147

The quality of healthcare service Family Rehab provides to patients is not at issue, only
the reimbursements for those services. No public interest would be adversely affected by
granting the preliminary injunction. If anything, the public would benefit from continued
access to Family Rehab’s home healthcare services.

IV. Conclusion
The Court finds at this preliminary stage that Family Rehab has a substantial likelihood of
success on the merits of its procedural due process claim because of the extreme backlog
of cases on appeal to ALJs. The Court also finds Family Rehab will likely be forced to
permanently close its doors immediately if this injunction is not granted. Because these and
the remaining factors support a preliminary injunction, the Court GRANTS Family Rehab’s
preliminary injunction. The Court ORDERS that the Defendants are restrained and enjoined
from withholding Medicare payments and receivables to Family Rehab to effectuate the
recoupment of the alleged overpayments in the underlying claims until such time as an ALJ
has heard and rendered a decision on Family Rehab’s appeal of CMS’s overpayment
determination. This preliminary injunction does not enjoin Defendants from withholding
Medicare payments for any new alleged claims of overpayments that may occur in the
intervening time. In its discretion, the Court waives the bond requirement for Family
Rehab. See

SO ORDERED.
All Citations

Not Reported in Fed. Supp., 2018 WL 3155911, Med & Med GD (CCH) P 306,325

End of © 2020 Thomson Reuters. No claim to original U.S. Government Works.

 

Document
Westlaw. Thomson Reuters 4-800-REF-ATTY (1-800-733-2889) THOMSON REUTERS

https://1.next.westlaw.com/Document/Ide7996607b5f1 1688 1e3e57c1f40e5c7/View/F ullText.himl?navigationPath=Search%2Fv1%2Fresults%2Fnaviga... 7/7
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 97 of 147

“SOME KIND OF HEARING’*

HENRY J. FRIENDLYT

It was particularly affecting to be invited to give the Owen J.
Roberts lecture at this law school, of which my father-in-law,
Chief Justice Horace Stern of Pennsylvania, was a distinguished
graduate, a part-time teacher and a long-time trustee. The
honor accorded me is even greater in that this is the hundredth
anniversary of Justice Roberts’ birth. Although I did not have
the good fortune to know the Justice more than casually, I ac-
cept the eloquent characterization by Chief Justice Stern who
knew him so well:

With Owen Roberts integrity was never a problem but
an instinct. He was utterly devoid of arrogance, of pre-
tension, of intrigue, of corroding ambitions. He was
modest and simple, as all truly great men are modest
and simple, and his lovely, radiant smile was the out-
ward expression of the warm friendliness in his heart.*

I. INTRODUCTION

My rather enigmatic title, “Some Kind of Hearing,” is drawn
from an opinion by Mr. Justice White rendered not quite a year
ago. He stated, “The Court has consistently held that some kind
of hearing is required at some time before a person is finally
deprived of his property interests.”? The Court went on to hold
that the same not altogether pellucid requirement prevailed
where the deprivation was of liberty.

Despite the efforts by some of the Justices to find roots for
so broad a constitutional principle deep in the past,® these had
produced only a few Supreme Court constitutional decisions

 

* This article is an expansion of the Owen J. Roberts Memorial Lecture delivered at
the University of Pennsylvania Law School on April 3, 1975.

t Judge, United States Court of Appeals for the Second Circuit. LL.B. Harvard
University, 1927.

The writer is more than ordinarily indebted to his law clerks, Gregory K. Palm, J.D.
Harvard University, 1974, and James R. Smoot, J.D. Yale University, 1974, for their help
in preparing this lecture.

13 U. Pa. L. ALumnt News, June 1958, at 3.

2 Wolff v. McDonnell, 418 U.S. 539, 557-58 (1974).

3 Id. (citing, e.g., Grannis v. Ordean, 234 U.S. 385 (1914) (taking of private prop-

erty)).
1267

tabbies’

EXHIBIT

a
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 98 of 147
1268 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

with respect to executive or administrative action until Goldberg
v. Kelly* in 1970. Since then we have witnessed a due process
explosion in which the Court has carried the hearing require-
ment from one new area of government action to another, an
explosion which gives rise to many questions of major impor-
tance to our society. Should the executive be placed in a position
where it can take no action affecting a citizen without a hearing?
When a hearing is required, what kind of hearing must it be?
Specifically, how closely must it conform to the judicial model?

For a long time we had labored under the illusion that the
two latter questions could be answered rather easily. We needed
only to determine whether the issue was one of adjudicative or
of legislative fact. If the former, a full trial-type hearing was
demanded; if the latter, something substantially less would do.5
Although this approach is useful in many circumstances, it is
only an approach. Moreover, it suffers from several significant
defects. For one thing it does not indicate very accurately how to
determine which issues are adjudicative and which are legis-
lative. For another, with the vast increase in the number and
types of hearings required in all areas in which the government
and the individual interact, common sense dictates that we must
do with less than full trial-type hearings even on what are clearly
adjudicative issues. By contrast, more than mere notice and
comment procedures may sometimes be desirable and even con-
stitutionally necessary on subjects that conceptually would be re-
garded as rulemaking.

 

+397 U.S. 254 (1970).

5 “Adjudicative facts are the facts about the parties and their activities, businesses,
and properties. ... Legislative facts do not usually concern the immediate parties but are
general facts which help the tribunal decide questions of law and policy and discretion.” 1
K. Davis, ADMINISTRATIVE Law Treatise § 7.02, at 413 (1958) [hereinafter cited as
Davis}. This distinction stems from the opposite results in Londoner v. Denver, 210 U.S.
373 (1908), and Bi-Metallic Inv. Co. v. State Bd. of Equalization, 239 U.S. 441 (1915),
and was first developed by Professor Kenneth Culp Davis in an article, dn Approach to
Problems of Evidence in the Administrative Process, 55 Harv. L. Rev. 364, 402-16 (1942), later
set forth in Davis, supra, § 7.04, at 420-26.

6 The classifying test—that adjudicative facts “are intrinsically the kind of facts that
ordinarily ought not to be determined without giving the parties a chance to know and to
meet any evidence that may be unfavorable to them,” Davis, supre note 5, § 7.02, at 413,
is somewhat circular and not always satisfactory. See Nathanson, Book Review, 70 YALE
LJ. 1210, 1211 (1961). Professor Davis himself recognizes the existence of a “border-
land” area between these broad categories where “the distinction often has little or no
utility.” Davis, supra note 5, § 7.02, at 414 (citing New York Water Serv. Corp. v. Water
Power & Control Comm'n, 283 N.Y. 23, 27 N.E.2d 221 (1940). See also Davis, supra note
5, § 15.00, at 520-21 n.43, § 15.03, at 529 (Supp. 1970).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 99 of 147
1975] “SOME KIND OF HEARING” 1269

Although some may regret the loss of the old simplicity, its
passing is all to the good. In an early opinion Mr. Justice Frank-
furter, who had been a great administrative law teacher, ex-
plained that differences in the origin and function of administra-
tive agencies “preclude wholesale transplantation of the rules of
procedure, trial, and review which have evolved from the history
and experience of courts.”? Despite this wise observation, the
tendency to judicialize administrative procedures has grown
apace in the United States.* English judges and scholars consider
that we have simply gone mad in this respect. Lord Diplock, who
headed the English administrative law “team” in a 1969 ex-
change of views in which I participated,® is reported to have said
that the main value of the enterprise from the English stand-
point had been to observe the horrible American examples of
over-judicialization of administrative procedures and undue ex-
tension of judicial review, and to learn not to do likewise.'° The

 

7 FCC v. Pottsville Broadcasting Co., 309 U.S. 134, 143 (1940). Lord Shaw had said
almost twenty-five years before: “{TJhat the judiciary should presume to impose its own
methods on administrative or executive officers is a usurpation. And the assumption that
the methods of natural justice are ex necessitate those of Courts of justice is wholly
unfounded.” Local Gov't Bd. v. Arlidge, [1915] A.G. 120, 138 (1914).

8 This trend is symbolized by the ultimately successful effort of the “examiners” in
the federal agencies, a title eminently appropriate to the administrative function as origi-
nally conceived, to be yclept “administrative law judges.”

® The exchange resulted in a splendid book, B. Schwartz & H. WapE, LEGAL
ConTROL OF GOVERNMENT: ADMINISTRATIVE Law IN BRITAIN AND THE UNITED STATES
(1972) [hereinafter cited as ScowarTz & Wave], from which I have drawn heavily.

10 Despite their professed aversion to judicialization, our English friends consider the
principle audi alteram partem to be one of the two elements of “natural justice,” the other
being the right to an unbiased decisionmaker, see Board of Educ. v. Rice, [1911] A.C.
179; H. Wave, ApMinisTRATIvE Law 171-218 (3d ed. 1971) [hereinafter cited as WaD£},
even tracing its origin back to Genesis, Rex v. University of Cambridge, 1 Str. 557, 568
(1723). Moreover, unlike “due process” which can be invoked only when the government
is somehow involved in the alleged abridgment of an individual's rights, see, e.g., Jackson
v. Metropolitan Edison Co., 95 S. Ct. 449 (1974), the concept of natural justice affects other
areas of British society, to the extent of regulating the course of dealing between indi-
viduals in situations that Americans would generally regard as private. See, ¢.g.,
Labouchere v. Earl of Wharncliffe, 13 Ch. D. 346 (1879) (resolution of a club expelling a
member was without force since adopted without notice of the precise charge and a full
inquiry); W. Rosson, JUSTICE AND ADMINISTRATIVE Law 227-30 (2d ed. 1947) (discuss-
ing application of the principle to clubs, trade unions and various other voluntary associ-
ations). In that regard it is similar to, although broader in scope than, the common law
principle recognized in the United States that public policy may require certain private
associations “to refrain from arbitrary action” with respect to the admission, disciplining,
or expulsion of members; “the association's action must be both substantively rational
and procedurally fair.” Pinsker v. Pacific Coast Soc’y of Orthodontists, 12 Cal. 3d 541,
550, 526 P.2d 253, 260, 116 Cal. Rptr. 245, 252 (1974) (en banc). See, ¢.g., James v.
Marinship Corp., 25 Cal. 2d 721, 731, 155 P.2d 329, 335 (1944) (“Where a union has...
attained a monopoly of the supply of labor . . . such a union occupies a quasi public
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 100 of 147
1270 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

matter, however, is not that clear. Professor Davis was undoubt-
edly right when he observed in 1970, “The best answer to the
overall question of whether we want more judicialization or less
is probably that we need more in some contexts and less in other
contexts.”!!

II. D&vELOPMENT OF THE HEARING REQUIREMENT

A brief survey of the historical development of the hearing
requirement, both statutory and constitutional, may be useful
before engaging in analysis of that requirement’s content.

The term “hearing,” like “jurisdiction,” is “a verbal coat of
too many colors.”!* Professor Davis has defined it as “any oral
proceeding before a tribunal.”?3 Broad as that definition is, it
may not be broad enough. Although the term “hearing” has an
oral connotation, I see no reason why in some circumstances a
“hearing” may not be had on written materials only.!* In addi-
tion the term “tribunal” is hardly apt to convey the notion that
hearing requirements may be applied to bodies as diverse as an

 

position . . . and has certain corresponding obligations. It may no longer claim the same
freedom from legal restraint (to choose its members] enjoyed by golf clubs or fraternal
organizations”; union's policy of excluding blacks from fuli membership imvalidated);
Falcone v. Middlesex County Medical Soc’y, 34 N.J. 582, 170 A.2d 791 (1961). See
generally Chafee, The Internal Affairs of Associations Not for Profit, 43 Harv. L. Rev. 993,
1014-20 (1930). The precise content of the common law “fair procedure” requirement is
far more flexible than that which the Supreme Court has found to be mandated by due
process where it has found sufficient state action. Compare the procedures considered
necessary in Goldberg v. Kelly, 397 U.S. 254 (1970), with Justice Tobriner’s statement in
Pinsker:

The commen law requirement of a fair procedure does not compel formal
proceedings with all the embellishments of a court trial... nor adherence to a
single mode of process. It may be satisfied by any one of a variety of procedures
which afford a fair opportunity for an applicant to present his position. As such,
this court should not attempt to fix a rigid procedure that must invariably be
observed. Instead, the associations themselves should retain the initial and pri-
mary responsibility for devising method which provides an applicant adequate
notice of the “charges” against him and a reasonable opportunity to respond.

12 Cal. 3d at 555, 526 P.2d at 263-64, 116 Cal. Rptr. at 255-56 (citations omitted).

" Davis, supra note 5, § 1.04-9, at 34 (Supp. 1970).

1? United States v. Tucker Truck Lines, Inc., 344 U.S. 33, 39 (1952) (Frankfurter, J.,
dissenting). Compare Mr. Justice Rehnquist's remark, “[t]he term ‘hearing’ in its legal
context undoubtedly has a host of meanings.” United States v. Florida East Coast Ry.,
410 U.S. 224, 239 (1973). See Davis, supra note 5, § 6.05, at 375.

™ Davis, supra note 5, § 7.01, at 407.

™ Professor Davis seems to take a contrary view in the context of the Administrative
Procedure Act, id. § 7.01, at 310-11 (Supp. 1970). However, § 7(d) of the Act, 5 U.S.C. §
556(d) (1970), sanctions the use of only written materials in ‘some types of
“hearings”—rulemaking, or determining claims for money or benefits, or applications for
initial licenses—“when a party will not be prejudiced thereby.” In any event my discus-
sion is not limited to the APA.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 101 of 147
1975) “SOME KIND OF HEARING” 1271

administrative law judge on the one hand or a city council on the
other.15 The purpose of the hearing may range from the deter-
mination of a specific past event—did a government employee
steal $50?—to an endeavor to ascertain community feeling about
a proposed change in zoning or to determine the efficacy of a
new drug.

The first great federal regulatory statute, the Interstate
Commerce Act of 1887,1° made sparing use of the term
“hearing.”?” The general charter of the Commission, section 15,
used the language, “if in any case in which an investigation shall
be made by said Commission it shall be made to appear to the
satisfaction of the Commission, either by the testimony of witnes-
ses or other evidence.”!® However, in proceedings in the circuit
courts with respect to violations of the Act or refusals to obey an
order of the Commission under section 15, the report of the
Commission was regarded as merely prima facie evidence of the
facts, which might be rebutted by the defendant.'® It was only in
1906, when the Hepburn Act greatly increased the powers of the
Commission, that section 15 was altered to require a “full
hearing,”?° apparently in line with what had become Commis-
sion practice.”4 Shortly thereafter, Mr. Justice Lamar, speaking
for the Supreme Court in the well-known Louisville & Nashville”?
case, said that this requirement, even in a proceeding relating to
future rates,

conferred the privilege of introducing testimony, and at

the same time imposed the duty of deciding in accor-
dance with the facts proved. . . . All parties must be

 

15 This was the situation in one of the leading early cases, Londoner v. Denver, 210
U.S. 373 (1908).

16 Ch. 104, 24 Stat. 379. See generally R. Cusuman, THe INDEPENDENT REGULATORY
Commissions 37-64 (1941).

17 With respect to the inquiries to be engaged in by the Commission the term ap-
peared only in a sentence in § 17 disqualifying a Commissioner from participating “in
any hearing or proceeding” in which he had a pecuniary interest. Interstate Commerce
Act of 1887, ch. 104, § 17, 24 Stat. 385-86.

18 Jd. at 384. To a similar effect the famous long-and-short haul clause permitted a
dispensation “after investigation by the Commission.” Jd. § 4, at 380.

19 See id. § 16, at 384-35.

20 Ch. I, § 15, 34 Stat. 589.

21 Judge Cooley, former Chief Justice of Michigan, who was appointed as the first
chairman of the ICC, “is often cited as being responsible for turning the ICC into a quasi-
judicial body and for providing a precedent which future commissions have followed.”
M. BERNSTEIN, REGULATING Business BY INDEPENDENT Commissions 34 (1955). See
generally 1-4 ICC Ann. Rep. (1888-91) (summary histories of proceedings).

22 ICC v. Louisville & N. R.R., 227 U.S. 88 (1913).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 102 of 147
1272 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

fully apprised of the evidence submitted or to be con-
sidered, and must be given opportunity to cross-
examine witnesses, to inspect documents and to offer
evidence in explanation or rebuttal.”*

Scores of later federal statutes adopted the “hearing” lan-
guage of the Hepburn Act, sometimes retaining the adjective
“full,” sometimes not. So far as action under such statutes was
concerned, it was immaterial for many years whether Mr. Justice
Lamar and his colleagues were simply construing a statute or
were acting under the force of the Constitution as well.

Meanwhile, federal agencies became busily engaged in
rulemaking, and until enactment of the Administrative Proce-
dure Act?® (APA) in 1946, they generally were permitted to do
this in whatever manner they chose.?® Even with the passage of
the APA, only notice and comment procedures that fell far short
of those described by Mr. Justice Lamar were prescribed for
most agency rulemaking.?” Furthermore, as the Supreme Court
held in a subsequent case a rule made in compliance with these
limited procedures could justify dismissal, without hearing of an
application that would otherwise have required a “full hear-
ing.”?8 The APA prescribed trial-type procedures only “when
rules are required by statute to be made on the record after
opportunity for an agency hearing.”?® When the question of the
scope of this exception finally reached the Supreme Court in
United States v. Allegheny-Ludlum Steel Corp.*° and United States v.
Florida East Coast Railway Co.,*1 not only was the exception given
a narrow construction but the opinions (particularly the one in

 

23 Id. at 91, 93.

24 The same comment applies to Mr. Justice Holmes’ statement in United States v.
Baltimore & O. S. R.R., 266 U.S. 14, 20 (1912), cited in ICC v. Louisville & N. R.R., 227
U.S. 88, 94 (1913). However, Mr. Justices Holmes’ reliance on Washington ex rel. Oregon
R.R. & Nav. Co. v. Fairchild, 224 U.S. 510, 525 (1912), an appeal from a state court,
would indicate a belief that due process was implicated.

25 Ch. 324, 60 Stat. 237, as amended, 5 U.S.C. §§ 551-59, 701-06 (1970).

26 However, enabling legislation often contained specific requirements for rulemak-
ing procedures, such as requiring that a “hearing” be provided. Even then statutes
requiring a hearing were often interpreted to mean public meetings or arguments, and
not trials. See, e.g., Norwegian Nitrogen Prods. Co. v. United States, 288 U.S. 294 (1933).

27 Administrative Procedure Act § 4, ch. 324, 60 Stat. 238 (1948), as amended, 5
U.S.C. § 553(c) (1970).

28 United States v. Storer Broadcasting Co., 351 U.S. 192 (1956).

29 5 U.S.C. § 553(c) (1970).

20 406 U.S. 742, 757 (1972).

31410 U.S. 224, 239 (1973).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 103 of 147
1975] “SOME KIND OF HEARING” 1278

Florida East Coast) opened wide and unexpected vistas for the use
of less than full trial-type hearing procedures in business and
social regulation.**

On the other hand, the number of nonregulatory areas in
which the Court has insisted on hearings has mushroomed; in-
deed, we have witnessed a greater expansion of procedural due
process in the last five years than in the entire period since
ratification of the Constitution. Understandably, the first stir-
rings were in reaction to the outrages stemming from the ac-
tivities of Senator Joseph McCarthy. The Court invalidated in-
clusion of an organization on the Attorney General’s subversive
list and denial of a security clearance without an opportunity to
be heard.** After a turn in the other direction by a 5-4 vote in
Cafeteria & Restaurant Workers Local 473 v. McElroy,*4 in which the
interest involved was deemed insufficient to trigger the constitu-
tional right to a hearing, the trial-type hearing forces scored a
resounding victory in Goldberg v. Kelly.**

Goldberg has had considerable progeny in the Supreme
Court and a much larger brood in the lower courts. Drawing also
on a pre-Goldberg decision concerning a Wisconsin garnishment
law,3* the Court next struck down a Georgia statute which had
provided for the suspension of the registration and driver's
license of an uninsured motorist involved in an accident when
the administrative hearing prior to suspension excluded any
consideration of fault or responsibility but the statutory scheme
made “liability an important factor in the State’s determination
... 37 Fuentes v. Shevin®® invalidated statutes permitting a con-

 

52 See text accompanying notes 187-242 infra.

33 Greene v. McElroy, 360 U.S. 474 (1959); Joint Anti-Fascist Refugee Comm. v.
McGrath, 341 U.S. 123 (1951). The Court, however, was still proceeding very cautiously.
Only four of the five-man majority (each writing his own opinion) in the Joint Anti-Fascist
case placed their decisions on constitutional grounds. Greene took the form of a decision
that Congress and the President had not intended to dispense with a hearing.

34 Cafeteria & Restaurant Workers Local 473 v. McElroy, 367 U.S. 886 (1961).

35 397 U.S. 254 (1970) (holding that due process requires an adequate hearing
—including notice and the opportunity to confront and cross-examine adverse witnesses,
to present oral arguments, and to obtain counsel—before welfare benefits can be termi-
nated even for a brief interval). A step on the road to Goldberg was Willner v. Committee
on Character & Fitness, 373 U.S. 96 (1963) (denial of admission to the bar). This had
been presaged long before by Goldsmith v. Board of Tax Appeals, 270 U.S. 117, 123
(1926).

36 Sniadach v. Family Fin. Corp., 395 U.S. 337 (1969). Although this case and
Fuentes v. Shevin, 407 U.S. 67 (1972), involved action by court employees, the difference
does not seem significant.

37 Bell v. Burson, 402 U.S. 535, 541 (1971).

38 407 U.S. 67 (1972).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 104 of 147
1274 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

ditional seller to utilize court process for repossession of chat-
tels without a preliminary hearing. Hearings of a considerable
degree of formality also have been held to be required for rev-
ocation of parole®® or probation.*® On the day of its parole rev-
ocation decision, the Court held that a teacher at a public institu-
tion may not be dismissed without a hearing if he had a tenure
or its reasonable facsimile or the dismissal involved a stigma
that would impair his ability to obtain future employment.*

The 1973 Term seemed to indicate some turning back.
Fuentes was greatly narrowed—indeed, as thought by five mem-
bers of the Court, including its author, overruled.*? A badly
divided Court held that a nonprobationary federal employee was
not entitled to a hearing prior to removal from the service if he
were given one later.** Perhaps most important of all, the Court
rendered the decision whence the title of this lecture has been
taken,** which, although asserting a broad scope for the re-
quirement of “some kind of hearing” in matters of prison disci-
pline, evinced a willingness to accept much less than the full
judicial model for the determination of adjudicative facts when
there was sufficient reason for doing so.

However, the most recent decisions of the 1974 Term show
a resumption of the trend toward greater and greater insistence
on hearings. As Mr. Justice Stewart observed, his own report of
Fuentes’ demise proved to be greatly exaggerated.** In Goss v.
Lopez*® the Court pushed the requirement of “some kind of
hearing” into an area entirely new for it—a ten-day suspension
from a public high school. A month later, in Wood v. Strickland,*"
a case that had been argued on the same day as Goss and the
result in which must have been known when Goss was decided,

 

39 Morrissey v. Brewer, 408 U.S. 471 (1972).

4° Gagnon v. Scarpelli, 411 U.S. 778 (1973).

41 Perry v. Sindermann, 408 U.S. 593 (1972); Board of Regents v. Roth, 408 U.S. 564
(1972).

42 Mitchell v. W.T. Grant Co., 416 U.S. 600 (1974), noted in The Supreme Court, 1973
Term, 88 Harv. L. Rev. 40, 72 (1974). Mr. Justice Powell, who joined the five-man
majority, considered that only the Fuentes opinion, rather than its holding, had been
overruled, 416 U.S. at 623-24 (Powell, J., concurring).

43 Arnett v. Kennedy, 416 U.S. 134 (1974), noted in The Supreme Court, 1973 Term, 88
Harv. L. Rev. 40, 83 (1974).

| Wolff v. McDonnell, 418 U.S. 539 (1974).

45 See North Ga. Finishing, Inc. v. Di-Chem, Inc., 95 8. Ct. 719, 723 (1975) (concur-
ring opinion).

#6 95 S. Cr. 729 (1975).

4795 S. Cr. 992 (1975).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 105 of 147
1975] “SOME KIND OF HEARING” 1275

the Court drove the knife deeper by holding that the Civil Rights
Act‘? imposed civil liability on school authorities (including
school board members) who made sufficiently wrong guesses
concerning students’ constitutional rights, presumably including
procedural ones.*® Particularly after Goss v. Lopez it becomes per-
tinent to ask whether government can do anything to a citizen
without affording him “some kind of hearing.”®° The develop-
ments of the last five years, and the ebb and flow in the Court's
decisions, make this an appropriate time for the tour d’horizon
attempted here.

JJJ. Wuen Is a HEARING NECESSARY?

Good sense would suggest that there must be some floor
below which no hearing of any sort is required. One wonders
whether even the most outspoken of the Justices would require
one on the complaint of an AFDC recipient, recounted by Pro-
fessor Bernard Schwartz, that “I didn’t receive one housedress,
underwears .... They gave me two underwears for $14.10. . . it
should have been $17.60 instead of $14.10.”5* Although the value

 

48 42 U.S.C. § 1983 (1970).

49 In the Court’s words the holding was

that a school board member is not immune from liability for damages under §

1983 if he knew or reasonably should have known that the action he took within

his sphere of official responsibility would violate the constitutional rights of the

student affected, or if he took the action with the malicious intention to cause a

deprivation of constitutional rights or other injury to the student.
95 S. Cr. at 1001. See aise id. at 1004 n.3 (Powell, J., dissenting).

8° While Mr. Justice White’s opinion for a five-man majority in Goss reads blandly
enough, it suffers from the vice, well documented in Mr. Justice Powell’s dissent, of
containing no limiting principle. Id. at 1003. Although the suspensions there at issue
were for ten days, the maximum which Ohio permitted without a hearing, emanations of
the opinion go well beyond this. For all that appears, a hearing may be required for a
suspension of two days—or perhaps even two hours—at least when the sanction is noted
on the student's record.

51 Scuwartz & WADE, supra note 9, at 123. The quoted remarks were made by an
AFDC recipient who was complaining that the special welfare grant she had received was
less than the full grant for which she had applied. See also Baum, Mass Administrative
Justice: AFDC Fair Hearings 52-53 (paper presented at ABA Section of Administrative
Law, Center for Administrative Justice, Conference June 4-6, 1973).

The lengthy procedures now required with respect to reductions in, or denials of,
special benefits to AFDC recipients are principally the result of federal regulations and
state “fair hearing” statutes. See, ¢.g., 45 C.F.R. § 205.10 (1973); 18 N.Y.C.R.R. § 358.16
(1974) (prescribing details of fair hearing in New York). See also td. §§ 358.4(a)-(c) (1974)
(hearing protection for recipients of food stamps, cash assistance benefits, and social
services). However, given the expressed dissatisfaction of state officials with federal hear-
ing requirements, see Baum, supra, at 25, 32-38 and the recent loosening of the federal
regulations, see Developments in Welfare Law—1973, 59 Cornett L. Rev. 859, 936-39
(1974), it is quite possible that state “fair hearing” statutes and regulations will be limited,
thereby provoking a constitutional battle.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 106 of 147
1276 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

of even small benefits should not be deprecated, given the pre-
carious financial condition of the recipients of AFDC, the cost of
providing an evidentiary hearing in such a case must so far out-
weigh the likelihood or the value of more accurate determina-
tions that final reliance should be placed on the informed good
faith of program administrators. Until recently one would have
thought there was also a floor with respect to school discipline,®?
but Goss v. Lopez seems to permit dispensing with a “rudimentary
hearing” only in the case of “{s]tudents whose presence poses a
continuing danger to persons or property or an ongoing threat
of disrupting the academic process... .”°5

It should be realized that procedural requirements entail the
expenditure of limited resources, that at some point the benefit
to individuals from an additional safeguard is substantially out-
weighed by the cost of providing such protection, and that the
expense of protecting those likely to be found undeserving will
probably come out of the pockets of the deserving.** This is
particularly true in an area such as public housing where the
number of qualified applicants greatly exceeds the available
space, so that, from an overall standpoint, the erroneous rejec-
tion or even the eviction of one family may mean only that an
equally deserving one will benefit.*> However, particularly in the
light of Goss v. Lopez, it seems impossible at the moment to pre-
dict at what level, if any, the Court will set the floor below which

 

52“Art some point the sanction becomes a sufficiently innocuous part of the daily
pattern that the adjudicatory character requiring due process becomes imperceptible,
and disciplining the student becomes solely a matter of school or classroom administra-
tion. Buss, Procedural Due Process for School Discipline—Probing the Constitutional Outline,
119 U. Pa. L. Rev. 545, 577 (1971).

53 95 S. Ct. at 740. Even in such cases “the necessary notice and rudimentary hearing
should follow as soon as practicable.” /d.

54 See Chief Justice Burger's dissent in Wheeler v. Montgomery, 397 U.S. 280, 282
(1973); Buss, supra note 52, at 574. Some of the potential dimensions of the problem are
reflected by the fact that in 1972 more than 13 million persons received maintenance
assistance under the federal government's various categorical assistance programs, at a
cost of about $10.5 billion. By far the most significant category was Aid to Families with
Dependent Children (AFDC) which numbered about 10.5 million persons as recipients
and cost approximately $6.5 billion. Baum, supra note 51, at 1. Balanced against the
assistance claimant’s interest in receiving a full and fair hearing with respect to any
proposed action affecting his aid is the legitimate interest of the states and federal
government in expunging unqualified recipients from the welfare roles. For example, in
1971 the state of Michigan paid out about $450,000 to recipients awaiting negative action
hearings and the initial decision was reversed in only 8% of a recent sample of such cases.
Id. 32.

35 Denial of admission to scarce higher education facilities on the basis of lack of
superior qualifications stands similarly.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 107 of 147
1975] “SOME KIND OF HEARING” 1277

no hearing is needed. Perhaps there is more profit in the in-
quiry, if a hearing, what kind of hearing, to which I now turn.

IV. Ira Hearinc, WHat KInNp oF HEARING?

The Court’s early opinions on this score were rather vague.
The pioneering case made the rather unilluminating statement,
in the context of a special tax assessment, that while “[m]any
requirements essential in strictly judicial proceedings may be
dispensed with .. . . [A] hearing in its very essence demands that
he who is entitled to it shall have the right to support his allega-
tions by argument however brief, and, if need be, by proof,
however informal.”** In his concurring opinion in Joint Anti-
Fascist Refugee Committee v. McGrath,*” still the finest exposition of
the need for a “hearing,” Mr. Justice Frankfurter said only, even
in the case of “a person in jeopardy of serious loss,” that one
must be given “notice of the case against him and opportunity to
meet it.”58 Favorite adjectives have been “summary,” “informal,”
“flexible,” “effective,” “meaningful,” and now “rudimentary.”°°

All this sounds like the British concept of “natural justice”
where the classic statement is Lord Loreburn’s oft-quoted dictum
concerning the duties of a local school board on a claim of salary
discrimination against teachers in church schools:

I need not add that .. . they must act in good faith and
fairly listen to both sides for that is a duty lymg upon
everyone who decides anything. But I do not think they
are bound to treat such a question as though it were a
trial. They have no power to administer an oath, and
need not examine witnesses. They can obtain informa-
tion in any way they think best, always giving a fair
opportunity to those who are parties in the controversy
for correcting or contradicting any relevant statement
prejudicial to their view.

One must doubt whether it is all that simple, even in England.
Just how are the parties to be given “a fair opportunity . . . for
correcting or contradicting anything prejudicial to their view”?

 

56 Londoner v. Denver, 210 U.S. 373, 386 (1908).

57 341 U.S. 123 (1950).

58 Td, at 171-72.

59 See, e.g., Goss v. Lopez, 95 S. Ct. 729, 740 (1974); Wolff v. McDonnell, 418 U.S.
539, 566 (1974); Goldberg v. Kelly, 397 U.S. 254, 267-69 (1970); Armstrong v. Manzo,
380 U.S. 545, 552 (1965).

6° Board of Educ. v. Rice, [1911] A.C. 179, 182.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 108 of 147
1278 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

In fact, tribunals in England generally permit the calling of wit-
nesses and cross-examination;®! the apparent informality of the
process derives rather from the character of the tribunal,” the
less litigious habits of the English people, and the willingness of
the English courts to abstain from rigid codification.

The Supreme Court’s opinion in Cafeteria & Restaurant
Workers Local 476 v. McElroy® has been cited less often for its
holding that no hearing was required than for the statement that
“consideration of what procedures due process may require
under any given set of circumstances must begin with a determi-
nation of the precise nature of the government function in-
volved as well as of the private interest that has been affected by
governmental action.”®* I have elaborated a bit on this theme:
The required degree of procedural safeguards varies directly
with the importance of the private interest affected and the need
for and usefulness of the particular safeguard in the given cir-
cumstances and inversely with the burden and any other adverse
consequences® of affording it. Even amplified in this way, such
a balancing test is uncertain and subjective,®’ but the more
elaborate specification of the relevant factors may help to pro-
duce more principled and predictable decisions.

It may be useful to compile one list enumerating factors that
have been considered to be elements of a fair hearing, roughly
in order of priority, and another that arrays various types of
government action that have been urged to call for a hearing,
starting with the most serious. As we go down the second list
from the more severe actions to the less, the needle would point
to fewer and fewer requirements on the list of required

 

®1 See, e.g., Osgood v. Nelson, L.R. 5 H.L. 636 (1872) (part of the procedure required
under natural justice); WapE, supra note 10, at 213, 272. However, in some cases courts
have found it proper for the authority to employ confidential sources. In re Pergamon
Press Ltd., [1970] 3 W.L.R. 792 (C.A.); Regina v. Gaming Bd. for Great Britain, [1970] 2
W.L.R. 1009 (C.A.); University of Ceylon v. Fernando, [1960] i W.L.R. 223 (P.C.) (ac-
cusation against student taking an examination). See Wane, supra note 10, at 210, 218.

82 See note 74 infra 8 accompanying text.

83 367 U.S. 886 (1961).

64 Id. at 895. See also Arnett v. Kennedy, 416 U.S. 134, 167-71 (1974) (Powell, J.,
concurring); id. at 186-96 (White, J., concurring); Hannah v. Larche, 363 U.S. 420, 442
(1960).

85 Frost v. Weinberger, No. 74-2020 (2d Cir., Apr. 17, 1975).

66 For example, continued receipt of benefits by ineligibles, retention of unqualified
government employees, inability to dislodge a disruptive tenant because neighbors are
afraid to testify, polarizing student-teacher relationships, etc.

67 This was the “burden” of Mr. Justice Black’s dissent in Goldberg v. Kelly, 397 U.S.
254, 272 (1970).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 109 of 147
1975] “SOME KIND OF HEARING” 1279

safeguards.®® With the probable exception of Goldberg*® itself,
the Court’s decisions seem to conform to this scheme. I suggest
also that the elements of a fair hearing should not be considered
separately; if an agency chooses to go further than is constitu-
tionally demanded with respect to one item, this may afford
good reason for diminishing or even eliminating another.”°

A. Elements of a Fair Hearing™

1. An Unbiased Tribunal

Although an unbiased tribunal is a necessary element in
every case where a hearing is required, sharp disagreement can
arise over how much in the way of prior participation consti-
tutes bias.?2 In addition, there is wisdom in recognizing that
the further the tribunal is removed from the agency and thus
from any suspicion of bias, the less may be the need for other
procedural safeguards; while all judges must be unbiased, some
may be, or appear to be, more unbiased than others. Instead of
the Goldberg formulation permitting a welfare official (even with
some involvement in the very case) to act as a decisionmaker as
long as he had not “participated in making the determination
under review,”7? but requiring a corresponding heavy dose of
judicialization, agencies might be offered an option of less pro-
cedural formality if the decisionmaker were not a member of the
agency and of still less if, as in England, he were not a full-time
government employee at all.’4 Distrust of the bureaucracy is

 

68 After 1 was well along in preparing this lecture, I found that a rather similar
approach had been taken by Professor William Buss with respect to school discipline. See
Buss, supra note 52, at 547. I agree with Professor Buss’ approach but, as will be seen,
would give more weight to some negative factors than he does. See id. 579.

69 397 U.S. 254 (1970). See note 35 supra & text accompanying note 245 infra.

7° This point is well developed in Buss, supra note 52, at 639-40.

71 My discussion here will be in terms of constitutional requirements only. Also I
generally assume continued reliance on the adversary system, although with serious
misgivings on that score. See text accompanying notes 115-21 infra.

72 Compare Arnett v. Kennedy, 416 U.S. at 134, 155 & n.21 (1974) (Rehnquist, J.) with
id. at 196 (White, J., dissenting).

73 3907 U.S. at 271. See also Wolff v. McDonnell, 418 U.S. 539, 570-71 (1974) (no
constitutional bar to makeup of prison adjustment committee, consisting of Associate
Warden for Custody, Correctional Industries Superintendent and Reception Center Di-
rector, to determine whether to revoke good time or impose severe punishment).

74 ScHwartz & Wapbe, supra note 9, at 145; Wane, supra note 10, at 257-59. Asa rule
tribunals are staffed by independent persons, not by civil servants. A typical tribunal,
especially if it is an appeals tribunal, will consist of three individuals. In many instances
the chairman will be a local practicing attorney who is donating his services on a part-
time basis. The other two members will be chosen from among volunteers outside the
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 110 of 147
1280 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

surely one reason for the clamor for adversary proceedings in
the United States.7* But a better answer may not be more insis-
tence on adversary proceedings but less reliance on the bureau-
cracy for decisionmaking.

2. Notice of the Proposed Action and
the Grounds Asserted for It

It is likewise fundamental that notice be given and that it be
timely and clearly inform the individual of the proposed action
and the grounds for it.”* Otherwise the individual likely would

 

government. In certain cases the two additional members will represent certain interests
such as employer and employee in the case of National Insurance Tribunals. In some
cases the chairman is paid while the other members regard the work as public service. In
other cases, the panel is composed of individuals with special qualifications and each
member is compensated; for example, Pensions Appeal Tribunals (certain members are
paid physicians). See id. 258-60.

In the United States a particularly strong case for the employment of independent
hearing officers is presented by evictions from private housing constructed with enough
public aid so that evictions constitute government action, in states in which the function
of passing on the justification is not performed by the courts. See Joy v. Daniels, 479 F.2d
1236, 1242-48 (4th Cir. 1973) (contrasting South Carolina procedures with those of New
York and North Carolina where evictions in state court are summary in nature and,
therefore, full administrative hearings must be afforded); Caulder v. Durham Housing
Auth., 433 F.2d 998, 1002 (4th Cir. 1970), cert. denied, 401 U.S. 1003 (1971) (North
Carolina); Escalera v. New York Housing Auth., 425 F.2d 853 (2d Cir.), cert. denied, 400
U.S. 853 (1970). Since private housing projects normally do not have access to the state
corps of hearing examiners, hearings in such cases are often conducted by an officer of a
similar project under the management of the same organization, or even by individuals
who were part of the group who initially made the eviction decision. See Wilson v.
Lincoln Redev. Corp., 488 F.2d 339 (8th Cir. 1973) (a member of the committee that had
voted to evict the tenant and the secretary-treasurer of the housing corporation who had
apprised that committee of “the facts” concerning the tenant may serve on the hearings
panel unless they are required to call on their own personal knowledge in weighing the
evidence); Note, Procedural Due Precess in Government—Subsidized Housing, 86 Harv. L.
Rev. 880, 908 (1973). While employment of officers from similar projects seems consis-
tent with Goldberg, Lopez v. Henry Phipps Plaza South, Inc., 498 F.2d 937 (2d Cir. 1974),
would there not be much more confidence if the “tribunal” were, for example, a board of
three retired social workers or one social worker and a tenant and a superintendent from
another similar project? If the nature of the tribunal were thus altered, it should be
permissible to dispense with many procedural safeguards now thought to be required,
which at least cause serious delay and in the case of the confrontation requirement may
prevent the eviction of a fractious tenant because his neighbors are afraid to testify. See
text accompanying notes 83-104 infra.

75 Even by Justices of the Supreme Court, “. .. when a grave injustice is wreaked on
an individual by the presently powerful federal bureaucracy, it is a matter of concern to
everyone... .” Richardson v. Perales, 402 U.S. 389, 413 (1971) (Douglas, J., dissenting).

#8 See Boddie v. Connecticut, 401 U.S. 371, 378 (1971); Goldberg v. Kelly, 397 U.S.
at 267-68; Armstrong v. Manzo, 380 U.S. 545, 550 (1965); Mullane v. Central Hanover
Bank & Trust Co., 339 U.S. 306, 314-15 (1950). Subsidiary questions are whether the
notice must be written and how long prior to the hearing it must be given. See Holland v.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 111 of 147
1975) “SOME KIND OF HEARING” 1281

be unable to marshal evidence and prepare his case so as to
benefit from any hearing that was provided.”’ I add, here again,
that the more forthcoming the agency has been in disclosing its
grounds, the stronger should be its position in asking curtail-
ment of other procedures.

3. An Opportunity to Present Reasons Why
the Proposed Action Should Not Be Taken

This also is fundamental. The open question is whether the
opportunity must be for oral presentation. Goldberg held that it
must be in the context of welfare terminations.’ I have no quar-
rel with that in the situation there presented; but assuming for
the moment that confrontation is not always required, I would
object to requiring oral presentation as a universal rule. Deter-
mination whether or not an oral hearing is required should de-
pend on the susceptibility of the particular subject matter to
written presentation, on the ability of the complainant to under-
stand the case against him and to present his arguments effec-
tively in written form, and on the administrative costs.”

 

Oliver, 350 F. Supp. 485 (E.D. Va. 1972) (written notice of charges one hour before
hearing to prisoner did not afford inmate due process even though he had been orally
informed of the charges three days previously); Stewart v. Jozwiak, 346 F. Supp. 1062,
1064 (E.D. Wis. 1972) {prisoner charged with misconduct is entitled to “reasonable ad-
vance notice of such hearing”). Although many courts have concluded that oral notice is
inadequate in some circumstances, ¢.g., Wolff v. McDonnell, 418 U.S. at 563-64 (loss of
good time credit and confinement in a disciplinary cell), written notice in all cases is not
constitutionally mandated, and either written or oral notice, at the discretion of the
administrative official, has been permitted in some cases, e.g., Goss v. Lopez, 95 S. Ct.
729, 740 (1975).

A related question is whether notice, written or oral, must be in a language in which
the intended recipient is fluent. Some commentators have argued that due process de-
mands that so far as administratively feasible, written notice must be in a language which
the recipient can read, Note, El Derecho de Aviso: Due Process and Bilingual Notice, 83 YALE
LJ. 385 (1973); however, this argument seems not to have been accepted thus far. See,
e.g., Guerro v. Carleson, 9 Cal. 3d 808, 512 P.2d 833, 109 Cal. Rptr. 201 (1973).

77 Cf. In ve Gault, 387 U.S. 1, 33-34 & n.54 (1967).

78 397 U.S. 254, 268-69 (1970).

79 In contrast with the mass justice cases, use of written direct testimony by expert
witnesses is common in administrative hearings in the “big case” area and generally is not
the subject of controversy. Allowing such written direct testimony affords great savings in
time and money and often permits relatively complicated ideas, theories, or facts to be
transmitted in a form best suited to complete understanding in situations where the value
of observing demeanor is minimal. See W. GELLHoRN & C. Bysz, ADMINISTRATIVE
Law-—-Cases aND Comments 860-63 (6th ed. 1974); Boyer, Alternatives to Administrative
Trial-Type Hearings for Resolving Complex Scientific, Economic, and Social Issues, 71 Mrcn. L.
Rev. L11, 127-28 (1972).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 112 of 147
1282 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

4,5, and 6. The Rights To Call Witnesses, To Know the
Evidence Against One, and To Have Decision Based Only
on the Evidence Presented

Although these rights are different, they are so closely as-
sociated that it will be convenient to deal with them together.

Under most conditions there does not seem to be any dis-
position to deny the right to call witnesses, although the tribunal
must be entitled reasonably to limit their number and the scope
of examination.®° A more debatable issue, which has not recently
been raised in the Supreme Court, is the right to compulsory
process.24 No general rule is appropriate; rather, the alleged

 

8° In the context of prison disciplinary proceedings, the Supreme Court has recog-
nized that although the right to present evidence is “basic to a fair hearing,” the unre-
stricted right to call witnesses from among the prison population carries “potential for
disruption and for interference with the swift punishment that in individual cases may be
essential to carrying out the correctional program .. . .” Wolff v. McDonnell, 418 U.S.
539, 566 (1974). Balancing the inmate's interest in avoiding loss of “good time” against
the needs of the prison, the Court concluded that “prison officials must have the nec-
essary discretion to keep the hearing within reasonable limits and to refuse to call
witnesses that may create a risk of reprisal or undermine authority, as well as to limit
access to other inmates to collect statements or to compile other documentary evidence.”
id. Although the Court then suggested that it would be “useful” for prison officials to
state their reasons for not allowing a particular witness to be called, it refused to mandate
any such requirement as a constitutional matter. While this aspect of Wolff arguably
represents a departure from prior decisions, it is still too early to predict whether it will
have a significant effect in areas other than prison discipline.

The most obvious areas for such application would be those in which there is a
substantial state interest in preserving the overall integrity of institutions and programs,
for example, secondary schools, and there is a substantial chance that the individual may
be more interested in disruption than in proving his case. Goss v. Lopez, 95 S. Ct. 729,
740 (1975), would seem consistent with Wolff in this regard, since the Court “stop[ped]
short of construing the Due Process Clause to require, countrywide, that hearings in
connection with short suspensions must afford the student the opportunity to secure
counsel, to confront and cross-examine witnesses supporting the charge or to call his own
witnesses to verify his version of the incident.” As in Wolff it was left to the informed
discretion of the administrative official to determine whether in a particular case any of
these elements of a formal judicial hearing were desirable. However, the Court also
emphasized that it had addressed itself only to the short suspension of ten days or less
and that longer suspensions might require “more formal procedures.” Id. at 741. Deep
uncertainty over how “rudimentary” Goss hearings may be is created by the dictum: “Nor
do we put aside the possibility that in unusual situations, although involving only a short
suspension, something more than rudimentary procedures will be required.” Jd, While
the Court did not put the possibility “aside,” the Court neither embraced it nor gave any
clue to what it meant by “unusual.” Although this is the kind of remark often inserted in
an opinion in order to forestall a separate concurrence, it would be hard to think of a
sentence better calculated to breed lawsuits or less helpful to the lower courts in deciding
them.

8! Compulsory process is guaranteed by the sixth amendment only with respect to
criminal trials. Several courts have held that the failure of an administrative adjudication
procedure to provide compulsory process does not violate due process. See Low Wah
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 113 of 147
1975] “SOME KIND OF HEARING” 1288

benefits to be derived must be weighed, largely on a case-by-case
basis, against the possible detriments, notably harassment and
delay.

There can likewise be no fair dispute over the right to know
the nature of the evidence on which the administrator relies. But
with this generalization agreement ends. The most debated issue
is the right of confrontation.

Since the only provision in the Bill of Rights conferring the
right of confrontation is limited to criminal cases, one might
think the constitutional right of cross-examination was similarly
confined. However, in Greene v. McElroy,®* Chief Justice Warren
said that the Court had applied this principle “in all types of
cases where administrative and regulatory actions were under
scrutiny.”** Lofty sentiments on this score are usually accom-
panied by references to a passage in the Acts of the Apostles,**
ignoring that it referred to a situation where a man was to be
delivered to die, and to Wigmore’s statement that cross-
examination “is beyond any doubt the greatest legal engine ever
invented for the discovery of truth,”®> ignoring that most of the
world’s legal systems, which are equally intent on discovering the
truth, have not seen fit to import the engine. Other favor-
ites are characters as diverse as the Emperor Trajan®’ and Wild
Bill Hickok of Abilene, Kansas, immortalized by President

 

Suey v. Backus, 225 U.S. 460, 470-71 (1912) (Immigration and Naturalization Service
hearing); Ubiotica Corp. v. FDA, 427 F.2d 376, 381 (6th Cir. 1970) (Food and Drug
Administration hearing); cf. Hyser v. Reed, 318 F.2d 225, 239-40 (D.C. Cir.), cert. denied,
$75 U.S. 957 (1963) (parole violation hearing). But see Jewell v. McCann, 95 Ohio St. 191,
116 N.E. 42 (1917).

82 360 U.S. 474 (1959).

83 Id. at 497. In fact none of the decisions cited directly support the right of confron-
tation as a requirement of due process in such cases under the Constitution. See Reilly v.
Pinkus, 338 U.S. 269 (1949); Carter v. Kubler, 320 U.S. 243 (1943); Morgan v. United
States, 304 U.S. 1 (1938); Ohio Bell Tel. Co. v. Public Util. Comm'n, 301 U.S. 292 (1937);
Southern Ry. v. Virginia, 290 U.S. 190 (1933).

84 When Festus more than two thousand years ago reported to King Agrippa

that Felix had given him a prisoner named Paul and that the priests and elders

desired to have judgment against Paul, Festus is reported to have stated: “It is

not the manner of the Romans to deliver any man to die, before that he which is

accused have the accusers face to face, and have licence [sic] to answer for him-

self concerning the crime laid against him.” Acts 25:16.

Greene v. McElroy, 360 U.S. at 496 n.25.

85 5 J. WicMorE, EVIDENCE § 1367, at 32 (Chadbourne rev. 1974). See 360 U.S. at 496
n.25.

86 See, e.g., Homburger, Functions of Orality in Austrian and American Civil Procedure, 20
Burr. L. Rev. 9, 36 (1970).

8% Quoted in Carlson v. Landon, 342 U.S. 524, 552 n.7 (1952) (Black, J., dissenting).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 114 of 147
1284 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

Eisenhower.®* Eloquent statements have been made, notably by
Mr. Justice Douglas.*®

While agreeing that these references were wholly appro-
priate to the witch-hunts of the McCarthy era®° and that cross-
examination is often useful, one must query their universal ap-
plicability to the thousands of hearings on welfare, social security
benefits, housing, prison discipline, education, and the like
which are now held every month®4—not to speak of hearings on

 

88 Quoted in Jay v. Boyd, 351 U.S. 345, 372-75 (1956) (Frankfurter, J., dissenting).

89 Peters v. Hobby, 349 U.S. 331, 350-51 (1955) (concurring opinion); Joint Anti-
Fascist Refugee Comm. v. McGrath, 341 U.S. 128, 180 (1951) (concurring opinion).

°° See Davis, The Requirement of a Trial-Type Hearing, 70 Harv. L. Rev. 193, 213-14
(1956) (need for confrontation and the dangers of “faceless” informers). For an account
of other similar cases from the McCarthy era, see E. Bontecou, THE FEDERAL
Loya.ty-SEcurRITY Procram (1953).

91 In the public welfare area alone there were 1,434,900 applications for public
assistance during the period from January to March 1973. Soctat & REHABILITATION
Serv., U.S. Dep’r of HEALTH, Epuc. & WELFARE, APPLICATIONS AND Case DISPOSITIONS
For Pusiic ASSISTANCE, [January-March 1973] 2 (U.S. Dep’t of Health, Educ. & Welfare
Pub. No. (SRS) 74-03109, 1973). Even though only a portion of these applications result
in a full hearing, cf. Baum, supra note 51, at 49 (in a recent period in New York City only
5% of the cases in which benefits were decreased and only 20% of the cases in which a
notice of intent to decrease was sent, resulted in a fair hearing), the burden is clearly
massive. See also SociaL & REHABILITATION SeRv., U.S. Dep’r or Hearn, Epuc. &
We rare, Farr HEARINGS IN PusLic ASSISTANCE [January-June 1971] (U.S. Dep’t of
Health, Educ. & Welfare Pub. No. (SRS) 72-03253, 1971) (46,500 requests for hearings
with respect to welfare claims during six month period); Baum, supra note 51, at 49
(approximately 2,000 requests for fair hearings received by New York City each month).

Similarly, recent statistics concerning the functioning of the social security system
illustrate the enormous increase in the number of administrative hearings being provided
in all areas. In fiscal 1970, 38,480 hearing requests were received; in 1974 the number
increased to 122,793. During those same periods 38,480 hearings were conducted in the
former and 80,779 in the latter. Because of this explosive growth in demand, the pend-
ing workload has continued to rise, with 77,501 hearing requests pending on June 30,
1974, and 99,524 cases awaiting hearing on November 9, 1974. Social Security Litigation:
An Inundation, THE Tuirp Brancn, Dec. 1974, at 1, col. 2.

The number of hearings that may be required in the public schools in cases of
disciplinary suspensions after Goss v. Lopez, 95 S. Ct. 729 (1975), is likewise overwhelm-
ing. ln an amicus brief filed in Goss the Children’s Defense Fund states that at least 10%
of the junior and senior high school students sampled in a five state survey—Arkansas,
Maryland, New Jersey, Ohio, and South Carolina—conducted by the Office of Civil
Rights of the Department of Health, Education, and Welfare, were suspended one or
more times in the 1972-73 school year (approximately 20,000 students in New York City,
12,000 in Cleveland, 9,000 in Miami, and 9,000 in Memphis suspended at least once
during 1972-73). An amicus brief submitted by several school associations in Ohio also
indicates that the number of suspensions is very substantial: in 1972-73, 7,352 of 57,000
(12.8%) students were suspended in Akron; 4,054 students out of a school enroliment of
81,007 (4.9%) were suspended in Cincinnati; and 14,598 of 142,053 (10.3%) students
were suspended in Cleveland. Brief for Buckeye Assoc. of School Adm'rs, Ohio Assoc. of
Secondary School Principals, Ohio Assoc. of Elementary School Principals, et al. as Amici
Curiae. Even these statistics may be somewhat conservative since some schools did not
respond to the survey.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 115 of 147
1975] “SOME KIND OF HEARING” 1285

recondite scientific or economic subjects.°* In many such cases
the main effect of cross-examination is delay—an argument not
really answered, as any trial judge will confirm, by the easy sug-
gestion that the hearing officer can curtail cross-examination.
Lawyers, including those who have gone on the bench, have a
vivid recall of the few instances where they destroyed a dishonest
witness on cross-examination and forget those where their
cross-examination confused an honest one or was ineffective or
worse—not to speak of the many cases when they had the good
judgment to say “No questions.”

Moreover, effective cross-examination of experts, and of
most other witnesses, would almost inevitably require the aid of
counsel. One wonders how Pedro Perales in his claim for Social
Security disability benefits could have effectively subjected
specialists in neurosurgery, neurology, psychiatry, orthopedics,
and physical medicine to the “ordeal of cross-examination”
vaunted in Mr. Justice Douglas’ dissent®*—a task shunned by
most lawyers without special experience and often regarded as
unproductive even by them. Why do we not have the good sense
in such cases to use something like the English medical appeals
tribunal, two of whose members are private physicians,®* and
avoid the calling of experts altogether? If “procedures adequate
to determine a welfare claim may not suffice to try a felony
charge,”® it is equally true that not all procedures required for
the fair trial of a felony charge are needed to dispose of a claim
that may lead to the denial of a disability pension.

The absolutes of Greene v. McElroy®* and of Goldberg v.
Kelly®? with respect to confrontation arguably have now been
ended by Wolff v. McDonnell.°* There the Court considered
whether a prisoner faced with the loss of up to eighteen months
in “good time” credits had a constitutional right to confront and
cross-examine adverse witnesses. It concluded that, in the special

 

92 Even outside the area of mass justice, the prospect of lengthy and hectoring
cross-examination may discourage the appearance of experts before agencies without
subpoena powers. See Hamilton, Rulemaking on a Record by the Food and Drug
Administration, 50 Texas L. Rev. 1132, 1149 (1972).

98 Richardson v. Perales, 402 U.S, 413, 414 (1971) (Douglas, J., dissenting). Perales
appears to have had counsel, but the point remains.

*4 See Friendly, Foreword to Scuwartz & WabE, supra note 9, at xvi & n.5.

85 Bell v. Burson, 402 U.S. 535, 540 (1971) (Brennan, J.).

36 360 U.S. 474, 496-97 (1959).

97 397 U.S. 254, 269-70 (1970).

58 418 U.S. 539 (1974).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 116 of 147
1286 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

circumstances of the prison,*® interest-balancing would dictate a
right to cross-examination only in a most limited range of
cases.!©° Jn other situations, whether to allow cross-examination
was left to the “sound discretion” of the prison authorities.!®?

While prisoner cases are doubtless the strongest ones for
dispensing with an absolute requirement of confrontation and
cross-examination, similar arguments (fear of witnesses in com-
ing forward, undue exacerbation, and polarization of what in
some instances must remain on-going relationships) exist in
other situations as well—eviction of tenants from public hous-
ing,’ discipline of students, or assignment of students to a class
or school for retarded or disturbed children. The trouble is that
these arguments prove too much. They suggest not only denial
of cross-examination but suppression of the names of the witnes-
ses and consequent serious curtailment of the right to know the
evidence against one—something that should be permitted only
when the penalty is small or the decision is preliminary or if the
dangers of disclosure are exceedingly grave. In other words, the
question whether cross-examination should be denied must gen-
erally be viewed from an incremental standpoint—assuming that
the name of the witness and the content of his testimony will
have been disclosed, how much further harm, if any, will be
caused by allowing cross-examination when contrasted with its
value.1

 

8 Potential disruption of institutional programs as well as danger to inmate accusers
resulting from resentment persisting after testimony and the concomitant demand for
anonymity by inmate accusers were the special factors discussed by the Court. /d. at
566-72.

100 Jd, at 569.

101 fd. In dissent, while arguing vigorously that the right of cross-examination should
be limited only in exceptional cases, Mr. Justice Marshall made the suggestion that even
in such cases the disciplinary board should call the witness before it in camera and itself
probe his credibility. Jd. at 590. This might be fruitful in other fields. Cf. DeJesus v.
Penberthy, 344 F. Supp. 70, 75-76 (D. Conn. 1972) (cross-examination by the tribunal is
possible substitute for cross-examination of adverse witnesses by the party).

102 Cf. GrorGe SCHERMER ASSOCIATES, MoRE THAN SHELTER: SOCIAL NEEDS IN Low-
AND MODERATE-INCOME HousinG 40-42, 54-58 (1968). One suggested solution in this
area has been to adopt the balance struck in Morrissey v. Brewer, 408 U.S. 471, 489
(1972), and to permit the concealment of the identity of complaining tenants whenever,
in the judgment of the independent decisionmaker, revealing it would jeopardize tenant
relationships or present a serious threat of reprisal. See Note, supra note 74, at 906-07.

103 See Buss, supra note 52, at 593-603.

Lower courts have reached different conclusions with respect to whether due process
requires that a claimant have the right to confront and cross-examine adverse witnesses.
For example, in McNeill v. Butz, 480 F.2d 314 (4th Cir. 1973), the court held that where
untenured non-civil service employees are dismissed on the basis of secret charges which
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 117 of 147
1975] “SOME KIND OF HEARING” 1287

Some aspects of the doctrine that the administrator must
confine himself to the record are simply another form of what
we have just been considering. But even on a broad view of a
right to confrontation, the principle against use of extra-record
evidence can be pushed too far. In England “a tribunal such as a
rent tribunal is entitled to use its own knowledge and experi-
ence, for example, as to the level of rents or the scarcity of
houses in its area.”!°¢ Such matters fit into Professor Davis’
category of “legislative facts,”1°° and notice of them should be
permissible as long as the tribunal clearly indicates the basis for
its decision so that erroneous fact-finding might later be chal-
lenged, either on appeal or in subsequent cases.

7. Counsel

The Goldberg opinion quotes the oft-cited statement in Powell
v. Alabama’® that “[t]he right to be heard would be, in many
cases, of little avail if it did not comprehend the right to be heard
by counsel.”!°? Apparently no difference was perceived between
a capital case and the suspension of a welfare allowance, except
that in the latter the government was not required to provide
counsel.

To be sure, counsel can often perform useful functions even
in welfare cases or other instances of mass justice; they may
bring out facts ignored by or unknown to the authorities, or help
to work out satisfactory compromises. But this is only one side of

 

impugn their honesty and integrity, the Government must provide an opportunity for
them to confront and cross-examine such adverse witnesses, absent a specific finding that
the Government has “good cause” to protect its confidential informant with a cloak of
absolute secrecy. See Esteban v. Central Mo. State College, 415 F.2d 1077, 1089 (8th Cir.
1969), cert. denied, 398 U.S. 965 (1970); Tibbs v. Board of Educ., 59 N.J. 506, 284 A.2d
179 (1971). By contrast, in Carpenter v. City of Greenfield School Dist. No. 6, 358 F.
Supp. 220, 226-27 (E.D. Wis. 1973), the court concluded that, with respect to the dismis-
sal of a teacher, hearsay reports based on interviews with students were permissible as
long as reference was made to specific instances of proscribed conduct except where no
meaningful response was possible. See United States ex rel. Miller v. Twomey, 479 F.2d
701, 715 (7th Cir. 1973), cert. denied, 414 U.S. 1146 (1974); Behagen v. Intercollegiate
Conference of Faculty Representatives, 346 F. Supp. 602, 608 (D. Minn. 1972). The
school discipline cases are thoroughly reviewed in Buss, supra note 52, at 551-73. With
respect to due process hearings for retarded children, see Kirp, Buss, & Kuriloff, Legal
Reform of Special Education: Empirical Studies and Procedural Reforms, 62 Cauir. L. Rev.
40, 79-81 (1974). See also Goss v. Lopez, 95 S. Ct. 729 (1975).

104 Scuwartz & WabDE, supra note 9, at 154 (citing Crofton Inv. Trust Ltd. v. Greater
London Rent Comm’n, [1967] 2 Q.B. 955.

195 Davis, supra note 1, § 7.06, at 430.

196 287 U.S. 45 (1932).

107 Td, at 68-69.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 118 of 147
1288 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

the coin. Under our adversary system the role of counsel is not
to make sure the truth is ascertained but to advance his client’s
cause by any ethical means.!°* Within the limits of professional
propriety, causing delay and sowing confusion not only are his
right but may be his duty. The appearance of counsel for the
citizen is likely to lead the government to provide one—or at
least to cause the government’s representative to act like one.
The result may be to turn what might have been a short confer-
ence leading to an amicable result into a protracted controversy.
Finally, it is usually mere words to talk of “retained” counsel in
welfare cases. When counsel appears, he will almost inevitably
have been provided by an organization supported in large part
by public funds and the government is thus paying the cost as
fully as if counsel were assigned.

It is thus fortunate that subsequent cases have not taken this
portion of Goldberg as an absolute governing other types of hear-
ings. The Supreme Court recognized in Wolff that in the prison
context “[t]he insertion of counsel into the disciplinary process
would inevitably give the proceedings a more adversary cast and
tend to reduce their utility as a means to further correctional
goals.”1°° The Court thus declined to hold that inmates had a
right either to appointed or even to “retained” counsel, instead
indicating that where an illiterate inmate was involved, or where
the issues were sufficiently complex to make the inmate unable
“to collect and present the evidence necessary for an adequate
comprehension of the case,” he should be permitted to seek the
aid of fellow prisoners, or if that is prohibited, to have “adequate
substitute aid in the form of help from the staff or from a suffi-
ciently competent inmate designated by the staff.”1!° This is a
sensible compromise, which may be emulated, mutatis mutandis,
in other contexts, such as student or employee discipline, where
the disadvantages of the presence of counsel may outweigh the
benefits. This portion of the Wolff decision, as well as the case-
by-case approach of Gagnon v. Scarpelli‘!! on revocation of
probation,!"? are likely to have considerable anti-Goldberg rever-

 

108 On this, and the whole subject of the adversary system, see Judge Frankel’s
remarkable Cardozo lecture, The Search for Truth: An Umpireal View, 123 U. Pa. L. REv.
1031 (1975). Passages bearing particularly on the role of the advocate will be found at
1040-43, 1047-48, 1050-55.

109 418 U.S. at 570.

110 Id.

111 41] US. 778 (1973).

112 Td. at 787-91.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 119 of 147
1975] “SOME KIND OF HEARING” 1289

berations.11*

These problems concerning counsel and confrontation in-
evitably bring up the question whether we would not do better to
abandon the adversary system in certain areas of mass justice,
notably in the many ramifications of the welfare system, in favor
of one in which an examiner—or administrative law judge if you
will—with no connection with the agency would have the respon-
sibility for developing all the pertinent facts and making a just
decision. Under such a model the “judge” would assume a much
more active role with respect to the course of the hearing; for
example, he would examine the parties, might call his own ex-
perts if needed, request that certain types of evidence be pre-
sented, and, if necessary, aid the parties in acquiring that
evidence.114

Many parts of the mass justice area would be particularly
suitable for such an experiment since the guidelines are suffi-
ciently definite to avoid the danger that an outside reviewing
panel might endeavor to remake agency policy.'4* Although
questions of fact and policy may inevitably become inter-

 

133 Prior to Wolff many lower courts had considered the right-to-counsel question in
the context of student disciplinary proceedings. Although perhaps a majority of these
courts concluded that due process does not incorporate the right to retain counsel, see,
e.g., Wasson v. Trowbridge, 382 F.2d 807, 812 (2d Cir. 1967) (as long as the government
does not proceed through counsel); Barker v. Hardway, 283 F. Supp. 228, 237 (S.D.W.
Va.), affd, 399 F.2d 638 (4th Cir. 1968) (per curiam), cert. denied, 394 U.S. 905 (1969);
Due v. Florida A & M Univ., 233 F. Supp. 396, 403 (N.D. Fla. 1963), a substantial
number, particularly since Goldberg, have reached the opposite result. See, e.g., Givens v.
Poe, 346 F. Supp. 202, 209 (W.D.N.C. 1972); Esteban v. Central Mo. State College, 277
F. Supp. 649, 651 (W.D. Mo. 1967), affd, 415 F.2d 1077 (8th Cir. 1969), cert. denied, 398
U.S. 965 (1970). Most commentators are of the view that there should be a right to retain
counsel, at least in major disciplinary proceedings. See, ¢.g., Buss, supra note 52, at
605-13; Wright, The Constitution on the Campus, 22 Vanb. L. Rev. 1027, 1075-76 (1969).
One possible application of Wolff in the school situation might be allowing the school
officials to appoint a staff member to assist the student in the preparation of his defense
in lieu of retaining counsel. Similarly, courts may distinguish between the right to retain
counsel at different levels of the educational process (¢.g., secondary school v. college)
based on a difference in the perceived effect on the overall educational process of the
presence of such counsel in disciplinary proceedings. Goss v. Lopez would not seem to
proscribe such experimentation and differentiation since although intimating in dictum
that “more formal procedures” might be required in cases of longer suspension or expul-
sion, the holding—in the context of a “short suspension”—left it to the informed discre-
tion of the school administrator to determine whether counsel should be permitted in a
particular case. 95 S. Ct. at 740.

114 Cf. B. ScHWARTz, FRENCH ADMINISTRATIVE Law AND THE ComMon-Law WoRLD
124 (1954).

145 This would seem to be a serious risk, for example, with regard to the panels for
review of administrative decisions in schools with respect to the placement of retarded
children suggested in Kirp, Buss & Kuriloff, supra note 103, at 123-25.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 120 of 147
1290 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

twined,!?® for the most part the tribunals would simply be de-
termining the facts and then applying pertinent statutes and
agency rules or regulations. The hearing boards presumably
would have access to government officials and program adminis-
trators for pertinent information concerning agency policies.
While such an experiment would be a sharp break with our
tradition of adversary process, that tradition, which has come
under serious general challenge from a thoughtful and distin-
guished judge,'!? was not formulated for a situation in which
many thousands of hearings must be provided each month.'?®
Whoever baptized the continental system as “inquisitorial” did a
disservice to American legal thought.'® Call it “investigatory”
and the pejorative connotation fades away. Use of the investigat-
ory system should not be viewed as a lessening of protection to
the individual; if properly applied, it could well result in more.
This investigatory model would also have the advantage of being
more informal; the decisionmaker, in a conference-type setting,
would hear the evidence and discuss the dispute with the parties
and with their attorneys, assuming that they were permitted to

have them.!?°
If we are to experiment with the investigatory model any-

where, this is the ideal place to do it. Strongly embedded tradi-
tions, specific constitutional limitations, and resistance of the bar
will prevent its use not only in criminal but also, to a lesser
extent, in ordinary civil litigation. There is no constitutional
mandate requiring use of the adversary process in administrative

 

116 Cf. Yee-Litt v. Richardson, 353 F. Supp. 996, 999-1000 (N.D. Cal.), aff'd sub nom.
Carleson v. Yee-Litt, 412 U.S, 924 (1973) (rejecting policy/fact distinction as a basis
whether to require a full evidentiary hearing); Mothers’ & Children’s Rights Org. v.
Sterrett, 467 F.2d 797 (7th Cir. 1972) (same).

117 Frankel, supra note 108.

118 See Baum, supra note 51, at 49-50 (“police court” environment created by inade-
quate staff).

119 Judge Frankel has noted our curious and unfortunate parochialism on this score,
Frankel, supra note 108, at 1043.

120 Critical to the successful implementation of this or indeed of any plan for improv-
ing the efficiency of mass justice is the assurance of an adequate supply of skilled hearing
officials. Baum, supra note 51, at 45-47. Although the British example of drawing the
membership of its tribunals in many areas from a pool of citizen volunteers or, in other
areas, of drawing on individuals with special skills to work part time, see note 74 supra,
should be emulated where feasible, given the number of hearings'currently provided it is
likely that most administrative agencies will be dependent upon “professional” decision-
makers for some time. There is thus a need to continue the upgrading of such positions,
both through training and through compensation sufficient to attract capable individuals.
Cf. B. ScHwartz, supra note 114, at 26-29, 56-57, 86-87 (French National School of
Administration); M. Waning, TRAITE ELEMENDE DROIT ADMINISTRATIF 73 (6th ed. 1951).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 121 of 147
1975] “SOME KIND OF HEARING” 1291

hearings unless the Court chooses to construct one out of the
vague contours of the due process clause. But that clause does
not forbid reasonable experimentation. For a state to experiment
with procedures for mass administrative justice wholly different
from those required in a felony trial would be a splendid vindi-
cation of “one of the happy incidents of the federal system that a
single courageous State may, if its citizens choose, serve as a
laboratory.”!?1 Alternatively, federal agencies administering vari-
ous welfare programs might attempt to implement different
forms of nonadversary procedure. Action of this sort would pro-
vide controlled experiments in areas where transplantation of
even a diluted form of trial type proceedings is not likely to work
well.

8 and 9. The Making of a Record and a
Statement of Reasons

I shall treat these two points together since they are closely
associated with judicial review, although a statement of reasons
serves other valuable functions as well.

Professors Schwartz and Wade tell us that “the aspect of
American administrative law that impresses foreigners most un-
favourably is the requirement of a formal record in every case
where a hearing is held.”!?2 Americans are as addicted to tran-
scripts as they have become to television; the sheer problem of
warehousing these mountains of paper must rival that of storing
atomic wastes. We risk the fate of the eminent professor Ful-
gence Sapir, in Anatole France’s Penguin Island, who boasted that
he had all of art classified on paper slips alphabetically and topi-
cally, only to find himself suffocated when his search for one slip
caused all the others to cascade upon him. Except for admin-
istrative appeal or judicial review, there would seem to be no
need for any “record” in the typical mass justice case;*** the facts

 

121 New State Ice Co. v. Liebman, 285 U.S. 262, 311 (1932) (Brandeis, J., dissenting).

122 ScHwarrz & WADE, supra note 9, at 132. They cite as an example of the judicial
attitude toward the provision of transcripts a federal case in which at a prior hearing
concerning the validity of the initial denial of a welfare application for a grant of house-
hold goods and winter clothing, the referee had refused to provide facilities for tran-
scription of the proceedings. The district court granted an injunction requiring the wel-
fare agency to provide a complete record of the proceedings, without feeling any need to
justify its action in a written opinion. Id. 133 (citing Banner v. Smolenski, CCH Pov.
Law Rep. 1 10,587 (D. Mass. 1969)).

123 Many lawyers would doubtless argue that knowledge that a transcript is being
made tends to restrain abuses by hearing officers. It is hard to see why unless the
transcripts are read by some higher authority.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 122 of 147
1292 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

are simple enough that the hearing officer can render a decision
on the basis of his recollection and notes, as is done in
England.!24 Even administrative appeal or judicial review would
not require a transcript; for centuries appeals were heard on the
judge’s notes.125 Very likely, however, we have too little confi-
dence in hearing examiners to allow this.’?6 Although electronic
recording has recently acquired a bad name in other contexts, in
most cases it surely should be sufficient to use tapes and to
transcribe them only if an appeal were taken.1?7

A written statement of reasons, almost essential if there is to
be judicial review, is desirable on many other grounds.’** The
necessity for justification is a powerful preventive of wrong
decisions.#®9 The requirement also tends to effectuate intra-
agency uniformity, and would be particularly important in this
regard if the hearing board were composed of individuals drawn
from outside the agency. A statement of reasons may even make
a decision somewhat more acceptable to a losing claimant.
Moreover, the requirement is not burdensome; sometimes it can
even be met by checking a list on a card.**° For all these reasons
I would put this item close to the top rather than near the bot-
tom of the scale.1?

 

124 In England since tribunals are often entitled to use their own general knowledge
and experience, see note 104 supra & accompanying text, their decisions, therefore, to not
have to be based “on the record” in the full American sense. If there is an appeal, or an
application for review, on the ground that evidence was lacking concerning some finding
of the tribunal, evidence of what transpired at the proceedings is normally provided by
affidavit of the parties, although in some cases it may be given by direct oral testimony.
See, e.g., Regina v. Board of Control ex parte Rutty, [1956] 2 Q.B. 109.

125 See Medina, The Trial Judge’s Notes: A Study in Judicial Administration, 49 CORNELL
L.Q. 1, 4 (1963).

126 But ef. Wolff v. McDonnell, 418 U.S. 539, 564 (1974) (apparently limiting re-
quirement of a “written record” jn prison disciplinary cases to a statement by the fact-
finder as to the evidence relied on and the reasons for the disciplinary action; not a
verbatim transcript or recording).

127 See SCHWARTZ & WADE, supra note 9, at 133. New York has recently adopted the
California practice of recording welfare hearings on tape.

128 Less clear is the exact detail and scope which the written statement of reasons
must take. Compare Caramico v. Secretary of the Dep’t of Housing & Urban Dev., 509
F.2d 694 (2d Cir. 1974) (explicit decision of any disputed ground, including a statement
of opposing considerations, that “adequately disposes of the issue”), with Burr v. New
Rochelle Munic. Housing Auth., 479 F.2d 1165, 1170 (2d Cir. 1973) (statement “outlin-
ing” reasons for approving or rejecting rent increase). In these days when appellate
courts themselves are being compelled to omit or abbreviate opinions, they should be
careful about imposing unrealistically high requirements upon those who must adminis-
ter mass justice.

129 See Wolff v. McDonnell, 418 U.S. 539, 565 (1974).

130 See K. Davis, DiscRETIONARY JusTIcE: A PRetiminary Inquiry 104-05 (1969).

131 Although the English courts have refused to include a statement of reasons in the
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 123 of 147
1975] “SOME KIND OF HEARING” 1293

10. Public Attendance

Legal scholars have explained why this guarantee has been
considered a fundamental element of a criminal trial.4°* How-
ever, this feature of court trials has received relatively slight
emphasis with respect to administrative proceedings. Balancing
the particular interests of the individual and the state concerning
public attendance leads to the conclusion that it is manifestly
inappropriate for certain administrative hearings and that, while
it is arguably desirable in others, due process generally does not
require it.#4

To require an open hearing would be manifestly wrong in
the case of a prison disciplinary proceeding. Beyond the burden
that such a requirement would place on limited prison facilities,
as the Court recognized in Wolff, “[t]he operation of a correc-
tional institution is at best an extraordinarily difficult under-
taking.”!44 Consequently, given the disruptive effect that a public
hearing might have on legitimate institutional interests, prison
officials must be accorded the discretion to keep hearings closed
to the general public and press instead of being subjected “to
unduly crippling constitutional impediments.”!*> A more dif-
ficult question is whether the prisoner should at least be entitled
to be accompanied by family or friends.

In the area of student disciplinary proceedings, several
lower courts have concluded that procedural due process is not
denied because the hearing was not open to other students, the

 

concept of natural justice, Regina v. Gaming Board for Great Britain ex parte Benaim &
Khaida, [1970] 2 Q.B. 417, § 12(1) of the Tribunals and Inquiries Act 1958, 6 & 7 Eliz. 2,
c. 66, imposes this duty on tribunals subject to the Act whenever reasons are requested
“on or before the giving or notification of the decision . . . .” The courts take this
mandate seriously. See ScHwarTz & Wang, supra note 9, at 155-56. However, even among
tribunals that are within the Act there are certain exceptions. For example, the Lord
Chancellor may directly order that any class of decisions shall be exempt if he is of the
opinion that the giving of such reasons is unnecessary or impracticable. 6 & 7 Eliz. 2, c.
66, § 12(4) (1958).

132 Three principal reasons are typically cited for the right to an open trial as a part
of due process. First, an open trial fosters confidence. See 6 J. WiGMoRE, EviDENCE §
1834, at 335 (3d ed. 1940). Second, a public trial will help to assure the accuracy of the
evidence offered. 3 W. BLacksToNng, ComMENTARIES *373. But cf. Radin, The Right to a
Public Trial, 6 Temp. L.Q. 381, 384 (1932). Third, the presiding officials will more likely
conduct the proceedings fairly. J. WiGMorE, supra, § 1834, at 335. It has been urged that
these reasons argue in favor of an open administrative hearing in many areas. See Com-
ment, The Right to an Open Administrative Hearing, 53 B.U.L. Rev. 899 (1973).

133 See Wright, supra note 113, at 1079-80.

134 Wolff v. McDonnell, 418 U.S. 539, 566 (1974). .

185 Id, at 566-67.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 124 of 147
1294 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

press, or the public in general.'°* The reasons for allowing
closed hearings are somewhat similar to although here less force-
ful than those just canvassed.'3? In contrast, at least one court
has concluded that due process requires a hearing on the termi-
nation of a government employee to be open.'*® Arguably the
interest of the public in ensuring that the government functions
fairly and the relatively greater ability of the government to pro-
vide for open hearings may support this distinction.’*°

In welfare cases the problem largely solves itself; there is no
good reason to exclude the claimant’s family and typically no one
else has any interest in attending. In public and government-
subsidized housing a much more difficult problem is presented.
A private landlord may not have the facilities to conduct wholly
public hearings or the readily available sanctions and enforce-
ment mechanisms necessary to ensure that the “observers” do
not disrupt the proceedings. Moreover, beyond disrupting the
immediate proceeding, the presence of tenants with sharply
differing views, vocally expressed, may fractionalize the ten-
ant community, a result that likely would be inimical to the
long term viability of the project.'4° Although tenants in a given
housing project have an interest in ascertaining whether the pro-
cedures that test the correctness of evictions, fines, and other
penalties assessed against them by the landlord are fair, the re-
quirement of a statement of reasons should suffice.

11. Judicial Review

Although I have not researched the state decisions, my im-
pression is that, up to this time, judicial review in the area of
mass justice has largely been limited to questions of fair proce-
dure, and there has been little attempt to obtain review for lack

 

136 Moore v. Student Affairs Comm., 284 F. Supp. 725, 731 (M.D. Ala. 1968); Zan-
ders v. Louisiana State Bd. of Educ., 281 F. Supp. 747, 768 (W.D. La. 1968); ef. Dixon v.
Alabama State Bd. of Educ., 294 F.2d 150, 159 (5th Cir.), cert. denied, 368 U.S. 930
(1961).

137 Commentators, students and administrators are often divided on the question
whether particular hearings should be open or closed, and who should have the power to
make that decision. Compare Crisis ar CoLumpia: REPORT OF THE FactT-FINDING
COMMISSION APPOINTED To [INVESTIGATE THE DISTURBANCES AT COLUMBIA UNIVERSITY IN
APRIL AND May 1968, 97 (1968), with Linde, Campus Law: Berkeley Viewed From Eugene, 54
Cau. L. Rev. 40, 56-57 (1966).

138 Fitzgerald v. Hampton, 467 F.2d 755 (D.C. Cir. 1972).

139 Cf, Comment, supra note 132, at 915-18.

140 See Note, supra note 74, at 906-07; GEORGE SCHERMER ASSOCIATES, supra note 102,
at 40-42, 54-58.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 125 of 147
1975] “SOME KIND OF HEARING” 1295

of substantial evidence or even for arbitrariness or capricious-
ness. Would that it may remain so! The spectacle of a new source
of litigation of this magnitude is frightening. Yet many state
administrative procedure acts, not to speak of the supposed
“common law” right of review, would seem to subject determina-
tions of the sort here considered to substantive review. Surely
this is an area where courts should exercise self-restraint; the
agencies can promote this by fair procedures and adequate
statements of reasons, remembering that one sufficiently out-
rageous example may burst the dike.***

B. The Nature of the Governmental Action

Now I shall endeavor to make up the other list, ranking the
action proposed to be taken in terms of its seriousness to the
individual. Obviously this survey cannot include every kind of
governmental action; I shall have to limit myself to those that
have surfaced most prominently.

For starters I would draw a distinction between cases in
which government is seeking to take action against the citizen
from those in which it is simply denying a citizen’s request. This
is not the discredited right-privilege distinction in another garb.
The first category includes cases where government seeks to
withdraw a “privilege” as well as a “right,” if indeed these terms
have any meaning in this context as distinguished from their
proper Hohfeldian use.**

Still, one is entitled to ask whether the distinction has real
validity. Even a beginner in mathematics knows that the distance
between two points on the vertical axis is the same whether one
measures down or up. Moreover, there are cases at the top of
the second category whose seriousness is greater than those at
the bottom of the first.14% But the distinction has a notable
lineage. The famous Article 39 of Magna Carta,*** often seen as

 

141 A classic instance is /n re Gault, 387 U.S. 1 (1967).

42 W. HonHFELD, FUNDAMENTAL LEGAL CONCEPTIONS AS APPLIED IN JUDICIAL
Reasontnc 35-50 (W. Cook ed. 1919).

143 Thus it was surely more serious for Mr. Willner to be denied admission to the bar
on grounds of character, Willner v. Committee on Character & Fitness, 373 U.S. 96
(1963), or for Mrs. Knauff or Mr. Nezei to be denied reentry to the United States,
Shaughnessy v. United States ex rel. Nezei, 345 U.S. 206 (1953): United States ex rel.
Knauff v. Shaughnessy, 338 U.S. 537 (1950), than for a student at a state university to be
suspended for a few weeks.

144 “No freeman shall be taken or imprisoned or [and] disseised or exiled or in any
way destroyed, nor will we go upon him nor send upon him, except by the lawful judg-
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 126 of 147
1296 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

the origin of the concept of due process, speaks in terms of the
king’s going out or sending against a free man, not of his refus-
ing a request. And whatever the mathematics, there is a human
difference between losing what one has and not getting what one
wants. This point is convincingly developed, in the context of
revocation as distinguished from denial of parole, in Chief Jus-
tice Burger's opinion in Morrissey v. Brewer.1*° The distinction is
valid in economic regulation as well. Revocation of a license is far
more serious than denial of an application for one; in the former
instance capital has been expended, investor expectations have
been aroused, and people have been employed.

When we begin to rank cases within the first category, revo-
cation of parole or probation must stand at or near the top.
Deprivation of liberty, even conditional liberty, is the harshest
action the state can take against the individual through the ad-
ministrative process. The Supreme Court thus was right in de-
manding a very high level of procedural protection and in set-
ting out the required procedures in detail.'** Civil commitment
warrants a similarly high place.'4”

Decisions involving the treatment of aliens reveal how the
nature of the action affects the sort of “hearing” that is required.
When an alien raises a factual issue regarding deportability, the
Court applies the unusual requirement of “clear, unequivocal,
and convincing evidence that the facts alleged as grounds for

 

ment of his peers or [and] by the law of the land.” Macna Carta art. 39, in W. Mc-
Kecuniz, Macna Carta: A COMMENTARY ON THE GREAT CHARTER OF KinG Jonn 375
(2d ed. 1914). See Statute of Westminster, 28 Edw. 3 (1354).

445 408 U.S. 471, 481-82 (1972). The Chief Justice quoted with approval the state-
ment in United States ex rel. Bey v. Connecticut Bd. of Parole, 443 F.2d 1079, 1086 (2d
Cir.), vacated and remanded with direction to dismiss as moot, 404 U.S. 879 (1971): “It is not
sophistic to attach greater importance to a person's justifiable reliance in maintaining his
conditional freedom so long as he abides by the condition of his release, than to his mere
anticipation or hope of freedom.” See Scarpa v. United States Bd. of Parole, 477 F.2d 278
(5th Cir.), vacated on other grounds, 414 U.S. 809 (1973); Menechino v. Oswald, 430 F.2d
403 (2d Cir. 1970), cert. denied, 400 U.S, 1023 (1971) (prisoner is not entitled, under the
fourteenth amendment, to procedural due process rights upon his being interviewed and
considered for parole prior to termination of his sentence). But see Bradford v. Wein-
stein, No. 73-1751 (4th Cir., Nov. 22, 1974).

446 Arguably deprivation of good time credit ranks close to revocation of probation
or parole. However, the distinctions made by Mr. Justice White in Wolff v. McDonnell,
418 U.S. 539, 560-63 (1974), have much validity. Moreover, the Wolff decision rests
heavily on the special problems of according the full gamut of procedural rights within a
prison. See also Jackson v. Wise, 43 U.S.L.W. 2272 (C.D. Cal., Dec. 10, 1974).

43 Lynch v. Baxley, 386 F. Supp. 378 (M.D. Ala. 1974) (three-judge court). See
generally Developments in the Law—Civil Commitment of the Mentally Ill, 87 Harv. L. Rev.
1190 (1974).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 127 of 147
1975] “SOME KIND OF HEARING” 1297

deportation are true.”!48 Since the statute'*® accords the full
gamut of procedural safeguards except assignment of counsel,’*°
the question of constitutional entitlement has not arisen. A much
lower standard prevails when a concededly deportable alien
seeks the discretionary remedy of suspension by the Attorney
General.15! While such an alien is entitled to a fair judgment by
the decisionmaker,*? the Supreme Court has held that the At-
torney General is not “required to give a hearing with all the
evidence spread upon an open record with respect to the con-
siderations which may bear upon his grant or denial of an appli-
cation .. . .”153 And although today’s Court might not echo the
1950 statement that for an alien seeking admission, “[w]hatever
the procedure authorized by Congress is, it is due process
....,”254 the procedural rights accorded such an alien would not
be many.

Another category ranking high on the procedural scale is
the revocation of a license to practice a profession. Here the
government is threatening to deprive a person of a way of life to
which he has devoted years of preparation and on which he and
his family have come to rely.1*5 Moreover, the types of issues
often resemble those tried in actions for fraud or negligence, or
even in criminal proceedings. Finally, the number of individuals
involved in such disciplinary action in any given period is likely
to be relatively small, and generally no other special circum-
stances justify a curtailment of procedural safeguards.***

 

148 Woodby v. Immigration & Naturalization Serv., 385 U.S. 276, 286 (1966) (foot-
note omitted).

49 Immigration & Nationality Act § 242(b), 8 U.S.C. § 1252(b) (1970).

150 The statute does permit the alien to be represented by counsel at the hearing at
his own expense. Jd. § 242(b)(2), 8 U.S.C. § 1252(b)(2) (1970).

151 See, e.g., United States ex rel. Kaloudis v. Shaughnessy, 180 F.2d 489, 490-91 (2d
Cir. 1950). The authority to grant or deny stays of deportation after an entry of a final
order of deportation has been delegated to the district directors of the Immigration and
Naturalization Service, pursuant to the Code of Federal Regulations, 8 C.F.R. § 243.4
(1973). See, e.g., Fan Wan Keung v. Immigration & Naturalization Serv., 434 F.2d 301
(2d Cir. 1970); Kladis v. Immigration & Naturalization Serv., 343 F.2d 513 (7th Cir.
1965); Adame v. Immigration & Naturalization Serv., 349 F. Supp. 313 (N.D. Ill. 1972).

152 United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260 (1954).

153 Jay v. Boyd, 351 U.S. 345, 353 (1956).

184 United States ex rel. Knauff v. Shaughnessy, 338 U.S. 537, 544 (1950); accord,
Shaughnessy v. United States ex rel. Mezei, 345 U.S. 206, 212 (1953).

155 See, e.g., In re Ruffalo, 390 U.S. 544 (1968) (disbarment); Mack v. Florida State
Bd. of Dentistry, 430 F.2d 862 (5th Cir. 1970), cert. denied, 401 U.S. 954 (1971) (revoca-
tion of dentist license).

156 See text accompanying notes 102-03 supra. Closely related to license revocation,
though only an impediment and not a complete obstruction to continuing an established
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 128 of 147

1298 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

We now enter the controversial area of mass justice, still in
the context of government’s acting against the individual. The
fields are so diverse that it is impossible to apply any universal
scale of seriousness. However, gradations appear within each
field. Thus a welfare termination is more serious than a reduc-
tion;'5? suspension of a payment that is the claimant’s only hope
for income is more serious than a suspension that permits resort
to other sources of income, even to the welfare system;!** expul-
sion from public housing is more serious than transfer to a smal-
ler apartment;*5® expulsion from a school is more serious than
suspension or loss of credit;1®° severance from government ser-
vice is graver than suspension pending a further hearing;?*?
dismissal on a ground carrying a moral stigma is more serious
than on one that does not; some types of prison discipline are
more onerous than others.1®?

 

occupation, is debarment from participation in government contracts. Depending on a
variety of factors, including amount of reliance on government work and ability to secure
other customers, such “blacklisting” can cause severe economic consequences and, there-
fore, calls for procedural safeguards. See Gonzalez v. Freeman, 334 F.2d 570 (D.C. Cir.
1964) (Burger, J.).

157 See Frost v. Weinberger, No. 74-2020 (2d Cir., Apr. 17, 1975).

458 See Arnett v. Kennedy, 416 U.S. 134, 169 (1974) (Powell, J., concurring); id. at
201-02 (White, J., concurring & dissenting); Frost v. Weinberger, No. 74-2020 (2d Cir.,
Apr. 17, 1975); Crow v. California Dep’t of Human Resources Dev., 490 F.2d 580 (9th
Cir. 1973), vacated and remanded for consideration of mootness, 95 S. Ct. 1110 (1975) (major-
ity, distinguishing Goldberg based on relative seriousness of loss, held that due process
demands only an informal hearing prior to termination of unemployment benefits); ¢f.
Torres v. New York State Dep’t of Labor, 410 U.S. 971 (1973) (Marshall, J., dissenting);
Steinberg v. Fusari, 364 F. Supp. 922 (D. Conn. 1973) (three-judge court), vacated, 95 S.
Ct. 533 (1975).

189 Cf. Brown v. Housing Auth., 340 F. Supp. 114 (E.D. Wis.) (opportunity to chal-
lenge reasons for termination of month-to-month tenancy must be given “at a meaning-
ful time” to prevent hardship which will follow the tenant's being obligated to wait until
he is summoned into court at the end of the 30-day period), effd, 471 F.2d 63 (7th Cir.
1972) (without reaching constitutional question).

160 Finer gradations are possible within each subcategory. For example, most courts
had developed distinctions based on the length of the given suspension from school to
determine whether a hearing, and what type, must be provided when students are sus-
pended. See, e.g., Pervis v. LaMarque Indep. School Dist., 466 F.2d 1054 (5th Cir. 1972)
(suspension for over three months requires a prior hearing); Linwood v. Board of Educ.,
463 F.2d 763 (7th Cir.), cert. denied, 409 U.S. 1027 (1972) (seven-day suspension requires
no hearing). See also Sullivan v. Houston Indep. School Dist., 475 F.2d 1071, 1077-78 (Sth
Cir.), cert. denied, 414 U.S. 1082 (1973). Although Goss v. Lopez, 95 S. Ct. 729 (1975),
quite clearly overruled decisions such as Linwood with respect to what length of suspen-
sion triggers the need for some type of hearing as a matter of due process, the Court
seems to accept the view that the type of hearing that must be provided is in part
dependent upon the length of the suspension. For an extensive compilation of the often
conflicting lower court decisions in this area, see id. at 737 n.8.

161 Cf. Arnett v. Kennedy, 416 U.S. 134 (1974).

182 See Wolff v. McDonnell, 418 U.S. 539, 571-72 n.19 (1974) (“We do not suggest,
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 129 of 147
1975] “SOME KIND OF HEARING” 1299

Goldberg v. Kelly*®? is the lodestar in this area, but it sheds
an uncertain light. After the usual litany that the required hear-
ing “need not take the form of a judicial or quasi-judicial
trial,”!5* Mr. Justice Brennan proceeded to demand almost all
the elements of one.*®5 This seemed all the more portentous in a
setting where the statute accorded a terminated welfare recipient
what was admittedly an adequate hearing within ten working
days after a request and a decision within twelve working days
thereafter.16° The Court has not had subsequent occasion to
consider what Chief Justice Burger called “intriguing possibilities
concerning the right to a hearing at other stages in the welfare
process which affect the total sum of assistance, even though the
action taken might fall short of complete termination . . . [such
as] welfare reductions or denial of increases . . . , or decisions
concerning initial applications or requests for special assis-
tance.”167 But the effect on the lower courts of Goldberg, in con-

 

however, that the procedures required by today’s decision for the deprivation of good
time would also be required for the imposition of lesser penalties such as the loss of
privileges."); Newkirk v. Buder, 499 F.2d 1214 (2d Cir.), cert. granted, 95 S. Ct. 172 (1974)
(prisoner who was transferred from a medium to maximum security prison on basis of
rumor he was about to become involved in trouble concerning the formation of an
inmate union is entitled to prior notice and a hearing); Sands v. Wainwright, 357 F.
Supp. 1062 (M.D. Fla.), vacated, 491 F.2d 417 (5th Cir. 1973), cert. denied, 416 U.S. 992
(1974) (procedures required for revocation of “good time” credits, or solitary confine-
ment, contrasted with those required for administrative segregation); Rinehart v. Brewer,
360 F. Supp. 105 (S.D. Iowa 1973), aff'd, 491 F.2d 705 (8th Cir. 1974); United States ex
rel. Robinson v. Mancusi, $40 F. Supp. 662 (W.D.N.Y. 1972) (informal hearing required
within 72 hours of revocation of certain privileges); Landman v. Royster, 333 F. Supp.
621 (E.D. Va. 1971).

163 397 U.S. 254 (1970).

164 Td, at 266.

185 See K. Davis, ADMINISTRATIVE Law Text § 7.07, at 169-70 (3d ed. 1972). Profes-
sor Davis thinks the two omissions noted by him, a verbatim transcript and testimony
under oath, probably have “no significance.” This is scarcely true about the former; the
Court in Goldberg deliberately omitted this as serving “primarily to facilitate judicial
review,” 397 U.S. at 267, which could hardly occur before the post-termination “fair
hearing.”

The statement in the text should also be qualified to the extent that the Goldberg
opinion is rather vague about the claimant's right to call witnesses. This right may or may
not be included within the phrase “by presenting his own arguments and evidence or-
ally.” 397 U.S. at 268. And clearly there is no mention of compulsory process.

166 $97 U.S. at 259-60 n.5. However, “[I]t was conceded at oral argument that these
time limits are not in fact observed.” Id.

67 Wheeler v. Montgomery, 397 U.S. 280, 284-85 (1970) (dissenting opinion). But see
Arnett v. Kennedy, 416 U.S. 134, 169 (1974) (Powell, J., concurring); id. at 201-02
(White, J., concurring & dissenting). As indicated in note 51 supra, this has been due to
the fact that federal and state statutes and regulations have generally provided pro
cedural protections for claimants at almost all stages of the welfare process, exceeding
those mandated by Goldberg with respect to the termination of assistance, even when the
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 130 of 147
1300 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

junction with subsequent Supreme Court decisions, on the lower
courts has been profound. The trend in one area after another
has been to say, “If there, why not here?”!®* And “[t]he tendency
of a principle to expand itself to the limit of its logic” has not
been much counteracted, as Cardozo expected, “by the tendency

 

deprivations involved are less serious. See, e.g., 45 C.F.R. § 205.10 (1974) (federal regula-
tions governing state “fair hearings” with respect to AFDC grants, 42 U.S.C. §§ 601-10,
620-26, 630-44 (1970); id. §§ 1396a-1396i (Medicaid Programs); 20 C.F.R. § 416 (1974)
(governing hearing requirements and procedures for all adult welfare assistance pro-
grams, 42 U.S.C. §§ 301-06 (1970) (Old Age Assistance); id. §§ 1201-06 (Aid to the
Blind); id. §§ 1351-55 (Aid to the Permanently and Totally Disabled); id. §§ 1381-85 (Aid
to the Aged, Blind, or Disabled)); 18 N.Y.C.R.R. § 358.16 (1974) (prescribing details of
federally mandated “fair hearings” in New York); id. § 358.4(a)-(c) (1974) (hearing pro-
tection for recipients of food stamps, cash assistance benefits, and social services in New
York); Developments in Welfare Law—1973, 59 CoRNELL L. Rev. 859, 927-40 (1974). How-
ever, this situation may not continue.

18% See, e.g., in addition to decisions already canvassed: (1) Termination of social
security benefits: Williams v. Weinberger, 494 F.2d 1191 (5th Cir.), petition for cert. filed,
43 U.S.L.W. 3175 (U.S. Sept. 8, 1974) (No. 74-205); Eldridge v. Weinberger, 361 F.
Supp. 520 (W.D. Va. 1973), affd per curiam, 493 F.2d 1230 (4th Cir. 1974), cert. granted,
95 S. Cr. 773 (1975). See also Meyerhoff & Mishkin, Application of Goldberg v. Kelly
Hearing Requirements to Termination of Social Security Benefits, 26 Stax. L. Rev. 549 (1974).

(2) Eviction of tenants from public housing: Brown v. Housing Auth., 471 F.2d 63
(7th Cir.), affg 340 F. Supp. 114 (E.D. Wis. 1972) (applying HUD regulations and thus
not reaching constitutional holding of district court). Rejection of an applicant for public
housing: Neddo v. Housing Auth., 355 F. Supp. 1397 (E.D. Wis. 1971); Davis v. Toledo
Metro. Housing Auth., 311 F. Supp. 795 (N.D. Ohio 1970). But see Sumpter v. White
Plains Housing Auth., 329 N.Y.2d 420, 278 N.E.2d 892, 328 N.Y.S.2d 649, cert. denied,
406 U.S. 928 (1972) (informal interview only requirement). See also Spady v. Mount
Herman Housing Auth., 95 S. Ct. 243 (1974) (Douglas, J., dissenting from a denial of
certiorari). Eviction of tenants from government-subsidized or -financed housing:
Caramico v. Secretary of the Dep't of Housing & Urban Dev., 509 F.2d 694 (2d Cir.
1974) (notice of proposed action and grounds; tenant may submit and “support
with evidence” any considerations he wishes the Secretary to take into account be-
fore reaching final determination; explicit decision of any ground which is disputed,
including a statement of opposing considerations, “that adequately disposes of the
issue"); Wilson v. Lincoln Redev. Corp., 488 F.2d 339, 342 n.7 (8th Cir. 1973) (informal
hearing only requirement of due process); Bonner v. Park Lake Housing Dev. Fund
Corp., 70 Misc. 2d 325, 330, 333 N.Y.S.2d 277, 282 (Sup. Ct. 1972) (informal confer-
ence). Rent increases in public housing: Burr v. New Rochelle Munic. Housing Auth.,
479 F.2d 1165 (2d Cir. 1973) (flexible “hearing” requirement). Bui see Langevin v.
Chenango Ct., Inc., 447 F.2d 296 (2d Cir. 1971); Hahn v. Gotlieb, 430 F.2d 1243 (1st
Cir. 1970). See also Thompson v. Washington, 497 F.2d 626 (D.C. Cir. 1973), cert. denied,
95 S. Ct. 235 (1974) (tenants in public housing constructed under National Housing Act,
12 U.S.C. §§ 1701-50 (1970), have statutory right “to be heard” prior to rent increases);
Marshall v. Lynn, 497 F.2d 643 (D.C. Cir. 1973) (tenants in government-subsidized
low-income housing have similar statutory right to participate in official consideration of
rent increases by written submissions).

(3) Transfer of a civilly committed patient from a mental hospital to a prison be-
cause of alleged dangerous propensities. Romero v. Schaver, 386 F. Supp. 851 (D. Colo.
1974).

(4) Discontinuance of medicare benefits: Martinez v. Richardson, 472 F.2d 1121
(10th Cir. £973).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 131 of 147
1975) “SOME KIND OF HEARING” 1801

to confine itself within the limits of its history.”1®° However, the
mechanical application of Goldberg, indeed some portions of that
decision itself, will now have to be reconsidered in light of Wolff
and of Arnett v. Kennedy.17°

The spread of Goldberg has posed another problem. The
complaining party in an action under the Civil Rights Act,'”? be
he welfare recipient, dismissed teacher, displaced tenant, or ag-
grieved prisoner, normally will complain of denial not of a single
procedural safeguard but of several. The complainant in the
next case will raise still other points. A federal district judge,
being thus placed in a situation where he is gradually evolving a
code of administrative procedure for the particular subject, is
sorely tempted to make an end to it and to promulgate pro-
cedural rules covering all the problems that he can foresee in a
particular area.'??

Although something is to be said for doing this, I regard the
tendency as unfortunate in most areas of mass justice, particu-
larly for inferior courts. The Chief Justice was right when he
asked whether it would not be wiser “to hold the heavy hand of
constitutional adjudication and allow evolutionary procedures at
various administrative levels to develop, given their flexibility to

 

169 B. Carpozo, THe NATURE OF THE JUDICIAL Process 51 (1921).

179 416 U.S. 134 (1974).

171 49 U.S.C. § 1983 (1970).

172 The notable early opinion in Dixon v. Alabama State Bd. of Educ., 294 F.2d 150
(5th Cir.) (Rives, J.), cert. denied, 368 U.S. 930 (1961), did substantially this in its analysis
of the constitutional constraints limiting the discretion of administrators to expel students
from public colleges; however, the opinion was as much concerned with pointing out
what was not required as in developing what was. Another interesting pre-Geldberg ex-
ample, which, in endeavoring to eliminate the possibility of conflicting decisions by
judges in the same district, illustrates the essentially legislative character of such judg-
ments, can be found in the rules promulgated by the judges for the Western District of
Missouri with respect to student discipline in tax-supported institutions, General Order
on Judicial Standards of Procedure & Substance in Review of Student Discipline in Tax
Supported Institutions of Higher Education, 45 F.R.D. 133 (1969). For a recent decision
developing elaborate standards of procedural protection for varying types of prison
discipline, see Sands v. Wainwright, 357 F. Supp. 1062 (M.D. Fla.), vacated, 491 F.2d 417
(5th Cir. 1973), cert. denied, 416 U.S. 992 (1974). An extremely detailed piece of legisla-
tion with respect to civil commitment was developed in Lynch v. Baxley, 386 F. Supp. 378
(M.D, Ala. 1974) (three-judge court, with one judge dissenting). A contrary attitude,
favoring case-by-case adjudication by federal courts and leaving it to the states to develop
their own procedures, is illustrated by United States ex rel. Miller v. Twomey, 479 F.2d
701 (7th Gir. 1973), cert. denied, 414 U.S. 1146 (1974). The Seventh Circuit, speaking
through Judge Stevens, over the partial dissent of Chief Judge Swygert, cited with ap-
proval Sostre v. McGinnis, 442 F.2d 178, 197 (2d Cir. 1971) (en banc), cert. denied, 404
U.S. 1049, 405 U.S. 978 (1972), in which Judge Kaufman had said:

We would not presume to fashion a constitutional harness of nothing more than

our guesses. It would be mere speculation for us to decree that the effect of
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 132 of 147
1302 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

make adjustments in procedure without long delays.”17* As
Judge Learned Hand wisely said,

Constitutions are deliberately made difficult of amend-
ment; mistaken readings of them cannot be readily cor-
rected. Moreover, if they could be, constitutions must
not degenerate into vade mecums or codes; when they
begin to do so, it is a sign of a community unsure of
itself and seeking protection against its own misgiv-
ings.*74

Courts are good at deciding cases, bad at drafting legislation;
typically they see the case at hand and a few others but not the
entire spectrum. If federal judges impose a code upon a state,
every claim of breach is the basis for a suit under the Civil Rights
Act. Furthermore, there is no single correct solution for most of
the problems here considered; as previously suggested, more of
one procedural safeguard may justify less of another.*7* Experi-
ence has shown the wisdom of Mr. Justice Harlan’s observation,
“IT seriously doubt the wisdom of these ‘guideline’ decisions.
They suffer the danger of pitfalls that usually go with judging in
a vacuum. However carefully written, they are apt in their appli-
cation to carry unintended consequences which once accom-
plished are not always easy to repair.”!76

Beyond this there is an institutional difficulty. One can read-
ily imagine how different administrative codes would be as writ-
ten by each of the twenty-seven judges of the Southern District
of New York; much would depend on the luck of the draw.
Appellate resolution of the grant or denial of a right claimed in a
particular case is appropriate enough, but reviewing courts
should not have to rework codes developed by district judges
relating to points not directly at issue. This process would be
painfully lengthy and indirect, and future code amendments

 

equipping prisoners with more elaborate constitutional weapons against the ad-
ministration of discipline by prison authorities would be more soothing to the
prison atmosphere and rehabilitative of the prisoner or, on the other hand,
more disquieting and destructive of remedial ends. This is a judgment entrusted
to state officials, not federal judges.
479 F.2d at 717 (footnote omitted).
178 Wheeler v. Montgomery, 397 U.S. 280, 283 (1970) (Burger, C.J., dissenting).
‘4 L. Hanp, The Contribution of an Independent Judiciary to Civilization, in THE Spirit
oF Liperty 162 (I. Dilliard 3d ed. 1960).
75 See text accompanying note 70 supra.
18 Sanders v. United States, 373 U.S. 1, 32 (1963) (Harlan, J., dissenting).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 133 of 147
1975] “SOME KIND OF HEARING” 1303

from new perceptions or reevaluations would be most difficult to
make. Legislation should generally be left to the states or, when
appropriate, to Congress and federal agencies.

It is unfortunate that, five years after Goldberg, we have so
little empirical knowledge how it has worked in its own field, let
alone in others where its principles have been applied. For one
thing, one would wish to know whether the procedural safe-
guards that Goldberg required have really been applied, and, if
not, whether the failure has been due to bureaucratic obduracy
or to basic impracticability.177 One would wish also to know the
costs, both of administrative expenses that would not otherwise
have been incurred and of continuation of unjustified
payments,}”8 in relation to the benefits of injustices prevented.
This is not to suggest that benefits can be precisely quantified in
dollar terms or that some excess of the costs would call for recon-
sideration of the required procedures. As Mr. Justice Brennan
has rightly said, administrative fairness usually does entail “some
additional administrative burdens and expense.”!’® But if the
excess of costs over estimated benefits were, say, four-fold, with
the concomitant likelihood that, in the Chief Justice’s words,
“new layers of procedural protection may become an intolerable
drain on the very funds earmarked for food, clothing, and other
living essentials,”1®° one would at least wish to examine whether

 

177 A 1972 study of fair hearing procedures as practiced by the New York City Public
Welfare Agencies, Mashaw, The Management Side of Due Process: Some Theoretical and Litiga-
tion Notes on the Assurance of Accuracy, Fairness, and Timeliness in the Adjudication of Social
Welfare Claims, 59 CorNeLt L. Rev. 772, 813-14 (1974), found that a procedurally regular
hearing had not been provided in a significant number of cases: (1) 5% of the appellants
received no notice of proposed adverse action; (2) 25% did not receive timely notice; (3)
two-thirds failed to receive an adequate statement of what was proposed and the factual
and policy reasons therefor: (4) in 15% of the cases aid had not been continued pending
appeal; (5) only 25% of the applicants requesting access to agency files were granted
such access; (6) in only 7% of the cases was an opportunity for cross-examination pro-
vided by having witnesses present. The results of a study by D. Kirchheimer, Community
Evaluation of Fair Hearing Procedures Available to Public Assistance Recipients 5, 6
(1973) (on file at New York City Human Resources Administration), seem to comport
with a 1969 research project which, using survey questionnaire methodology, examined
the attitudes of social workers toward administrative hearings and found that a substan-
tial portion of these individuals had negative feelings concerning the relative utility of
providing hearings. See Scott, The Reality of Procedural Due Process—A Study of the Implemen-
tation of Fair Hearing Requirements by the Welfare Caseworker, 13 WM. & Mary L. Rev. 725
(1972).

178 See note 54 supra.

17# Richardson v. Wright, 405 U.S. 205, 227 (1972) (Brennan, J., dissenting).

189 Wheeler v. Montgomery, 397 U.S. 280, 284 (1970) (Burger, C.]., dissenting).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 134 of 147
1304 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

it would not be possible to devise some less cumbersome but
nevertheless fair procedures.1*1

When we move to the category in which government is
merely refusing an application for a benefit, the atmosphere is
quite different. To be sure, due process prevents an agency from
using impermissible standards!*? or from abdicating its func-
tion.18? Similarly, due process may require a trial-type hearing
on a claim of eligibility when the consequences of a refusal are
serious.'84 But to my knowledge no court has held that an un-
successful applicant for admission to the bar is entitled to a trial-
type hearing on the grading of his examination paper;'® that an
unsuccessful applicant for admission to a state university with a
limited number of places is entitled to an evidentiary hearing
with respect to his turn-down;1®¢ or that a person on the waiting
list for public housing is entitled to such a hearing on a claim
that a later applicant has been preferred.

 

18! While cost-benefit analyses are not so readily made in other fields, the need for
empirical studies is great. See Sostre v. McGinnis, 442 F.2d 178, 197 (2d Cir. 1971), cert.
denied, 404 U.S. 1049, 405 U.S. 978 (1972) (“We are particularly unwilling to interfere
with state administrative processes when reliable, detailed information or empirical
studies are as scanty as they are on the subject of prison disciplinary procedures”).

182 See, e.g., Vulcan Soc’y v. Civil Serv. Comm’n, 490 F.2d 387 (2d Cir. 1973). See also
Bridgeport Guardians, Inc. v. Members of Bridgeport Civ. Serv. Comm'n, 482 F.2d 1333
(2d Cir. 1973).

183 This was the situation in the well-known case of Hornsby v. Allen, 326 F.2d 605
(Sth Cir. 1964). The Mayor and Aldermen of Atianta had granted liquor licenses under a
system of “ward courtesy” whereby licenses were issued only after approval by one or
both of the aldermen of the ward in which the establishment was to be located. The
opinion instructed the district court to enjoin the denial of licenses under that system if it
found that no ascertainable standards had in fact been developed by the board by which
an applicant “can intelligently seek to qualify for a license . . . until a legal standard is
established and procedural due process provided in the liquor store licensing field,” id. at
612. However, the opinion did not clarify the content of this standard. It is hard to
believe that the court thought eligible applicants competing for a single license were
constitutionally entitled to “comparative hearings” such as those provided by statute in
FCC proceedings.

184 See, e.g., Willner v. Committee on Character & Fitness, 373 U.S, 96 (1963) (hold-
ing that petitioner was clearly entitled to notice and a hearing—including confrontation
and cross-examination—on the grounds for the denial of admission to the bar). See also
Homer v. Richmond, 292 F.2d 719, 722 (D.C. Cir. 1961). The same reasoning should
apply to an application for welfare benefits in which, typically, the only issue is eligibility.
Compare the principle that an alien seeking suspension of a valid deportation order is
entitled to a hearing on eligibility but not on the exercise of discretion to suspend
deportation, Jay v. Boyd, 351 U.S. 345 (1956).

185 See Whitfield v. Illinois Bd. of Law Examiners, 504 F.2d 474 (7th Cir. 1974).

*86 Except, of course, when the charge is invidious discrimination on the grounds of
race, religion, or sex. See generally Avins v. Rutgers, The State Univ., 385 F.2d 151 (3d Cir.
1967), cert. denied, 390 U.S. 920 (1968) (author of law review article not entitled to a
hearing to show that editors’ refusal to publish was due to dislike of author's views).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 135 of 147
1975] “SOME KIND OF HEARING” 1305

V. HEARING REQUIREMENTS FOR RULEMAKING

In the area of rulemaking the Florida East Coast!®" decision
stands in sharp contrast to the broadened rights to a hearing we
have been reviewing. Since the case is not exactly a household
term, indeed remains largely unknown except to the cogno-
scenti, a short statement of the facts is in order.

In 1917 Congress amended the Interstate Commerce Act to
endow the ICC with power “after hearing” to establish reasona-
ble “rules, regulations and practices” with respect to freight car
service, including the compensation to be paid by one railroad
for using the cars of another.}** In fixing such compensation the
Commission generally accorded a full trial-type hearing.**° In an
effort to deal with shortages of freight cars, Congress enacted a
further amendment in 1966199 empowering the Commission to
add a penalty, euphemistically described as “an incentive ele-
ment,” to fair compensation for the use of freight cars found to
be in inadequate supply.

The legislative history of the amendment indicated congres-
sional belief that “full hearings” would be accorded,?*! and so
the Commission seems to have thought.*®? Ultimately, respond-
ing to congressional pressure for action, the Commission took a
shortcut, according the right to file written statements of fact
and position concerning a proposed schedule of charges but de-
nying an oral hearing in the absence of a request showing “with
specificity the need therefor and the evidence to be adduced.”1%
The Commission denied all such requests.19* When two southern
carriers attacked the order on the ground that the Administra-
tive Procedure Act*®> and the “hearing” provision of the Inter-

 

187 United States v. Florida E.C. Ry., 410 U.S. 224 (1973). See text accompanying
note 31 supra.

188 Act of May 29, 1917, ch. 23, 40 Stat. 101, as amended, 49 U.S.C. § 1 (1970).

188 See, e.g., the order invalidated because of lack of thorough investigation and
detailed findings in Boston & M.R.R. v. United States, 162 F. Supp. 289 (D. Mass.)
(three-judge court), appeal dismissed, 358 U.S. 68 (1958).

199 Act of May 26, 1966, Pub. L. No. 89-430, § 1, 80 Stat. 168 (codified at 49 U.S.C. §
1(14)(a) (1970)).

191 See 112 Conc. Rec. 10443 (1966) (remarks of Representative Staggers).

#82 See United States v. Florida E.C. Ry., 410 U.S. 224, 254-55 (1973) (Douglas, J.,
dissenting); Incentive Per Diem Charges—1968, 337 1.C.C. 217, 219 (1970) (parties ac-
corded “a hearing under section 556” of the APA in connection with ICC consideration
of incentive charges).

193 Incentive Per Diem Charges—1968, 337 1.C.C. 183, 213 (1969).

184 United States v. Florida E.C. Ry., 410 U.S. 224, 234 (1973).

195 5 U.S.C. § 556 (1970).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 136 of 147
1306 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

state Commerce Act!®* required opportunity for greater partici-
pation by parties, the Supreme Court, reversing a lower court
decision in their favor,'*? upheld the order on the ground that
the Commission had simply engaged in rulemaking. For
rulemaking, governed by 5 U.S.C. section 553(c) rather than
section 556 unless the rules were “required by statute to be made
on the record after opportunity for an agency hearing,” the
opportunity to submit written comments was sufficient participa-
tion.

If the case stood only for the proposition that the provision
of the APA requiring trial-type procedures when rules, in the
ordinary sense of that term, “are required by statute to be made
on the record after opportunity for an agency hearing” should
be limited to the few statutes that used these words or something
very much like them, the decision would be of relatively little
moment.1®8 Indeed, as the judge who had the misfortune of
having to write a lengthy and difficult opinion in a case where
the statute did require this,'®® I would look with special favor on
a development that prevented a spread of the infection of full

 

196 49 U.S.C. § 1(14)(a) (1970).

197 Florida E.C. Ry. v. United States, 322 F. Supp. 725 (M.D. Fla. 1971) (three-judge
court).

In Long Island R.R. v. United States, 318 F. Supp. 490 (E.D.N.Y. 1970) (three-judge
court), the court, in an opinion by the writer, had also held that the statute contemplated
a trial-type hearing but dismissed the complaint on the ground that the Long Island had
not shown that it would be prejudiced by denial of an oral hearing, 5 U.S.C. § 556(d)
(1970). The decision was not appealed.

198 In the wake of Florida East Coast lower courts have been naturally hesitant to find
a requirement of the more formal procedures of 5 U.S.C. § 556 (1970), which are
imposed when rules are required by statute to be made “on the record.” In Mobil Oil
Corp. v. FPC, 483 F.2d 1238, 1250 (D.C. Cir. 1973), the court deemed the words “on the
record” to be the “touchstone test” for imposing all of the trial-type requirements of that
section. See also Bell Tel. Co. v. FCC, 503 F.2d 1250 (3d Cir. 1974); Duquesne Light Co.
v. EPA, 481 F.2d 1, 6 n.26 (3d Cir. 1973); International Harvester Co. v. Ruckelshaus,
478 F.2d 615, 630 n.48 (D.C. Cir. 1973); Note, The Judicial Role in Defining Procedural
Requirements for Agency Rulemaking, 87 Harv. L. Rev. 782, 795 (1974).

189 National Nutritional Foods Ass’n v. FDA, 504 F.2d 761 (2d Cir. 1974), cert. denied,
95 S. Ct. 135 (1975). That case included 15 petitions for review of two final regulations of
the FDA prescribing label requirements and standards of identity for vitamins and min-
erals, promulgated under authority of 2] U.S.C. §§ 341, 343(j) (1970). The agency
hearing transcript comprised more than 32,000 pages and the material sent us, consisting
of selected portions of the record, filled three feet of shelf space. The use of trial-type
procedures had been of little avail; cross-examination of government witnesses, which
filled some 60% of the pages devoted to the Government's presentation, yielded precious
few admissions or other statements of any significance. Ironically, the hearing examiner
had denied cross-examination in the one instance where it might have been most useful.
504 F.2d at 792-99.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 137 of 147
1975] “SOME KIND OF HEARING” 1307

trial-type hearings to the sort of rulemaking that is predomin-
antly a determination of policy.

However, the sweep of the Florida East Coast decision goes
far beyond that. The opinion seems to say that “hearing” provi-
sions in regulatory statutes, which had long been regarded as
requiring trial-type hearings, have been modified by the Ad-
ministrative Procedure Act so that nothing more than notice and
written comment is required if the action falls within the APA’s
expansive definition of rulemaking,?°° and implicitly, of course,
that this comports with due process.?°! The definition of
rulemaking is exceedingly broad, about the only limitation being
that a rule can have only future effect.2° Although the Florida
East Coast opinion noted that the incentive payments “were ap-
plicable across the board to all of the common carriers by rail-
road subject to the Interstate Commerce Act,”?°% the APA defini-
tion of “rule” refers to a “statement of general or particular ap-
plicability,”2°* and one can hardly believe Mr. Justice Rehn-
quist’s decision would have been different if the Commission had
used its power to exempt certain railroads from payment of
incentive per diem charges.

 

200 To be sure, Justice Rehnquist makes a point of the fact that the action under
review in the Florida East Coast case was taken pursuant to a post-APA amendment of the
Interstate Commerce Act. 410 U.S. at 240-41 & n.8. But the 1966 amendment to § 1(14)
was substantive, not procedural, and history showed that both Congress and the Commis-
sion intended previous procedures to continue. See notes 191-92 supra. The “after hear-
ing” language has been a part of the statute since the Esch Car Service Act was enacted in
1917. Act of May 29, 1917, ch. 23, 40 Stat. 101, as amended, 49 U.S.C. § 1 (1970).

201 Mr. Justice Douglas found this modification more than just implicit, see 410 U.S.
at 246-47.

202 5 U.S.C. §§ 551(4)-(5). Section 551(4) reads:

“rule” means the whole or a part of an agency statement of general or particular

applicability and future effect designed to implement, interpret, or prescribe law

or policy or describing the organization, procedure, or practice requirements of

an agency and includes the approval or prescription for the future of rates,

wages, corporate or financial structures or reorganizations thereof, prices,

facilities, appliances, services or allowances therefor or of valuations, costs, or
accounting, or practices bearing on any of the foregoing ....
Justice Rehnquist noted that the order in Florida East Coast was “basically [a] legislative-
type judgment, for prospective application only.” 410 U.S. at 246.

205 410 U.S. at 246.

2045 U.S.C. § 551(4) (1970) (emphasis added). Drawing on the legislative history,
Professor Davis says, “The words ‘or particular’ were not intended to change into rule
making what before the Act was regarded as adjudication. Those words mean no more
than that what is otherwise rule making does not become adjudication merely because it
applies only to particular parties or to a particular situation.” | Davis, supra note 5, §
5.02, at 296 (1958) (footnote omitted). One could as well say “no less.” See, e.g., Anaconda
Co. v. Ruckelshaus, 482 F.2d 1301 (10th Cir. 1973) (promulgation of standard limiting
sulfur dioxide which affected only one polluter properly handled as rulemaking).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 138 of 147
1308 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol, 123:1267

The Florida East Coast decision thus signals a large expansion
of what can be done by notice and comment rulemaking and a
corresponding retraction of the area where a trial-type hearing is
required in the regulatory field. A clear example would be the
division of joint rates, a subject closely akin to charges for car
hire. In The New England Divisions Case*®* Justice Brandeis took
great pains to justify the Commission’s action, pursuant to sec-
tion 15(6) of the Interstate Commerce Act,” in fixing divisions
on a regional basis to assist the New England lines in the face of
an argument by other roads that the Commission was obliged to
consider divisions among carriers on an individual basis. Charac-
terizing the proceeding as “adjudication,”?°* he described the
lengthy hearings and extensive evidence received by the Com-
mission in satisfaction of the “full hearing” requirement of the
statute.?°8 If the Commission today were to think it desirable to
increase divisions for the beleaguered roads in the Northeast,
Florida East Coast seems to say that notice and comment rulemak-
ing might suffice.

Still more important is ratemaking, the approval or pre-
scription of which is specifically incorporated in the APA defini-
tion of a rule. Why would not the order of the Secretary of
Agriculture fixing future rates for fifty stockyard agencies in
Kansas City, which was before the Court in Morgan IT,?°? now
constitute rulemaking subject only to notice and comment pro-
cedures unless it matters that the pertinent statute spoke of a
“full hearing” rather than simply a hearing??!° The Florida East
Coast majority, although unwilling to commit itself, evidently
thinks it might be.??1 Indeed why would not a future rate order

 

205 261 U.S. 184 (1923).

206 49 U.S.C. § 15(6) (1970).

207 961 U.S. at 197.

208 fd. at 200. Although Mr. Justice Brandeis concluded “{tjhat there is no constitu-
tional obstacle to the adoption of the method pursued ... ,” id. at 199, ie., the use of
evidence of typical conditions, subject to later adjustment, rather than evidence respect-
ing each combination of railroads for which divisions were necessary, one does not get
the impression that he would have thought a mere notice and comment procedure
constituted due process.

208 Morgan v. United States, 304 U.S. 1 (1938).

710 The Packers and Stockyards Act, 7 U.S.C. § 211(a) (1970), permitted the Secre-
tary to prescribe “just and reasonable . . . rates” for stockyard services after “full hear-
ing.”

211 Mr. Justice Rehnquist was not prepared in Florida East Coast to contend that a
“hearing” under 49 U.S.C. § 1(14)(a) (1970) and a “full hearing” under the Packers and
Stockyards Act would necessarily involve the same procedural requirements. 410 U.S. at
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 139 of 147
1975) “SOME KIND OF HEARING” 1309

like that in JCC v. Louisville & Nashville R.R.,?1* which was held to
have required a trial-type hearing, now constitute rulemaking
which can be effectuated by mere notice and comment, since a
rule is nonetheless a rule despite its “particular applicability”?
Although the Florida East Coast majority sought to distinguish the
Louisville & Nashville situation by calling it adjudication rather
than rulemaking,??* the distinction did not carry much convic-
tion to the dissenters,?!* nor does it to me.?*5

Hard-pressed agencies will not be slow to draw such lessons
from the Florida East Coast decision.?1* I am not saying that, from
a policy standpoint, this development is bad; I am saying that it
is quite as revolutionary in the sense of retracting what had been
thought to be procedural rights as Goldberg was in advancing
them. Mr. Justice Douglas, joined by Mr. Justice Stewart, was
accurate when he began his dissent by saying, “The present deci-
sion marks a sharp break with traditional concepts of procedural
due process.”?!7

The Court is going to have to engage in more hard thinking
about the location of what Justice Rehnquist conceded to be the
not very bright line “between proceedings for the purpose of
promulgating policy-type rules or standards, on the one hand,
and proceedings designed to adjudicate disputed facts in particu-

 

243. This difference may be of considerable practical significance. See, e.g., 49 U.S.C. §
15(1) (1970) (according to parties a right to a “full hearing” before rail freight rates may
be set aside as unjust, unreasonable, or discriminatory and new rates prescribed by the
ICC); 47 U.S.C. § 309(e) (1970) (providing for a “full hearing” in connection with FCC
consideration of applications for a broadcast license). But query whether the members of
Congress over the years have had any idea that the adjective was more than hortatory or
that they were producing a different result when they required only a “hearing,” as, for
example, in §§ 4(e) and 5(a) of the Natural Gas Act, 15 U.S.C. §§ 717c & d (1970), rather
than a “full hearing.” See also note 233 infra.

212 297 U.S. 88 (1913). See text accompanying notes 22-24 supra.

213 410 U.S. at 244. It would clearly seem to follow from Florida East Coast that to
such extent as there is a due process right to a hearing with respect to rent increases in
public or publicly assisted housing, notice and opportunity for comment would suffice.
Cf. note 168 supra.

714 410 U.S. at 253-54.

215 See Long Island R.R. v. United States, 318 F. Supp. 490, 497 (E.D.N.Y. 1970).

"16 Taking its cue from the reasoning of United States v. Allegheny-Ludlum Steel
Corp., 406 U.S. 742 (1972), the Tenth Circuit approved an area rate-making order of the
Federal Power Commission promulgated after implementation of new procedures which
“drastically changed the procedure from the traditional method involving trial-type ad-
judicatory proceedings” to informal conferences and staff investigation and analysis.
Phillips Petroleum Co. v. FPC, 475 F.2d 842, 844 (10th Cir. 1973), cert. denied, 414 U.S.
1146 (1974). See also Bell Tel. Co. v. FCC, 503 F.2d 1250 (3d Cir. 1974).

717 410 U.S. at 246.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 140 of 147
1310 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

lar cases on the other.”?18 The line becomes especially difficult to
draw in ratemaking. The process in fixing a future rate for a
single power company or for a particular rail movement is much
more like the process in determining the reasonableness of past
rates?!9 than the process in setting nationwide safety standards
or in prescribing rules for solicitation of proxies. Much more
than that, since even in rulemaking that is predominantly of the
policy type, there may be subsidiary issues on which notice-and-
comment procedures will not always assure fair agency de-
cisionmaking and permit meaningful judicial review, it may be
doubted that they will inevitably fill the statutory or constitu-
tional bill.

This point has already become a subject of much con-
troversy among the judges of the District of Columbia Circuit.
This is a court of special importance for administrative law be-
cause, in addition to its exclusive jurisdiction over FCC licensing
decisions and actions of the Environmental Protection Agency as
to emission standards under the Clean Air Act,?*° it is an op-
tional venue under a flock of regulatory statutes and has at-
tracted—doubtless to the delight of the other circuits—the
largest share of environmental litigation and review of orders of

 

218 410 U.S. at 245.

Presumably the Florida East Coast majority did not mean to call in question the
holdings in Wong Yang Sung v. McGrath, 339 U.S. 33 (1950), followed in summary per
curiam reversals in Cates v. Haderlein, 342 U.S. 804 (1951), and Riss & Co. v. United
States, 341 U.S. 907 (1951), that although the adjudication section of the APA, 5 U.S.C. §
554(a) (1970), also uses the phrase “required by statute to be determined on the record
after opportunity for an agency hearing,” APA adjudication procedures must be applied
whenever the action was adjudication within 5 U.S.C. §§ 551(6)-(7) (1970) and it is the
Constitution rather than a statute which compels a “hearing.” However, the failure of the
Florida East Coast opinion to deal with this problem could well produce litigation over the
continued vitality and applicability of Wong Yang Sung. If the “required by statute to be
determined on the record” language reads only on the few statutes using the words
recognized as magical in Florida East Coast, why would not the Constitution rather than
the APA supply the sole guide as to proper adjudicative procedure? And this scarcely
would include all the APA safeguards. The lack of discussion of the “to be determined on
the record” language in Wong Yang Sung has always been puzzling. Perhaps Mr. Justice
Jackson was relying on the conclusion in U.S. Der’r or Justice, ATTORNEY GENERAL'S
MANUAL ON THE ADMINISTRATIVE PRocEDURE Acr 42 (1947) that adjudication is always
“on the record.”

219 In Baer Bros. Mercantile Co. v. Denver & R.G.R.R., 233 U.S. 479, 486 (1914),
after insisting on the importance of the past-future distinction, the Court sensibly ob-
served that “testimony showing the unreasonableness of a past rate may also furnish
information on which to fix a reasonable future rate and both subjects can be, and often
are, disposed of by the same order.” See FrienpLY, THE FEDERAL ADMINISTRATIVE
Acencies 8-11 (1962).

220 49 U.S.C. § 1857h-5 (1970).
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 141 of 147
1975] “SOME KIND OF HEARING” 1311

the Federal Power Commission fixing natural gas rates. The
court had savored its role, explaining that “[w]e stand on the
threshold of a new era in the history of the long and fruitful
collaboration of administrative agencies and reviewing courts.”??1
But now the judges are not so sure what this brave new world is
to be. In an opinion handed down only three weeks after the
Florida East Coast decision but obviously well on the way to com-
pletion before then, Judge Leventhal said in dictum that even in
an environmental rulemaking proceeding “a right of cross-
examination, consistent with time limitations, might well extend
to particular cases of need, on critical points where the general
procedure proved inadequate to probe ‘soft’ and sensitive sub-
jects and witnesses.”??? Chief Judge Bazelon, although disagree-
ing in some particulars, also believed that his insistence that
“the agency [provide] ‘a framework for principled decision-
making’ ’223 might mean that, in some environmental cases, the
“critical character” of the decision “requires at the least a care-
fully limited right of cross-examination at the hearing... . ”?*4
Shortly thereafter Judge Wilkey joined by Judge Leventhal and
District Judge Jameson of Montana set aside a gas rate order of
the FPC on the ground that the statutory requirement of sub-
stantial evidence to support the minimum rate order demanded
more than notice and comment procedures. Judge Wilkey’s
opinion put the court squarely on record in favor of a “flexible
interpretation of the APA” and against “forcing the problem
into the artificial cubbyholes of ‘informal’ versus ‘formal.’ ”??°

 

221 Environmental Defense Fund, Inc. v. Ruckelshaus, 439 F.2d 584, 597 (D.C. Cir.
1971) (Bazelon, C.J.). See Portland Cement Ass’n v. Ruckelshaus, 486 F.2d 375, 394 (D.C.
Cir. 1973), cert. denied, 417 U.S. 921 (1974) (“the court and agency are in a kind of
partnership relationship . . .”) (Leventhal, J.); Environmental Defense Fund, Inc. v. EPA,
465 F.2d 528, 541 (D.C. Cir. 1972) (courts “as .. . partner[s] in the overall administrative
process”) (Leventhal, J.). There is litcle doubt who is considered to be the senior partner.

222 International Harvester Co. v. Ruckelshaus, 478 F.2d 615, 631 (D.C. Cir. 1973).

#23 Td, at 651 (concurring opinion). This phrase comes from the concluding para-
graph of his opinion in Environmental Defense Fund, Inc. v. Ruckelshaus, 439 F.2d 584,
598 (D.C. Cir. 1971).

224 International Harvester Co. v. Ruckelshaus, 478 F.2d 615, 651-52 (concurring
opinion). The difference of opinion between the two judges again surfaced in a rate case,
Public Serv. Comm'n v. FPC, 487 F.2d 1043 (D.C. Cir. 1973), vacated, 417 U.S. 964
(1974), where Judge Bazelon, with the concurrence of a district judge, went further in
requiring a sufficient justification than Judge Leventhal believed proper.

225 Mobil Oil Corp. v. FPC, 483 F.2d 1238, 1252 (D.C. Cir. 1973). The court said, id.
at 1260:

Informal comments simply cannot create a record that satisfies the substan-
tial evidence test. Even if controverting information is submitted in the form of
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 142 of 147
1312 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

Judge J. Skelly Wright, who had the bad luck not to have been
on the panels that rendered these and other important decisions
on the subject, has taken to the law reviews to upbraid his col-
leagues for what he terms their “‘ad hoc’ approach to pro-
cedural review” of rulemaking, contrary in his view to the clear
command of the APA and in no way justified under the due
process clause.?6

As always, Judge Wright’s argument is forceful. One would
not gather from a reading of section 553227 alone that courts
were free to impose procedures for rulemaking more stringent
than those prescribed by Congress. Beyond that, an agency
ought to know in advance how to proceed when promulgating a
“rule” and not have to risk reversal and remand because a re-
viewing court decides that something more was needed in the
particular case—with attendant expense and delay.?2® What
Judge Wright thinks would be the “completely predictable” ad-

 

comments by adverse parties, the procedure employed cannot be relied upon as

adequate. A “whole record,” as that phrase is used in this context, does not

consist merely of the raw data introduced by the parties. It includes the process

of testing and illumination ordinarily associated with adversary, adjudicative

procedures. Without this critical element, informal comments, even by adverse

parties, are two halves that do not make a whole. Thus, it is adversary pro-
cedural devices which permit testing and elucidation that raise information from

the level of mere inconsistent data to evidence “substantial” enough to support

rates.

The opinion sought to distinguish Florida East Coast on the ground that the Interstate
Commerce Act does not contain the substantial evidence language included in later
statutes like the Natural Gas Act. 15 U.S.C. § 717r(b) (1970). 483 F.2d at 1260-61 nn.83
& 84. This is scarcely a persuasive point in light of the long history of substantial evi-
dence review of ICC orders. The court disagreed with Phillips Petroleum Co. v. FPC, 475
F.2d 842 (10th Cir. 1973), believing that Judge Seth’s dissenting opinion in that case was
more persuasive. 483 F.2d at 1262. See note 216 supra.

226 Wright, The Courts and the Rulemaking Process: The Limits of Judicial Review, 59
Cornett L. Rev. 375, 384 (1974). For other decisions condemned, see id. at 384
nn.39-42.

At long last Ethyl Corp. v. EPA, 43 U.S.L.W. 2334 (D.C. Cir., Jan. 28, 1975), gave
Judge Wright an opportunity for judicial expression of his views; predictably, in light of
his article, he disagreed with Judge Wilkey’s reversal of an order of the Environmental
Protection Agency.

227 5 U.S.C. § 553 (1970).

228 The costs of delay are enormous. A paper, Future Energy Requirements: Capital
Productivity and Capital Costs, submitted by Jerome 8. Katzin and George J. Konomos of
Kuhn, Loeb & Co. at the New York City hearings of the Federal Energy Administration
on Project Independence, August 19-22, 1974, demonstrated that the cost of a $600
million 1200 megawatt nuclear generating plant, assuming a 12% cost of money and an
8% inflation factor, would be $1,336,000,000 if the plant took 10 years to construct as
against $981 million if the plant could be finished in six. Schedule I. For all electric
generating projects planned for the single year 1980, a 20% reduction in the period of
construction would save $3.1 billion on the same assumptions. Schedule IV.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 143 of 147
1975] “SOME KIND OF HEARING” 1313

ministrative response to the ad hoc approach, namely, for the
agency to clothe its action “in the full wardrobe of adjudicatory
procedure” in every case in order to avoid the risk of reversal in
some,?*° would be equally bad.

A judge not in the arena must wonder whether the war
Judge Wright is waging with his colleagues is not in some degree
semantic. He emphasizes that agency action is subject to substan-
tive review, whether because of the particular statute or the
APA,?®° on a standard either of substantial evidence or at least of
arbitrariness or capriciousness.?! Although the substantial evi-
dence requirement of the APA applies only in a case subject to
sections 556 and 557 “or otherwise reviewed on the record of an
agency hearing provided by statute,”*5? it is arguable that, even
as regards rulemaking, the latter phrase is not limited to the few
cases where the statute expressly requires a determination “on
the record” after opportunity for an agency hearing.**? Apart
from this, many recent statutes apply the substantial evidence
test to judicial review of rulemaking.?** Furthermore, the degree
of difference between the substantial evidence test and the arbi-
trary and capricious test can readily be exaggerated.?*> One can
hardly quarrel with the conclusion that if a reviewing court finds
that the procedures followed by the agency in adopting a rule
have not produced a body of evidence enabling it to pronounce

 

229 Wright, supra note 226, at 395.

230 5 U.S.C. §§ 701, 702, 706 (1970).

231 Wright, supra note 226, at 390.

232 5 U.S.C. § 706(2)(E) (1970).

233 See Judge Wilkey's argument in Mobil Oil Corp. v. FPC, 483 F.2d 1238, 1258-59
(D.C. Cir. 1973), based on the statutory requirement for agency transmission of a tran-
script of the record, 15 U.S.C. § 717r(b) (1970), and the concession in U.S. Der’r oF
Justice, ATTORNEY GENERAL'S MANUAL ON THE ADMINISTRATIVE PROCEDURE AcT 33-34
(1947), that rate orders under the Interstate Commerce Act and the Packers and Stock-
yards Act must be regarded as “required by statute to be made on the record after
opportunity for an agency hearing.”

234 See, e.g., Consumer Product Safety Act, 15 U.S.C. § 2060 (Supp. II, 1973), and
the Occupational Safety and Health Act, 29 U.S.C. § 655(f) (1970).

285 See Associated Indus., Inc. v. United States Dep’t of Labor, 487 F.2d 342, 349-50
(2d Cir. 1973), and authorities there cited. For a contrary view on the significance of the
difference with respect to licensing see Bowman Transp., Inc. v. Arkansas-Best Freight
Sys., Inc., 95 S. Ct. 438, 441-42 (1974), and Judge Wright’s opinion in Ethyl Corp. v.
EPA, 43 U.S.L.W. 2334, 2335 (D.C. Cir., Jan. 28, 1975) (“arbitrary and capricious” is an
“undemanding” standard). But see National Nutritional Foods Ass'n v. Weinberger, No.
74-1738 (2d Cir., Feb. 3, 1975), in which the court remanded for a further evaluation of
the adequacy of the record to support the agency's action. Judge Lumbard, concurring,
expressed his view that when an agency engages in substantive rulemaking, the arbitrary
and capricious and substantial evidence standards are identical. Id. at 1623-24.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 144 of 147

1314 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

the required benediction, the court must remand.?%¢ In other
words, while Judge Wilkey’s general condemnation of notice and
comment procedure as applied to ratemaking?*’ may have been
too broad, he very likely reached the proper result in the case
before him.?*8

It is thus not too consequential whether a court invalidates a
rule on the ground that the procedures have not developed sub-
stantial evidence to support it or even evidence adequate to
rebut a claim that it is arbitrary and capricious, or, instead, takes
the route of prescribing ad hoc procedural requirements in addi-
tion to those of section 553. Although the former course seems
more in keeping with the statutory language and less likely to
promote undue judicial activism, the practical result is much the
same. Both roads lead to the conclusion that an administrator
engaged in rulemaking governed by the APA cannot always be
sure that rudimentary notice and comment procedures, even if
they measure up to Judge Wright’s salutary specifications,?** will
always suffice. There will continue to be cases of rulemaking in
which, in order to show that its action is supported by substantial
evidence or even to avoid characterization of its action as “arbi-
trary and capricious,” the agency must provide “some mechanism
for interested parties to introduce adverse evidence and criticize evidence
introduced by others.”4° Just what mechanism must be provided
will depend on the interests at stake, the complexity of the issue,
and the usefulness of the particular mechanism as weighed
against its adverse effects.24! In most cases the rulemaking pro-

 

236 See, e.g., International Harvester Co. v. Ruckelshaus, 478 F.2d 615, 649 (D.C. Cir.
1973): “The procedures followed in this case . . . have resulted in a record that leaves this
court uncertain, at a minimum, whether the essentials of the intention of Congress were
achieved, This requires a remand whereby the record as made will be supplemented by
further proceedings.”

287 See note 225 supra.

238 This seems to be Chief Judge Bazelon’s approach in Public Serv. Comm’n v. FPC,
487 F.2d 1043, 1087 (D.C. Cir. 1973), vacated, 417 U.S. 964 (1974).

238 Wright, supra note 226, at 395.

48 Mobil Oil Corp. v. FPC, 483 F.2d 1238, 1258 (D.C. Cir. 1973) (emphasis in
original). See Portland Cement Ass’n v. Ruckelshaus, 486 F.2d 375, 392-401 (D.C. Cir.
1973), cert. denied, 417 U.S. 921 (1974), the reasoning of which Judge Wright seems to
find compatible with his formulation of the proper role of judicial review in this area,
Wright, supra note 226, at 380 n.17, 381 n.22. See also South Terminal Corp. v. EPA, 504
F.2d 646, 662 (1st Cir. 1974), holding that notice and comment rulemaking was proper
but remanding a particular issue for receipt and consideration of further arguments.

241 The Administrative Conference of the United States has been considering
whether § 553 requires amendment. See 2 RECOMMENDATIONS AND REPORTS OF THE
ADMINISTRATIVE CONFERENCE OF THE UNITED StaTeEs 66-67 (1972) (Recommendation
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 145 of 147
1975] “SOME KIND OF HEARING” 1315

cedures suggested by Judge Wright should suffice; in a few, with
respect to the same issue, they may not.

In rulemaking also we thus end with a requirement not
much more precise than “some kind of hearing.” While Florida
East Coast liberates the agencies from the constraints of full ad-
judicatory procedures in many cases where these had been
thought required, it is not a license for sloppiness. If reviewing
courts insist that an agency engaged in rulemaking properly ad-
vise the parties of the intended action and the grounds and data
thought to support it, afford opportunity for opposing the ac-
tion or proposing alternatives, and render reasoned decisions,
then the broadened role for “informal” rulemaking adumbrated
by the decision, whether “right” or “wrong” as a matter of prec-
edent, will be a constructive development, avoiding the delays
incident to formal adjudicative procedures in many instances
where these are not needed, yet safeguarding the essentials.?*?

VI. CONCLUSION

With that I bring this long survey to a close. If I have raised
more problems than I have settled, that is the prerogative of a
judge giving a lecture, as distinguished from the certainty seem-
ingly felt by students writing law review notes. We have traveled
over wide areas—from termination of welfare payments to the
establishment of incentive per diem for freight cars, from stu-
dent and prison discipline to rates for natural gas.?4* Yet the
problem is always the same—to devise procedures that are both
fair and feasible.

 

72-5; Procedures for Adoption of Rules of General Applicability); Hamilton, Procedures
for the Adoption of Rules of General Applicability: The Need for Procedural Innovation in Ad-
ministrative Rulemaking, 60 Carte. L. Rev. 1276 (1972). The problem is that the infinite
varieties of rulemaking make it difficult and probably unwise to go beyond a minimal
amount of legislative prescription. For an interesting recent example of the latter, see
Federal Trade Commission Improvement Act, 83 Stat. 2183, tit. II, §§ 201, 202 (1975).

242 For illuminating pre-Florida East Coast discussion, see Boyer, Alternatives to Ad-
ministrative Trial-Type Hearings for Resolving Complex Scientific, Economic, and Social Issues, 71
Micu. L. Rev. 111 (1972); Clagett, Informal Action—Adjudication—Rule Making: Some Re-
cent Developments in Federal Administrative Law, 1971 Duxe LJ. 51; Hamilton, supra note
241; Robinson, The Making of Administrative Policy: Another Look at Rulemaking and Adjudi-
cation and Administrative Procedure Reform, 118 U. Pa. L. Rev. 485 (1970).

243 The exercise in breadth has necessarily involved a sacrifice in depth with respect
to particular areas. Happily, one such gap, relating to the Florida East Coast case, is about
to be filled in an article by Professor Nathaniel L. Nathanson in a forthcoming issue of
the Columbia Law Review, a draft of which I was privileged to read after I had nearly
completed my own writing.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 146 of 147
1316 UNIVERSITY OF PENNSYLVANIA LAW REVIEW Vol. 123:1267

In this task we still have far to go. In the mass justice area
the Supreme Court has yielded too readily to the notions that
the adversary system is the only appropriate model and that
there is only one acceptable solution to any problem, and conse-
quently has been too prone to indulge in constitutional codifica-
tion. There is need for experimentation, particularly for the use
of the investigative model, for empirical studies, and for avoid-
ing absolutes. While the Court has been too rigid in some ways, it
has been too vague in others. Apart from the field of creditors’
preliminary remedies,** the lower courts have been furnished
little in the way of principle that will enable them to decide with
fair assurance as new situations develop. One source of the diffi-
culty has stemmed from the Court’s pulling practically all the
procedural stops in Goldberg which, although styled as a welfare
termination, was in fact a suspension under peculiarly necessi-
tous circumstances. All that was really wrong with the New York
procedure was the failure to afford any opportunity for an oral
presentation in situations where claimants often were unable to
state their case in writing and to provide some opportunity for
testing the credibility of tipsters.2** Now Goss v. Lopez has ad-
vanced the frontiers of due process without giving any indication
where, if anywhere, the stopping place may be. Meanwhile
Florida East Coast was floated, greatly expanding the area for
notice-and-comment rulemaking without precise explanation of
the decision’s effect on prior rulings of the Court, on situations
where the statutory language differed slightly,24* and on long-
held assumptions of regulated industries and their counsel, or
sufficient consideration of the occasional inadequacies of infor-

 

244 This area, not discussed in detail in this Article, is considered to be in a state of
serious disarray by several Justices. See North Ga. Finishing, Inc. v. Di-Chem, Inc., 95 S,
Ct. 719, 726 (1975) (Blackmun, J., joined by Rehnquist, J., dissenting).

*48 The opinion of the three-judge court, Kelly v. Wyman, 294 F. Supp. 893
(S.D.N.Y. 1968), which was affirmed in Goldberg was much more moderate than the
Supreme Court's. After outlining the rather modest requirements, Judge Feinberg
characterized them as an “informal conference.” Jd. at 905.

*45 For example, does it matter whether a “hearing” statute was pre-APA or post-
APA; whether it requires a “hearing” or a “full hearing”; whether it includes a direction
for transmission of the record; whether it contains a substantial evidence clause; whether
a substantial evidence clause is the conventional one making determinations conclusive if
supported by substantial evidence or one directing a court to set the order aside if not
supported by substantial evidence? The Court, or Congress, should move speedily to
clear up these uncertainties, To my mind such distinctions are trivial; the best course is
to give Florida East Coast a broad application but to recognize that in some cases even the
best notice-and-comment rulemaking may not suffice with respect to some issue.
Case 7:20-cv-00217 Document 9-1 Filed on 10/02/20 in TXSD Page 147 of 147

1975} “SOME KIND OF HEARING” 1317

mal procedure which had already surfaced. While I applaud the
Court’s basic initiatives with respect to administrative hearings,
the time for some new thinking and also for some tidying up has

arrived.
